OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2017 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-05371 Russell Investment Funds (Exact name of registrant as specified in charter) 1301 2nd Avenue 18 th Floor, Seattle Washington 98101 (Address of principal executive offices) (Zip code) Mary Beth R. Albaneze, Secretary and Chief Legal Officer Russell Investment Funds 1301 2nd Avenue 18 th Floor Seattle, Washington 98101 206-505-4846 (Name and address of agent for service) Registrant's telephone number, including area code: 800-787-7354 Date of fiscal year end: December 31 Date of reporting period: January 1, 2015 to December 31, 2015 Item 1. Reports to Stockholders Russell Investment Funds Russell Investment Funds is a series investment company with nine different investment portfolios referred to as Funds. These financial statements report on five of these Funds. Russell Investment Funds Annual Report December 31, 2015 Table of Contents Page To Our Shareholders 3 Market Summary 4 Multi-Style Equity Fund 10 Aggressive Equity Fund 26 Non-U.S. Fund 44 Core Bond Fund 64 Global Real Estate Securities Fund 100 Notes to Schedules of Investments 118 Notes to Financial Highlights 120 Notes to Financial Statements 121 Report of Independent Registered Public Accounting Firm 141 Tax Information 142 Affiliated Brokerage Transactions 143 Basis for Approval of Investment Advisory Contracts 144 Shareholder Requests for Additional Information 156 Disclosure of Information about Fund Trustees and Officers 157 Adviser, Money Managers and Service Providers 164 Russell Investment Funds Copyright © Russell Investments 2016. All rights reserved. Russell Investments is a Washington, USA corporation, which operates through subsidiaries worldwide and is part of London Stock Exchange Group. Fund objectives, risks, charges and expenses should be carefully considered before in- vesting. A prospectus containing this and other important information must precede or accompany this material. Please read the prospectus carefully before investing. Securities distributed through Russell Financial Services, Inc., member FINRA and part of Russell Investments. Indices and benchmarks are unmanaged and cannot be invested in directly. Returns represent past performance, are not a guarantee of future performance, and are not indicative of any specific investment. Index return information is provided by vendors and although deemed reliable, is not guaranteed by Russell Investments or its affiliates. Russell Investments is the owner of the trademarks, service marks, and copyrights related to its respective indexes. Performance quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. To Our Shareholders Fellow Shareholder, The redeeming aspect of the market volatility in 2015 is its underscoring the importance of shareholders having solid, long-term financial plans, realistic goals, and regular check-ins with personal financial advisors to collaborate on how best to achieve the outcomes that matter most to shareholders. Understanding these outcomes and the tools we need to reach them remains a central focus at Russell Investments. Staying steady in stormy markets is vital – we see more volatility ahead. After strong U.S. equity performance in 2014, markets experienced muted returns in 2015. The broad-based Russell ® Index was up 0.48% for the year ended December 31, 2015. Markets collectively sought guidance from a cautious U.S. Federal Reserve (the “Fed”) regarding the timing of the initial interest rate increase. It’s hard to believe the last time the Fed increased the Fed Funds rate was June 2006 – more than nine years ago. Trying to anticipate the initial rate increase and related market impacts was a primary driver of both equity and fixed income returns, not only in the U.S., but globally as well. The ‘abundance of caution’ evidenced by the Fed mirrored central bank sentiment worldwide to protect the fragility of the hard fought, lengthy, and mainly tepid recovery from the global financial crisis. The European Central Bank expanded their Quantitative Easing (QE) Program throughout the year as they maintained their contribution to positive economic growth. This stimulus coupled with the anticipation of increasing interest rates in the U.S. contributed to the strengthening U.S. dollar. And in August, China made an unexpected devaluation of its currency to project recalibrated and more modest growth expectations. U.S. unemployment decreased throughout the year, from 5.6% at the end of December 2014 to 5.0% at the end of December 2015 and the annual inflation rate was 0.7% as of December 2015. The U.S. economy has led the world out of the recession; as it approaches a more mature stage in its economic cycle, our belief in the primacy of global diversification deepens. The following pages provide additional insights on the markets and the performance of Russell Investment Funds (RIF) for the fiscal year ending December 31, 2015. Thank you for your continued trust. All of us at Russell Investments appreciate our duties to help you achieve financial security. CEO, U.S. Private Client Services To Our Shareholders 3 Russell Investment Funds Market Summary as of December 31, 2015 (Unaudited) U.S. Equity Markets Broadly measured the Russell 3000 ® Index, U.S. stocks returned 0.48% for the one year period which is the seventh straight fiscal year ending December 31st that the Russell 3000 ® Index has finished with a positive absolute return. The Russell 3000 ® Index finished with a positive return in six of the fiscal year’s twelve months. Within U.S. capitalization stocks, the Russell 1000 ® Growth Index outperformed the Russell 1000 ® Value Index by 9.50% over the fiscal year, as stocks with lower valuations (lower price-to-book, price-to-earnings and price-to-cash flow ratios) lagged significantly. In addition, high dividend yield stocks trailed the broader market. Factors that were rewarded during the fiscal year included lower earnings variability and high forecasted growth. From a sector perspective, consumer staples outperformed the Russell 1000 ® Index by over 7% and energy trailed the Russell 1000 ® Index by over 23%. The utilities sector also trailed for the year, specifically electric utilities, which lost approximately 6% relative to the Russell 1000 ® Index. Similarly, within U.S. small capitalization stocks, the Russell 2000 ® Growth Index outperformed the Russell 2000 ® Value Index. The fiscal year was led by larger capitalization stocks as the Russell Top 200 ® Index returned 2.36% compared with the Russell Midcap ® Index and the Russell 2000 ® Index, which returned -2.44% and -4.41%, respectively. Defensive stocks outperformed dynamic stocks across all market capitalization tiers. In January 2015, U.S. equities got off to a rocky start with lackluster corporate earnings, mixed economic data and volatile oil prices weighing on investor sentiment. One of the more disappointing pieces of macro-economic data was fourth-quarter gross domestic product (“GDP”) growth coming in at an annualized rate of 2.2%, which marked both a big drop from the third-quarter figure (5.0%) and was a shortfall on consensus forecasts. Considering all data inputs, investors sought areas of the market with more perceived safety and yield, causing interest rate sensitive stocks, specifically real estate investment trusts (“REITs”) and utilities, to be significantly bid up in January. In February, there was an unwinding of some of those same interest rate sensitive valuations in the market, most notably within electric utilities. The information about January non-farm payroll growth, which was released in early February, helped to spur a risk-on equity rally as the Russell 3000 ® Index finished up 5.79% in February. While the word “patient” with regard to the normalization of U.S. monetary policy was removed from Fed chair Yellen’s statement in March, Yellen declared that this did not mean that the central bank was becoming “impatient.” The central bank chair emphasized that any interest-rate decision remained dependent on “further improvement in the labor market” and on the committee becoming “reasonably confident” of increases in inflation toward its 2.0% target. The Russell 3000 ® Index edged up 0.14% from April through June, with a sell-off at the end of the period reversing most of April and May’s gains. Severe winter weather and labor disruptions at major ports had caused a pause in U.S. economic activity in the early part of 2015, however the contraction was less severe than originally reported with the final first- quarter GDP estimate upwardly revised to -0.2% annualized from -0.7% annualized due to better personal consumption figures. The period ended with uncertainty over another potential Greek bailout dominating the headlines which in part, contributed to the selloff in equities in June. During the third quarter, the Russell 3000 ® Index declined 7.25%. The severe selloff in U.S. and global equity markets was driven in part by China’s currency devaluation and concerns over slowing global economic growth. Heightened levels of market volatility led defensive stocks to outperform dynamic stocks at all market capitalization levels. In the Fed’s September meeting, a decision was made to keep interest rates unchanged. Chair Yellen stated that, despite recent international developments, domestically “the economy has been performing well, and we expect it to continue to do so.” At the time, second-quarter GDP growth had been revised upwards to 3.7%, and was later revised higher to 3.9%. Unemployment declined to 5.1% for August, its lowest level in seven years, assisted by a decline in the participation rate. However, non-farm payroll growth missed expectations at +173,000 in August, following upwardly revised readings for June (+245,000) and July (+223,000). The Russell 3000 ® Index closed out 2015 on a strong note returning 6.27% for the fourth quarter. Most of the positive return for the quarter came in October with the Russell 3000 ® Index returning 7.90%. In early November, non-farm payroll 4 Market Summary Russell Investment Funds Market Summary as of December 31, 2015, continued — (Unaudited) growth for October was reported significantly above consensus at +271,000. This caused certain industries that may benefit from rising interest rates to react favorably, most notably banks, which outperformed the Russell 3000 ® Index by over 3.60% in November. Leveraged industries that are seen as bond substitutes due to high dividend yields, such as electric utilities and REITs, underperformed the Russell 3000 ® Index by 2.15% and 0.75%, respectively. In mid-December the Fed raised short term interest rates for the first time since the financial crisis signalling the beginning of the end for the central bank’s stimulus program. There was not a significant market reaction in December when the Fed raised rates because the increase was mostly priced in by the market once the positive non-farm payroll growth report was released in November signally a high probability of a raise in December. Fed officials emphasized that they intend to raise rates gradually, and only if economic growth continues. Chair Yellen stated that, despite recent international developments, domestically “the economy has been performing well, and we expect it to continue to do so.” Non-U.S. Developed Equity Markets For the fiscal year ended December 31, 2015, the non-U.S. equity market, as measured by the Russell Developed ex-U.S. Large Cap Index (the “Index”), was down 2.6%. After a relatively strong first half of the period, which saw the Index return 4.5%, the second half the period experienced a large sell-off during which the Index dropped by 6.7%. The major market drivers for non-U.S. markets for most of the fiscal year were the economic weakness and market sell-off in China and the uncertainty around the Federal Reserve (“Fed”) interest rate hike. In August 2015, the Chinese government and the People’s Bank of China attempted to stem equity market losses and shore up confidence in the economy by devaluing the Renminbi. This action could not contain the market turmoil, which in turn drove major emerging markets and currencies lower. Uncertainty around the Fed’s interest rate hike drove non-U.S. market volatility through much of the fiscal year, however, in December, the Fed determined to raise interest rates for the first time in almost a decade. This action was widely anticipated by non-U.S. markets and had little market impact upon announcement. In December, the European Central Bank extended its bond repurchase program by six months to March 2017, continuing the purchases at a rate of €60 billion a month. After the announcement, European stocks fell sharply as markets were expecting an increase in bond purchases. Japan was the stand out market over the period, while Europe ex-UK was almost flat for the year. Both Japan and Europe benefited from accommodative policies and cheaper valuations. Slightly better than expected earnings results in Europe, coupled with the European Central Bank’s willingness to continue with quantitative easing and the renewed bailout deal with Greece during the second part of the fiscal year, brought a degree of harmony in Europe. High levels of central bank liquidity leading to ultra-low returns on bonds pushed investors towards equities in Japan. Broadly, performance in commodity heavy economies like Canada and Australia lagged significantly due to a demand slowdown, particularly from China. Commodity driven sectors, particularly energy and materials, were the worst hit in the fiscal year ended December 31, 2015 as oil prices tumbled to the lowest levels since 2009 and a demand slowdown in emerging markets caused commodity prices to plunge significantly. Defensive sectors, led by consumer staples and healthcare, held up well as uncertainty about global economic growth prevailed throughout the fiscal year. In terms of factor returns, growth significantly outperformed value and small/mid-capitalization stocks modestly outperformed large capitalization stocks during the fiscal year. Stocks with lower leverage and high momentum held up well amid the market volatility. Market Summary 5 Russell Investment Funds Market Summary as of December 31, 2015, continued — (Unaudited) Emerging Markets The Russell Emerging Markets Index, as measured in U.S. dollar terms (the “Index”) lost 12.8% over the fiscal year ended December 31, 2015. In what was a difficult year for the emerging markets asset class, macroeconomic events continued to impact emerging market equities against a backdrop of interest rate uncertainty and geopolitical headwinds. In the first quarter of 2015, emerging markets made a positive start to the year, with the Index returning 2.1%. The prospect of sustained loose central bank policy outside the U.S. was a tailwind to emerging markets. In addition, the U.S. Federal Reserve’s increased flexibility regarding the timing of an interest rate rise helped sustain a lower rate outlook in the U.S. which, in turn, helped to increase investor appetite for riskier emerging markets investments. In contrast, dollar strength negatively impacted several countries’ returns, with considerable disparity between them. Asia was the best-performing region. Chinese markets had another strong quarter, ending 5.6% higher as measured by the Index. India was up 5.3% for the quarter despite slipping in March. Buoyed by the country’s improving prospects, including cheaper oil improving the country’s balance of payments, India’s central bank twice unexpectedly cut interest rates. Rate-cutting also helped South Korea’s market outperform (5.0%), while Taiwan (4.0%), Thailand (2.1%) and Indonesia (1.3%) also ended in positive territory. Meanwhile, Russia went from being the Index’s worst-performer in the fourth quarter of 2014 to the best- performing country. The market climbed 20.6%, predominantly driven by a rebound in the rouble, while less volatility in oil prices and a ceasefire agreement in Ukraine also aided market sentiment. In contrast, Greece slumped 21.5% over a volatile quarter. Debt repayment negotiations between the newly-elected Syriza government and “troika” of the European Union, the European Central Bank and the International Monetary Fund wildly fluctuated. Brazil maintained its slide with a further 15.2% fall as the real continued to plummet. Within the Index, the health care sector recorded the highest gains. The energy sector rebounded, while utilities ended behind its sector counterparts. In the second quarter of 2015, the Index returned 1.7%. A weakening of the U.S. dollar and the sustained equity rally in China drove a significantly strong start. However, the Chinese equity surge sharply reversed towards the end of the quarter which weighed on the broader Index. Additionally, positive U.S. economic data and Federal Reserve statements strengthened the case for at least one U.S. interest rate rise later this year, which dampened investor appetite for riskier emerging markets investments. China (8.1%) remained one of the strongest performing regions over the quarter despite experiencing erratic movements in the latter part of the period. The increase was a contrast to the country’s disappointing economic data. Notably, urban investment, retail sales and industrial output data was weak while consumer price inflation moved further away from the central bank’s target. Russia (8.0%), Brazil (6.3%), Greece (6.0%) and Colombia (3.6%) were other notable countries that outperformed despite also experiencing sharp sell-offs during the quarter. The rouble, real and euro all appreciated against the U.S. dollar. Select Asian markets were the worst performers over the quarter, with Indonesia being the worst performing country within the Index (-14.1%) despite gaining ground in June. In Indonesia, exports continued to disappoint while first-quarter gross domestic product (“GDP”) also missed estimates. Malaysia slipped 7.2% as exports contracted more steeply than expected. Thailand declined 3.4% as the country remained in deflation. Meanwhile in India (-3.1%), the central bank cut its lending rate as expected to 7.25% in an effort to increase investment. South Korea marginally underperformed the Index return (-0.3%) as trade numbers remained negative. Taiwan finished flat with the benchmark (0.1%). Within the Index, the energy and health care sectors outperformed. Technology was the only sector to decline over the quarter. In the third quarter of 2015, the Index slumped 18.1% in the worst quarter for emerging markets equities in four years. China’s growth slowdown caused significant volatility, while the strong U.S. dollar and instability in commodity markets weighed on investor sentiment. The market sell-off slowed in September, however, as emerging markets edged slightly higher following the U.S. Federal Reserve’s decision to keep interest rates steady. China (-23.9%) dragged down the Index return despite attempts by the government and central bank to stem the sliding bear market. The PBoC twice unexpectedly lowered its currency fix against the U.S. dollar, which caused nearly all emerging markets currencies to depreciate. Investors remained concerned about a “hard landing” for the economy. Industrial production, urban investments, house prices and retail sales figures confirmed that the domestic economy continued to slow. In addition, Brazil was the weakest-performing 6 Market Summary Russell Investment Funds Market Summary as of December 31, 2015, continued — (Unaudited) country over the quarter, slumping 33.6% with the real falling 21.5%, as a result of factors such as the commodity sell-off, a struggling economy and political corruption. Investors were increasingly concerned about Brazil’s economic ties to China. Elsewhere in Latin America, oil exporter Colombia slipped 22.5% and metal exporter Peru declined 26.4%. Countries with large current account deficits sold-off over the quarter, including Turkey (-19.5%), South Africa (-18.3%) and, to a lesser extent, Indonesia (-24.8%). Mexico ended 10.9% lower. Russia (-13.2%) outperformed the broader Index return despite a 15.7% depreciation of the ruble over the period. In South Korea (-11.8%), second-quarter GDP slowed over the previous quarter. In Thailand (-15.9%), inflation continued to decline. In Taiwan (-16.5%), a growth slowdown and weak price pressures forced the central bank to unexpectedly cut interest rates to 1.75%. Malaysia decreased 17.5% as the ringgit depreciated 14.6% against the U.S. dollar. Eastern Europe was the best-performing region, including the Czech Republic (-2.7%), Hungary (-3.6%) and Poland (-9.4%). All sectors declined in absolute terms. On a relative basis, financials and energy lagged behind, while safer haven sectors including consumer staples outperformed. The fourth quarter of 2015 was positive for emerging markets with the Index up 2.6%. Nevertheless, it was quite volatile with the Index up 7.9% in October before giving back most of its gains in November and December. The sell-off in the third quarter, driven by China concerns, reversed course in October. China’s economy reported an expansion as services grew and GDP came in slightly higher than expected. Emerging markets flows turned positive as well. U.S. interest rates appeared stable, which added stability to the asset class. However, fortunes reversed as the U.S. Federal Reserve hiked interest rates later in the quarter which contributed to a downturn in emerging markets as investors’ risk appetite decreased. In addition, the price of oil slumped. Brent crude ended the year at $37, down from $48. This had a negative impact on oil-exporting countries such as Russia, which experienced a sizeable sell-off. Brazil was also highly volatile during the quarter, as it seemed to be in recovery for much of the quarter only to experience a steep drop in December. Fitch downgraded Brazil’s credit rating to junk and finance minister Joaquim Levy resigned his office. Currency was also a headwind for emerging markets over the quarter, as the ruble and rand depreciated by more than 10% relative to the dollar. U.S./Global Fixed Income Markets The fiscal year ended December 31, 2015 was characterized by slowing global growth and commodity price weakness. Overall, this was modestly positive for fixed income assets, as yields fell, particularly among sovereign bonds. On the other hand, credit sectors, primarily within the U.S., were challenged in this environment. Corporate bonds saw some of the largest drawdowns as sharply reduced commodity prices (oil in particular), weakening earnings growth and elevated new issuance weighed on returns. A key indicator of global fixed income performance, the Barclays Global Aggregate Index, returned 1.02% for the fiscal year, in U.S. dollar -hedged terms, as yields fell and spreads widened modestly during a fiscal year where growth fell somewhat short of expectations. Regionally, Europe outperformed the U.S., bolstered by the launch, and subsequent increase, of a relatively aggressive quantitative easing program and generally lower exposure to commodity-related sectors, particularly energy. The Barclays Pan-European Aggregate Index returned 1.04% during the period (in U.S. dollar -hedged terms), led by Swiss and northern European sovereigns, reflecting more accommodative central bank policy, pervasive low inflation/deflation in the region and the economies’ “safe haven” status. The U.S., in comparison, returned 0.55% during the fiscal year, as measured by the Barclays Aggregate Index, as U.S. Treasury yields fell less sharply and U.S. corporate credit underperformed European corporate credit, largely due to greater exposure to falling commodity prices. Canadian and Asian sovereign bonds were the strongest performers over the year, as declining energy prices, a slowdown in Asia and a return to recession in Japan pushed yields lower. In the U.S., economic data remained broadly positive, with solid nonfarm payroll gains and a steady decline in the unemployment rate to just above 5% even by fiscal year-end, a level near long-term lows. Gross domestic product growth slowed modestly from earlier in the recovery, but held in around the 1.50%-2.50% range, on average, during the fiscal year. Inflation and wage growth were positive, albeit somewhat weak, driven partially by sharply lower commodity prices (including a 58% drop in oil prices during the first quarter of the fiscal year). Combined with global growth headwinds, Market Summary 7 Russell Investment Funds Market Summary as of December 31, 2015, continued — (Unaudited) these were significant contributors to the U.S. Federal Reserve’s decisions, in successive meetings, not to raise interest rates, and pushing out of rate hike timing expectations drove yields lower during the period, bolstering U.S. Treasury returns. It took until December for the Fed to finally begin tightening, which was increasingly anticipated by the market through the fourth quarter and resulted in a partial upward reversal in yields and a flatter curve by fiscal year-end. The story was quite different in Europe, where uncertainty over the future of Greece’s debt position and potential bailout captured headline risk and drove market volatility early in the fiscal year. This, combined with the European Central Bank’s (“ECB”) launch of an unexpectedly aggressive quantitative easing program, saw yields among “core” European sovereign bonds fall markedly. Peripheral spreads also tightened later on as a Greek bailout agreement was eventually reached and as the ECB ramped-up their stimulus later in the year. Emerging markets experienced a meaningful, and relatively broad-based, slowdown in growth during the fiscal year, contributing to the sharp decline in commodity prices. China and Brazil were most notable. A slowdown in China’s manufacturing and trade sectors rattled markets despite successive moves to ease monetary policy and credit conditions. Attempts by China to manage the transition to lower growth and a more open currency market exacerbated the market’s uncertainty surrounding future growth. In Brazil, growth continued to disappoint, as it has for the past few years, contracting by 2.60% in the second calendar quarter of 2015, alongside a quickly deteriorating fiscal position, accelerating inflation and political scandal surrounding Petrobras, the state-owned energy giant. Strong new issuance volumes characterized most credit sectors, particularly in the U.S., over the fiscal year, in both corporate and securitized markets. Overall, corporate credit detracted modestly (the Barclays Global Aggregate Corporate Index returned 0.05% below equivalent-duration Treasuries). Industrials underperformed significantly, particularly commodity-related industries, which have greater representation within the U.S. Performance among securitized assets (as measured by the Barclays Global Aggregate Securitized Index) was more mixed, with residential mortgages underperforming equivalent-duration U.S. Treasuries by 0.05% and commercial mortgages underperforming equivalent- duration U.S. Treasuries by 0.28%. Asset-backed securities, in contrast, outperformed equivalent-duration U.S. Treasuries by 0.44%.High yield corporate credit was among the worst-performing segments of the market (the Barclays Global High Yield Index returned 1.89% below equivalent-duration U.S. Treasuries), due in large part to the strong sell-off among U.S. energy companies as the price of oil fell sharply and stayed low, significantly raising the likelihood of defaults across the sector. Rising illiquidity concerns also drove losses, exacerbated by the distress of a handful of particularly aggressive asset managers in the space. Emerging market (EM) debt underperformed developed markets (the Barclays EM Hard Currency Aggregate Index, returned 0.18%) given the slowdown among EM countries and particular concern surrounding China and Brazil. However, following years spent worrying about the impact of Fed tightening on EM growth, the market took the December hike in stride, likely breathing a collective sigh of relief that it had not been under worse circumstances. Local currency EM bonds (those issued in the issuing country’s own currency), in contrast, saw much larger declines (the Barclays EM Local Currency Government Index returned -10.38%) as currencies in particular were hit by both the slowdown in emerging market growth and the broader U.S. Dollar rally that occurred during the fiscal year. 8 Market Summary (This page intentionally left blank) Russell Investment Funds Multi-Style Equity Fund Portfolio Management Discussion and Analysis — December 31, 2015 (Unaudited) Multi-Style Equity Fund Russell 1000 ® Index** Total Total Return Return 1 Year 1.11 % 1 Year 0.92 % 5 Years 11.32 %§ 5 Years 12.44 %§ 10 Years 6.82 %§ 10 Years 7.40 %§ 10 Multi-Style Equity Fund Russell Investment Funds Multi-Style Equity Fund Portfolio Management Discussion and Analysis, continued — December 31, 2015 (Unaudited) The Multi-Style Equity Fund (the “Fund”) employs a multi- The Fund’s stock selection within the energy sector (underweights manager approach whereby portions of the Fund are allocated to to Kinder Morgan, Inc. and Conoco Phillips) was beneficial. The different money manager strategies. Fund assets not allocated Fund’s underweight to the utilities sector and overweight to the to money managers are managed by Russell Investment health care sector also contributed positively to benchmark- Management Company (“RIMCo”), the Fund’s advisor. RIMCo relative performance. Factor exposures were mixed, as an may change the allocation of the Fund’s assets among money overweight to stocks with the lowest valuation ratios detracted, managers at any time. An exemptive order from the Securities while an underweight to mid cap stocks was rewarded. and Exchange Commission (“SEC”) permits RIMCo to engage The Fund employs discretionary money managers. The Fund’s or terminate a money manager at any time, subject to approval discretionary money managers select the individual portfolio by the Fund’s Board, without a shareholder vote. Pursuant to the securities for the assets assigned to them. Fund assets not terms of the exemptive order, the Fund is required to notify its allocated to discretionary money managers include the Fund’s shareholders within 90 days of when a money manager begins liquidity reserves and assets which may be managed directly providing services. As of December 31, 2015, the Fund had six by RIMCo to effect the Fund’s investment strategies and/or to money managers. actively manage the Fund’s overall exposures by investing in What is the Fund’s investment objective? securities or other instruments that RIMCo believes will achieve The Fund seeks to provide long term capital growth. the desired risk/return profile for the Fund. With respect to certain of the Fund’s money managers, Sustainable How did the Fund perform relative to its benchmark for the Growth Advisers, LP (“Sustainable”) was the best performing fiscal year ended December 31, 2015? manager for the period and outperformed the Russell 1000 ® For the fiscal year ended December 31, 2015, the Fund gained Growth Index. Stock selection was the primary source of positive 1.11%. This is compared to the Fund’s benchmark, the Russell benchmark-relative return, specifically within the consumer 1000 ® Index, which gained 0.92% during the same period. The discretionary sector (an overweight to Amazon, Inc. and Starbucks Fund’s performance includes operating expenses, whereas index Corporation was beneficial). Sustainable’s tilt toward stocks with returns are unmanaged and do not include expenses of any kind. high forecasted growth and away from stocks with high earnings For the fiscal year ended December 31, 2015, the Morningstar variability was rewarded. An overweight to the energy sector held Insurance Large blend, a group of funds that Morningstar back relative performance as energy trailed during the fiscal year. considers to have investment strategies similar to those of the Columbus Circle Investors (“Columbus Circle”) did not add Fund, lost 0.50%. This result serves as a peer comparison and is value relative to its benchmark, slightly underperforming the expressed net of operating expenses. Russell 1000 ® Growth Index. Stock selection within the financial RIMCo may assign a money manager a specific style or services sector (an overweight to Morgan Stanley and Discover capitalization benchmark other than the Fund’s index. However, Financial Services) and within the materials & processing sector the Fund’s primary index remains the benchmark for the Fund (an overweight to PPG Industries, Inc.) held back benchmark- and is representative of the aggregate of each money manager’s relative performance. Factor exposures were mixed, specifically a benchmark index. tilt toward high earnings variability detracted, while a tilt toward stocks with high forecasted growth was beneficial. An overweight How did the market conditions described in the Market to the consumer discretionary sector and an underweight to the Summary report affect the Fund’s performance? producer durables sector were beneficial. During the fiscal year, the U.S. large capitalization equity market produced a slightly positive return. Relevant Fund exposures RIMCo manages a positioning strategy for the Fund that is a included a tilt toward stocks with the lowest valuation ratios replication of the Russell Top 200 ® Defensive™ Index. The (lowest price-to-book ratios) and away from mid cap and electric Russell Top 200 ® Defensive™ Index consists of the largest utility stocks. Growth stocks significantly outperformed value Russell 1000 ® Defensive Index stocks. The strategy is designed to stocks within the Russell 1000 ® Index, detracting from the Fund’s help control the Fund’s above-benchmark beta (beta is a measure benchmark-relative performance. However, the Fund’s tilt toward of a portfolio’s volatility and its sensitivity to the direction of health care stocks and tilts away from mid cap and electric utility the market) and volatility exposures that may come from the stocks were beneficial. money managers’ portfolios. The positioning strategy’s targeted exposures were rewarded over the period, with the Russell Top How did the investment strategies and techniques employed 200 ® Defensive™ Index outperforming the Russell 1000 ® Index. by the Fund and its money managers affect its benchmark- relative performance? Multi-Style Equity Fund 11 Russell Investment Funds Multi-Style Equity Fund Portfolio Management Discussion and Analysis, continued  December 31, 2015 (Unaudited) During the period, RIMCo used index futures contracts to equitize The views expressed in this report reflect those of the portfolio the Funds cash. The decision to equitize the Funds cash was managers only through the end of the period covered by moderately beneficial to Fund performance for the fiscal year as the report. These views do not necessarily represent the the market had a slightly positive absolute return. views of RIMCo, or any other person in RIMCo or any other affiliated organization. These views are subject to change Describe any changes to the Funds structure or the money at any time based upon market conditions or other events, manager line-up. and RIMCo disclaims any responsibility to update the views contained herein. These views should not be relied on In December 2015 a portion of the Fund assets was transitioned as investment advice and, because investment decisions in anticipation of a money manager change in early January 2016. for a Russell Investment Funds (RIF) Fund are based on numerous factors, should not be relied on as an indication Money Managers as of December 31, of investment decisions of any RIF Fund. Styles Columbus Circle Investors Growth Institutional Capital LLC Value Jacobs Levy Equity Management, Inc. Value Mar Vista Investment Partners, LLC Market-Oriented Suffolk Capital Management LLC Market-Oriented Sustainable Growth Advisers, LP Growth * Assumes initial investment on January 1, 2006. ** The Russell 1000 ® Index includes the 1,000 largest companies in the Russell 3000 ® Index. The Russell 1000 ® Index represents the universe of stocks from which most active money managers typically select. The Russell 1000 ® Index return reflects adjustments from income dividends and capital gain distributions reinvested as of the ex-dividend dates. § Annualized. The performance shown in this section does not reflect any Insurance Company Separate Account or Policy Charges. Performance is historical and assumes reinvestment of all dividends and capital gains.Investment return and principal value will fluctuate so that an investors shares, when redeemed, may be worth more or less than when purchased.Past performance is not indicative of future results. 12 Multi-Style Equity Fund Russell Investment Funds Multi-Style Equity Fund Shareholder Expense Example — December 31, 2015 (Unaudited) Fund Expenses Please note that the expenses shown in the table are meant The following disclosure provides important information to highlight your ongoing costs only and do not reflect any regarding the Fund’s Shareholder Expense Example transactional costs. Therefore, the information under the heading (“Example”). “Hypothetical Performance (5% return before expenses)” is useful in comparing ongoing costs only, and will not help you Example determine the relative total costs of owning different funds. In As a shareholder of the Fund, you incur two types of costs: (1) addition, if these transactional costs were included, your costs transaction costs, and (2) ongoing costs, including advisory and would have been higher. The fees and expenses shown in this administrative fees and other Fund expenses. The Example is section do not reflect any Insurance Company Separate Account intended to help you understand your ongoing costs (in dollars) Policy Charges. of investing in the Fund and to compare these costs with the Hypothetical ongoing costs of investing in other mutual funds. The Example Performance (5% is based on an investment of $1,000 invested at the beginning of Actual return before the period and held for the entire period indicated, which for this Performance expenses) Beginning Account Value Fund is from July 1, 2015 to December 31, 2015. July 1, 2015 $ 1,000.00 $ 1,000.00 Ending Account Value Actual Expenses December 31, 2015 $ 986.60 $ 1,021.02 The information in the table under the heading “Actual Expenses Paid During Period* $ 4.16 $ 4.23 Performance” provides information about actual account values and actual expenses. You may use the information in this column, * Expenses are equal to the Fund's annualized expense ratio of 0.83% (representing the six month period annualized), multiplied by the average together with the amount you invested, to estimate the expenses account value over the period, multiplied by 184/365 (to reflect the one-half that you paid over the period. Simply divide your account value by year period). $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first column in the row entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The information in the table under the heading “Hypothetical Performance (5% return before expenses)” provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Multi-Style Equity Fund 13 Russell Investment Funds Multi-Style Equity Fund Schedule of Investments — December 31, 2015 Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Common Stocks - 95.0% Sysco Corp. 23,100 947 Consumer Discretionary - 12.9% Unilever NV 59,134 2,562 Advance Auto Parts, Inc. 8,014 1,206 Whole Foods Market, Inc. 46,110 1,545 Amazon.com, Inc.(Æ) 8,185 5,533 26,936 Carnival Corp. 26,100 1,422 CBS Corp. Class B 13,008 613 Energy - 6.2% Comcast Corp. Class A(Æ) 25,148 1,419 Anadarko Petroleum Corp. 8,502 413 Costco Wholesale Corp. 1,042 168 BP PLC - ADR 26,850 839 Delphi Automotive PLC 10,328 885 Chevron Corp. 4,467 402 DISH Network Corp. Class A(Æ) 7,800 446 Concho Resources, Inc.(Æ) 6,080 565 Estee Lauder Cos., Inc. (The) Class A 376 33 ConocoPhillips 23,855 1,114 Ford Motor Co. 120,300 1,695 Core Laboratories NV 30,304 3,295 Gap, Inc. (The) 36,630 905 EOG Resources, Inc. 5,917 419 General Motors Co. 55,700 1,894 Exxon Mobil Corp. 79,525 6,198 Hilton Worldwide Holdings, Inc. 24,654 528 FMC Technologies, Inc.(Æ) 9,100 264 Home Depot, Inc. 3,075 407 HollyFrontier Corp. 12,700 507 L Brands, Inc.(Æ) 8,170 783 Marathon Petroleum Corp. 26,900 1,394 Lennar Corp. Class A 28,120 1,375 Newfield Exploration Co.(Æ) 12,860 419 Liberty Global PLC Class C(Æ) 36,391 1,484 Occidental Petroleum Corp. 20,450 1,383 Liberty Global PLC LiLAC(Æ) 22,276 958 PBF Energy, Inc. Class A 6,100 225 Lowe's Cos., Inc. 27,757 2,111 Phillips 66(Æ) 39,750 3,251 McDonald's Corp. 5,034 594 Schlumberger, Ltd. 68,021 4,745 Netflix, Inc.(Æ) 3,396 388 Spectra Energy Corp. 78 2 Newell Rubbermaid, Inc. 19,987 881 Tesoro Corp. 7,700 811 News Corp. Class A 47,200 631 Valero Energy Corp. 26,300 1,860 Nike, Inc. Class B 54,828 3,427 28,106 O'Reilly Automotive, Inc.(Æ) 4,441 1,125 Priceline Group, Inc. (The)(Æ) 2,344 2,988 Financial Services - 21.6% PVH Corp. 9,488 699 ACE, Ltd. 769 90 Royal Caribbean Cruises, Ltd. 26,796 2,712 Aflac, Inc. 6,346 380 Starbucks Corp. 66,525 3,993 Allstate Corp. (The) 22,219 1,380 Target Corp. 46,501 3,377 Ally Financial, Inc.(Æ) 37,400 697 Time Warner, Inc. 34,239 2,215 American Express Co. 50,371 3,504 TJX Cos., Inc. 55,229 3,916 American Tower Corp.(ö) 43,487 4,216 Ulta Salon Cosmetics & Fragrance, Inc.(Æ) 6,185 1,144 Ameriprise Financial, Inc. 6,910 735 Under Armour, Inc. Class A(Æ) 6,422 518 Arch Capital Group, Ltd.(Æ) 12,700 886 VF Corp. 801 50 Bank of America Corp. 241,481 4,063 Viacom, Inc. Class B 106 4 Bank of New York Mellon Corp. (The) 41,636 1,717 Wal-Mart Stores, Inc. 52,759 3,234 BB&T Corp. 1,617 61 Walt Disney Co. (The) 18,910 1,987 Berkshire Hathaway, Inc. Class B(Æ) 37,797 4,990 Whirlpool Corp. 4,550 668 BlackRock, Inc. Class A 4,238 1,443 Yum! Brands, Inc. 315 23 Boston Properties, Inc.(ö) 5,650 721 58,439 Capital One Financial Corp. 40,706 2,938 Charles Schwab Corp. (The) 19,300 636 Consumer Staples - 5.9% Chubb Corp. (The) 550 73 Altria Group, Inc. 45,423 2,644 Citigroup, Inc. 54,338 2,812 Archer-Daniels-Midland Co. 90 3 Citizens Financial Group, Inc. 48,400 1,268 Bunge, Ltd. 10,900 744 Comerica, Inc. 23,800 996 Coca-Cola Co. (The) 9,315 400 Discover Financial Services 41,384 2,219 Colgate-Palmolive Co. 28,948 1,929 E*Trade Financial Corp.(Æ) 19,000 563 Constellation Brands, Inc. Class A 5,462 778 Equinix, Inc.(ö) 5,679 1,717 CVS Health Corp. 2,663 260 Equity Residential(ö) 364 30 General Mills, Inc. 1,393 80 FleetCor Technologies, Inc.(Æ) 16,538 2,363 Kimberly-Clark Corp. 858 109 Four Corners Property Trust, Inc.(Æ) 5,366 130 Kroger Co. (The) 1,692 71 Franklin Resources, Inc. 15,206 560 Molson Coors Brewing Co. Class B 4,396 413 Hartford Financial Services Group, Inc. 13,878 603 Mondelez International, Inc. Class A 153,598 6,888 Intercontinental Exchange, Inc. 3,910 1,002 PepsiCo, Inc. 34,042 3,401 JPMorgan Chase & Co. 54,353 3,589 Philip Morris International, Inc. 31,860 2,801 KeyCorp 143,130 1,888 Procter & Gamble Co. (The) 15,999 1,271 Lincoln National Corp. 14,500 729 Reynolds American, Inc. 1,959 90 Loews Corp. 47,490 1,824 See accompanying notes which are an integral part of the financial statements. 14 Multi-Style Equity Fund Russell Investment Funds Multi-Style Equity Fund Schedule of Investments, continued — December 31, 2015 Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Markel Corp.(Æ) 4,000 3,533 Regeneron Pharmaceuticals, Inc.(Æ) 2,488 1,351 Marsh & McLennan Cos., Inc. 1,284 71 St. Jude Medical, Inc. 24,686 1,525 MasterCard, Inc. Class A 24,811 2,415 Stryker Corp. 13,209 1,227 McGraw Hill Financial, Inc. 6,674 658 Thermo Fisher Scientific, Inc. 8,573 1,216 Northern Trust Corp. 17,900 1,290 UnitedHealth Group, Inc. 14,553 1,712 PayPal Holdings, Inc.(Æ) 10,800 391 Valeant Pharmaceuticals International, Inc. PNC Financial Services Group, Inc. (The) 25,831 2,461 (Æ) 8,527 867 Principal Financial Group, Inc. 23,400 1,053 Zimmer Biomet Holdings, Inc. 15,699 1,611 Prudential Financial, Inc. 30,201 2,458 67,273 Public Storage(ö) 342 85 Raymond James Financial, Inc. 12,500 725 Materials and Processing - 3.5% Regions Financial Corp. 204,769 1,966 Air Products & Chemicals, Inc. 381 50 Reinsurance Group of America, Inc. Class A 8,834 756 CRH PLC - ADR 64,790 1,867 Santander Consumer USA Holdings, Inc.(Æ) 10,600 168 Dow Chemical Co. (The) 31,593 1,626 Signature Bank(Æ) 2,560 393 Ecolab, Inc. 39,999 4,576 Simon Property Group, Inc.(ö) 586 114 Hexcel Corp. 13,592 631 State Street Corp. 68,690 4,559 International Paper Co. 22,590 852 SunTrust Banks, Inc. 31,400 1,345 Masco Corp. 18,000 509 Synchrony Financial(Æ) 62,994 1,916 Monsanto Co. 12,957 1,277 TD Ameritrade Holding Corp. 10,700 371 PPG Industries, Inc. 14,360 1,419 Thomson Reuters Corp. 727 28 Praxair, Inc. 13,013 1,332 Travelers Cos., Inc. (The) 14,973 1,690 Precision Castparts Corp. 6,180 1,434 US Bancorp 79,263 3,382 Rio Tinto PLC - ADR 14,490 422 Visa, Inc. Class A 73,799 5,723 15,995 Voya Financial, Inc. 27,300 1,008 Wells Fargo & Co. 159,511 8,669 Producer Durables - 10.2% Western Alliance Bancorp(Æ) 7,200 258 3M Co. 1,509 227 98,309 Accenture PLC Class A 1,479 155 Automatic Data Processing, Inc. 22,129 1,874 Health Care - 14.8% B/E Aerospace, Inc. 33,325 1,412 Abbott Laboratories 47,335 2,126 Boeing Co. (The) 753 109 Aetna, Inc. 13,960 1,509 CSX Corp. 35,056 910 Alexion Pharmaceuticals, Inc.(Æ) 3,361 641 Cummins, Inc. 339 30 Allergan PLC(Æ) 17,535 5,479 Danaher Corp. 1,421 132 AmerisourceBergen Corp. Class A 4,323 448 Deere & Co. 135 10 Amgen, Inc. 14,994 2,434 Delta Air Lines, Inc. 19,320 979 Anthem, Inc. 10,066 1,404 Emerson Electric Co. 1,190 57 Baxalta, Inc. 1,272 50 FedEx Corp. 14,894 2,220 Baxter International, Inc. 1,272 49 General Dynamics Corp. 9,026 1,240 Becton Dickinson and Co. 388 60 General Electric Co. 68,694 2,140 Biogen, Inc.(Æ) 115 35 Honeywell International, Inc. 53,034 5,492 Bristol-Myers Squibb Co. 23,550 1,620 Illinois Tool Works, Inc. 701 65 Cardinal Health, Inc. 31,756 2,835 Kansas City Southern 27,685 2,067 Celgene Corp.(Æ) 6,360 762 KBR, Inc. 27,000 457 Cerner Corp.(Æ) 29,510 1,776 Lexmark International, Inc. Class A 8,628 280 Cigna Corp. 6,389 934 Lockheed Martin Corp. 7,198 1,564 DexCom, Inc.(Æ) 4,331 355 Mettler-Toledo International, Inc.(Æ) 9,291 3,151 Edwards Lifesciences Corp.(Æ) 10,840 856 Norfolk Southern Corp. 9,825 832 Eli Lilly & Co. 10,318 870 Northrop Grumman Corp. 9,613 1,815 Express Scripts Holding Co.(Æ) 1,348 117 Raytheon Co. 42,432 5,284 Gilead Sciences, Inc. 17,313 1,752 Sensata Technologies Holding NV(Æ) 35,464 1,633 HCA Holdings, Inc.(Æ) 13,000 879 Southwest Airlines Co. 44,120 1,900 Intuitive Surgical, Inc.(Æ) 907 495 Stanley Black & Decker, Inc. 22,194 2,369 Johnson & Johnson 96,880 9,951 Textron, Inc. 26,100 1,096 McKesson Corp. 4,606 908 TransDigm Group, Inc.(Æ) 12,320 2,815 Medtronic PLC 51,475 3,960 Union Pacific Corp. 2,069 162 Merck & Co., Inc. 105,271 5,561 United Continental Holdings, Inc.(Æ) 15,365 880 Mylan NV(Æ) 19,779 1,069 United Parcel Service, Inc. Class B 1,670 161 Pfizer, Inc. 239,416 7,729 United Technologies Corp. 10,168 976 Qiagen NV(Æ) 39,800 1,100 Verisk Analytics, Inc. Class A(Æ) 13,400 1,030 See accompanying notes which are an integral part of the financial statements. Multi-Style Equity Fund 15 Russell Investment Funds Multi-Style Equity Fund Schedule of Investments, continued — December 31, 2015 Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Waste Management, Inc. 471 25 Sempra Energy 12,620 1,186 Xylem, Inc. 25,683 937 Southern Co. (The) 1,765 83 46,486 Verizon Communications, Inc. 72,814 3,365 18,547 Technology - 15.8% Activision Blizzard, Inc. 16,067 622 Total Common Stocks Adobe Systems, Inc.(Æ) 26,793 2,517 (cost $374,532) 431,633 Alibaba Group Holding, Ltd. - ADR(Æ) 12,379 1,006 Alphabet, Inc. Class A(Æ) 3,327 2,588 Short-Term Investments - 4.2% Alphabet, Inc. Class C(Æ) 8,296 6,295 Russell U.S. Cash Management Fund 19,042,819 (8) 19,043 Apple, Inc. 70,253 7,395 Total Short-Term Investments ARM Holdings PLC - ADR 38,856 1,758 (cost $19,043) 19,043 Arrow Electronics, Inc.(Æ) 3,000 163 Avago Technologies, Ltd. Class A 9,706 1,409 Total Investments 99.2% Avnet, Inc. 13,580 582 (identified cost $393,575) 450,676 Cisco Systems, Inc. 109,341 2,969 Cognizant Technology Solutions Corp. Class Other Assets and Liabilities, Net A(Æ) 662 40 - 0.8% 3,665 Facebook, Inc. Class A(Æ) 46,282 4,843 Net Assets - 100.0% 454,341 Harris Corp. 10,595 921 Hewlett Packard Enterprise Co.(Æ) 65,793 1,000 Ingram Micro, Inc. Class A 22,000 668 Intel Corp. 169,026 5,823 International Business Machines Corp. 12,249 1,686 Intuit, Inc. 21,456 2,071 Juniper Networks, Inc. 38,500 1,063 Lam Research Corp. 7,717 613 LinkedIn Corp. Class A(Æ) 2,360 531 Marvell Technology Group, Ltd. 75,600 667 Microsoft Corp. 106,579 5,913 NetApp, Inc. 24,100 639 NETGEAR, Inc.(Æ) 5,500 231 NXP Semiconductors NV(Æ) 19,849 1,672 ON Semiconductor Corp.(Æ) 14,100 138 Oracle Corp. 132,770 4,849 Palo Alto Networks, Inc.(Æ) 2,927 516 Polycom, Inc.(Æ) 13,100 165 QUALCOMM, Inc. 12,059 603 Red Hat, Inc.(Æ) 24,515 2,030 Salesforce.com, Inc.(Æ) 18,086 1,418 SAP SE - ADR 12,948 1,024 ServiceNow, Inc.(Æ) 7,707 667 Splunk, Inc.(Æ) 6,857 403 Symantec Corp. 57,000 1,197 Synopsys, Inc.(Æ) 23,900 1,090 Tableau Software, Inc. Class A(Æ) 4,861 458 Texas Instruments, Inc. 2,462 135 Western Digital Corp. 13,200 793 Zynga, Inc. Class A(Æ) 138,400 371 71,542 Utilities - 4.1% American Electric Power Co., Inc. 25,454 1,484 AT&T, Inc. 176,028 6,056 Dominion Resources, Inc. 437 30 Duke Energy Corp. 1,411 101 Entergy Corp. 34,780 2,377 Exelon Corp. 36,784 1,022 NextEra Energy, Inc. 16,446 1,708 PG&E Corp. 21,330 1,135 See accompanying notes which are an integral part of the financial statements. 16 Multi-Style Equity Fund Russell Investment Funds Multi-Style Equity Fund Schedule of Investments, continued — December 31, 2015 Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions Russell 1000 Mini Index Futures 123 USD 13,887 03/16 119 S&P 500 E-Mini Index Futures 90 USD 9,159 03/16 7 Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) 126 Presentation of Portfolio Holdings Amounts in thousands Fair Value Portfolio Summary Level 1 Level 2 Level 3 Total % of Net Assets Common Stocks Consumer Discretionary $ 58,439 $ — $ — $ 58,439 12.9 Consumer Staples 26,936 — — 26,936 5.9 Energy 28,106 — — 28,106 6.2 Financial Services 98,309 — — 98,309 21.6 Health Care 67,273 — — 67,273 14.8 Materials and Processing 15,995 — — 15,995 3.5 Producer Durables 46,486 — — 46,486 10.2 Technology 71,542 — — 71,542 15.8 Utilities 18,547 — — 18,547 4.1 Short-Term Investments — 19,043 — 19,043 4.2 Total Investments 431,633 19,043 — 450,676 99.2 Other Assets and Liabilities, Net 0.8 100.0 Other Financial Instruments Futures Contracts 126 — — 126 —* Total Other Financial Instruments ** $ 126 $ — $ — $ 126 *Less than .05% of net assets. **Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the instruments. For a description of the Levels see note 2 in the Notes to Financial Statements. For disclosure on transfers between Levels 1, 2 and 3 during the period ended December 31, 2015, see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. Multi-Style Equity Fund 17 Russell Investment Funds Multi-Style Equity Fund Fair Value of Derivative Instruments — December 31, 2015 Amounts in thousands Equity Derivatives not accounted for as hedging instruments Contracts Location: Statement of Assets and Liabilities - Assets Variation margin on futures contracts* $ 126 Equity Derivatives not accounted for as hedging instruments Contracts Location: Statement of Operations - Net realized gain (loss) Futures contracts $ (328 ) Location: Statement of Operations - Net change in unrealized appreciation (depreciation) Futures contracts $ (208 ) * Includes cumulative appreciation/depreciation of futures contracts as reported in the Schedule of Investments. Only variation margin is reported within the Statement of Assets and Liabilities. For further disclosure on derivatives see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. 18 Multi-Style Equity Fund Russell Investment Funds Multi-Style Equity Fund Balance Sheet Offsetting of Financial and Derivative Instruments — December 31, 2015 Amounts in thousands Offsetting of Financial Liabilities and Derivative Liabilities Gross Net Amounts Amounts of Liabilities Gross Offset in the Presented in Amounts of Statement of the Statement Recognized Assets and of Assets and Description Location: Statement of Assets and Liabilities - Liabilities Liabilities Liabilities Liabilities Futures Contracts Variation margin on futures contracts $ 203 $ —$ 203 Total Financial and Derivative Liabilities 203 — 203 Financial and Derivative Liabilities not subject to a netting agreement (203) — (203 ) Total Financial and Derivative Liabilities subject to a netting agreement $ — $ — $ — For further disclosure on derivatives and counterparty risk see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. Multi-Style Equity Fund 19 Russell Investment Funds Multi-Style Equity Fund Statement of Assets and Liabilities — December 31, 2015 Amounts in thousands Assets Investments, at identified cost $ 393,575 Investments, at fair value(>) 450,676 Cash (restricted)(a) 1,320 Receivables: Dividends and interest 598 Dividends from affiliated Russell funds 3 Investments sold 36,400 Fund shares sold 39 Total assets 489,036 Liabilities Payables: Investments purchased 33,784 Fund shares redeemed 314 Accrued fees to affiliates 308 Other accrued expenses 86 Variation margin on futures contracts 203 Total liabilities 34,695 Net Assets $ 454,341 i Net Assets Consist of: Undistributed (overdistributed) net investment income $ 1,016 Accumulated net realized gain (loss) 3,318 Unrealized appreciation (depreciation) on: Investments 57,101 Futures contracts 126 Shares of beneficial interest 273 Additional paid-in capital 392,507 Net Assets $ 454,341 Net Asset Value , offering and redemption price per share: Net asset value per share:(#) $ 16.64 Net assets $ 454,341,002 Shares outstanding ($.01 par value) 27,297,936 Amounts in thousands (>) Investments in affiliates, Russell U.S. Cash Management Fund $ 19,043 (a) Cash Collateral for Futures $ 1,320 (#) Net asset value per share equals net assets divided by shares of beneficial interest outstanding. See accompanying notes which are an integral part of the financial statements. 20 Multi-Style Equity Fund Russell Investment Funds Multi-Style Equity Fund Statement of Operations — For the Period Ended December 31, 2015 Amounts in thousands Investment Income Dividends $ 7,981 Dividends from affiliated Russell funds 23 Securities lending income 20 Total investment income 8,024 Expenses Advisory fees 3,497 Administrative fees 240 Custodian fees 98 Transfer agent fees 21 Professional fees 68 Trustees’ fees 12 Printing fees 54 Miscellaneous 20 Total expenses 4,010 Net investment income (loss) 4,014 Net Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investments 34,740 Futures contracts (328 ) Net realized gain (loss) 34,412 Net change in unrealized appreciation (depreciation) on: Investments (32,187 ) Futures contracts (208 ) Net change in unrealized appreciation (depreciation) (32,395 ) Net realized and unrealized gain (loss) 2,017 Net Increase (Decrease) in Net Assets from Operations $ 6,031 See accompanying notes which are an integral part of the financial statements. Multi-Style Equity Fund 21 Russell Investment Funds Multi-Style Equity Fund Statements of Changes in Net Assets For the Periods Ended December 31, Amounts in thousands 2015 2014 Increase (Decrease) in Net Assets Operations Net investment income (loss) $ 4,014 $ 5,406 Net realized gain (loss) 34,412 67,188 Net change in unrealized appreciation (depreciation) (32,395 ) (19,921 ) Net increase (decrease) in net assets from operations 6,031 52,673 Distributions From net investment income (3,910 ) (5,536 ) From net realized gain (39,327 ) (64,480 ) Net decrease in net assets from distributions (43,237 ) (70,016 ) Share Transactions* Net increase (decrease) in net assets from share transactions 3,016 30,774 Total Net Increase (Decrease) in Net Assets (34,190 ) 13,431 Net Assets Beginning of period 488,531 475,100 End of period $ 454,341 $ 488,531 Undistributed (overdistributed) net investment income included in net assets $ 1,016 $ 912 * Share transaction amounts (in thousands) for the periods ended December 31, 2015 and December 31, 2014 were as follows: 2015 2014 Shares Dollars Shares Dollars Proceeds from shares sold 1,477 $ 26,296 646 $ 12,251 Proceeds from reinvestment of distributions 2,546 43,237 3,818 70,016 Payments for shares redeemed (3,700 ) (66,517 ) (2,691 ) (51,493 ) Total increase (decrease) 323 $ 3,016 1,773 $ 30,774 See accompanying notes which are an integral part of the financial statements. 22 Multi-Style Equity Fund (This page intentionally left blank) Russell Investment Funds Multi-Style Equity Fund Financial Highlights — For the Periods Ended For a Share Outstanding Throughout Each Period. $ Net Asset Value, Net Net Realized Total from Distributions Distributions Beginning of Investment and Unrealized Investment from Net from Net Period Income (Loss) (a)(b) Gain (Loss) Operations Investment Income Realized Gain December 31, 2015 18.11 .15 .05 .20 (.15 ) (1.52 ) December 31, 2014 18.85 .22 1.94 2.16 (.22 ) (2.68 ) December 31, 2013 15.15 .19 4.75 4.94 (.22 ) (1.02 ) December 31, 2012 13.24 .19 1.88 2.07 (.16 ) — December 31, 2011 13.58 .14 (.35 ) (.21 ) (.13 ) — See accompanying notes which are an integral part of the financial statements. 24 Multi-Style Equity Fund % % % $ $ Ratio of Expenses Ratio of Expenses Ratio of Net Net Asset Value, % Net Assets, to Average to Average Investment Income % $ End of Total End of Period Net Assets, Net Assets, to Average Portfolio Total Distributions Period Return (d) (000 ) Gross Net (b) Net Assets (b) Turnover Rate (1.67 ) 16.64 1.11 454,341 .84 .84 .84 99 (2.90 ) 18.11 11.70 488,531 .86 .86 1.13 101 (1.24 ) 18.85 32.92 475,100 .84 .84 1.07 86 (.16 ) 15.15 15.69 390,549 .87 .87 1.28 109 (.13 ) 13.24 (1.55 ) 373,392 .85 .85 1.03 133 See accompanying notes which are an integral part of the financial statements. Multi-Style Equity Fund 25 Russell Investment Funds Aggressive Equity Fund Portfolio Management Discussion and Analysis — December 31, 2015 (Unaudited) Aggressive Equity Fund Aggressive Equity Linked Benchmark*** Total Total Return Return 1 Year (7.19 )% 1 Year (4.41 )% 5 Years 7.93 %§ 5 Years 9.81 %§ 10 Years 5.00 %§ 10 Years 7.30 %§ Russell 2000 ® Index** Total Return 1 Year (4.41 )% 5 Years 9.19 %§ 10 Years 6.80 %§ 26 Aggressive Equity Fund Russell Investment Funds Aggressive Equity Fund Portfolio Management Discussion and Analysis, continued — December 31, 2015 (Unaudited) The Aggressive Equity Fund (the “Fund”) employs a multi- well as companies with higher quality characteristics such as manager approach whereby Russell Investment Management lower financial leverage and higher returns-on-equity. Within Company (“RIMCo”) manages a portion of the Fund's assets the U.S. small cap market, larger cap growth stocks significantly based upon model portfolios provided by multiple non- outperformed smaller cap value stocks which negatively impacted discretionary money managers. The Fund’s money managers Fund performance. However, the Fund’s quality positioning was have non-discretionary asset management assignments pursuant a positive contributor as companies with high financial leverage to which they provide a model portfolio to RIMCo representing lagged. their investment recommendations, based upon which RIMCo From a sector standpoint, the expectation for a continued purchases and sells securities for the Fund. RIMCo also manages domestic economic recovery led to the Fund’s overweight the portion of the Fund’s assets that RIMCo determines not to in several sectors such as consumer discretionary, producer manage based upon model portfolios provided by the Fund's durables, and energy. The Fund remained underweight the money managers. RIMCo may change the allocation of the Fund's highly volatile biotechnology industry as well as sectors that are assets at any time. An exemptive order from the Securities and traditionally considered to be interest rate sensitive such as real Exchange Commission (“SEC”) permits RIMCo to engage or estate investment trusts (“REITs”) and utilities. The impact of terminate a money manager at any time, subject to approval by this sector positioning on performance was negative with energy the Fund’s Board, without a shareholder vote. Pursuant to the as the largest underperforming sector during the 2015 fiscal year, terms of the exemptive order, the Fund is required to notify its while biotechnology continued to outperform. Offsetting positive shareholders within 90 days of when a money manager begins impacts included a benefit from the underweight to REITs and providing services. As of December 31, 2015, the Fund had five strong stock selection within the financial services sectors. money managers. What is the Fund’s investment objective? How did the investment strategies and techniques employed by the Fund and its money managers affect its benchmark- The Fund seeks to provide long term capital growth. relative performance? How did the Fund perform relative to its benchmark for the The Fund’s money managers have non-discretionary asset fiscal year ended December 31, 2015? management assignments pursuant to which they provide For the fiscal year ended December 31, 2015, the Fund lost a model portfolio to RIMCo representing their investment 7.19%. This is compared to the Fund’s benchmark, the Russell recommendations, based upon which RIMCo purchases and 2000 ® Index, which lost 4.41% during the same period. The sells securities for the Fund. With respect to this portion of the Fund’s performance includes operating expenses, whereas index Fund, RIMCo manages the Fund’s assets based upon the model returns are unmanaged and do not include expenses of any kind. portfolios provided by the Fund’s money managers. RIMCo also manages the portion of the Fund's assets that RIMCo determines For the fiscal year ended December 31, 2015, the Morningstar ® not to manage based upon model portfolios provided by the Insurance Small Blend, a group of funds that Morningstar Fund's money managers. This includes assets managed directly considers to have investment strategies similar to those of the by RIMCo to effect the Fund's investment strategies and/or to Fund, lost 5.22%. This result serves as a peer comparison and is actively manage the Fund's overall exposures to seek to achieve expressed net of operating expenses. the desired risk/return profile for the Fund. RIMCo also manages RIMCo may assign a money manager a specific style or the Fund’s liquidity reserves. capitalization benchmark other than the Fund’s index. However, With respect to certain of the Fund’s money managers, Ranger the Fund’s primary index remains the benchmark for the Fund Investment Management, L.P. was the strongest performing and is representative of the aggregate of each money manager’s money manager for the portion of the fiscal year in which it was a benchmark index. money manager in the Fund and outperformed the Russell 2000 ® How did the market conditions described in the Market Growth Index. The manager’s preference for consistent earnings Summary report affect the Fund’s performance? growth stocks within the health care and financial services sectors The fiscal year ended December 31, 2015 saw the Fund was the primary driver of outperformance. underperform the Russell 2000 ® Index. The beginning of 2015, DePrince, Race & Zollo, Inc. faced the strongest headwinds although initially negative, introduced a pick-up in performance over the fiscal year and underperformed the Russell 2000 ® which eventually reversed towards the end of the 2015 fiscal year. Value Index. The manager’s sector allocations were the leading Over the period, the Fund maintained exposure to small and detractors to performance with overweights in cyclical sectors micro capitalization stocks trading at discounted valuations as such as energy, materials, and producer durables. Additionally, Aggressive Equity Fund 27 Russell Investment Funds Aggressive Equity Fund Portfolio Management Discussion and Analysis, continued — December 31, 2015 (Unaudited) stock selection within the consumer discretionary and technology Ranger Investment Management, L.P., and Jacobs Levy Equity sectors detracted. Management, Inc. and the hiring of Timpani Capital Management, During the period, RIMCo utilized a strategy to control Fund- LLC, Snow Capital Management L.P., and Monarch Partners level exposures and risks through the purchase of a stock Asset Management, LLC as non-discretionary money managers. portfolio. Using the output from a quantitative model, the strategy Additionally, RIMCo changed the mandates for DePrince and seeks to position the portfolio to meet RIMCo’s overall preferred RBC from discretionary to non-discretionary, such that all money positioning with respect to Fund exposures. Over the period, the managers in the Fund would have non-discretionary assignments. strategy was designed to provide lower capitalization and higher Money Managers as of December 31, value and quality exposure relative to the Fund’s benchmark in 2015 Styles order to seek to manage Fund-level risk. DePrince, Race & Zollo, Inc. Small Cap Value The strategy outperformed the Russell 2000 ® Index for the fiscal Monarch Partners Asset Management, LLC. Small Cap Core year. An underweight to REITs and utilities was a tailwind to RBC Global Asset Management (U.S.) Inc. Microcap/Small Cap Snow Capital Management L.P. Small Cap Value performance. An overweight to stocks with higher quality metrics Timpani Capital Management, LLC Small Cap Growth (i.e., lower financial leverage and higher returns-on-equity) and The views expressed in this report reflect those of the portfolio higher price momentum added further value. managers only through the end of the period covered by During the period, RIMCo equitized the Fund’s cash using index the report. These views do not necessarily represent the futures contracts to provide the Fund with full market exposure. views of RIMCo, or any other person in RIMCo or any other This had a negative impact on the Fund’s performance. affiliated organization. These views are subject to change at any time based upon market conditions or other events, Describe any changes to the Fund’s structure or the money and RIMCo disclaims any responsibility to update the views manager line-up. contained herein. These views should not be relied on In September, RIMCo made changes to the Fund’s money as investment advice and, because investment decisions manager line-up to reflect RIMCo’s highest conviction managers for a Russell Investment Funds (“RIF”) Fund are based on and align the Fund with RIMCo’s preferred positioning. This numerous factors, should not be relied on as an indication resulted in the termination of Conestoga Capital Advisors, LLC, of investment decisions of any RIF Fund. * Assumes initial investment on January 1, 2006. ** Russell 2000 ® Index measures the performance of the small-cap segment of the U.S. equity universe. The Russell 2000 ® Index is a subset of the Russell 3000 ® Index representing approximately 10% of the total market capitalization of that index. It includes approximately 2000 of the smallest securities based on a combination of their market cap and current index membership. The Russell 2000 ® Index is constructed to provide a comprehensive and unbiased small-cap opportunity barometer and is completely reconstituted annually to ensure larger stocks do not distort the performance and characteristics of the true small-cap opportunity set. *** The Aggressive Equity Linked Benchmark provides a means to compare the Fund’s average annual returns to a secondary benchmark that takes into account historical changes in the Fund’s primary benchmark. The Aggressive Equity Linked Benchmark represents the returns of the Russell 2500 TM Index through April 30, 2012 and the returns of the Russell 2000 ® Index thereafter. § Annualized. The performance shown in this section does not reflect any Insurance Company Separate Account or Policy Charges. Performance is historical and assumes reinvestment of all dividends and capital gains.Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than when purchased.Past performance is not indicative of future results. 28 Aggressive Equity Fund Russell Investment Funds Aggressive Equity Fund Shareholder Expense Example — December 31, 2015 (Unaudited) Fund Expenses Please note that the expenses shown in the table are meant The following disclosure provides important information to highlight your ongoing costs only and do not reflect any regarding the Fund’s Shareholder Expense Example transactional costs. Therefore, the information under the heading (“Example”). “Hypothetical Performance (5% return before expenses)” is useful in comparing ongoing costs only, and will not help you Example determine the relative total costs of owning different funds. In As a shareholder of the Fund, you incur two types of costs: (1) addition, if these transactional costs were included, your costs transaction costs, and (2) ongoing costs, including advisory and would have been higher. The fees and expenses shown in this administrative fees and other Fund expenses. The Example is section do not reflect any Insurance Company Separate Account intended to help you understand your ongoing costs (in dollars) Policy Charges. of investing in the Fund and to compare these costs with the Hypothetical ongoing costs of investing in other mutual funds. The Example Performance (5% is based on an investment of $1,000 invested at the beginning of Actual return before the period and held for the entire period indicated, which for this Performance expenses) Beginning Account Value Fund is from July 1, 2015 to December 31, 2015. July 1, 2015 $ 1,000.00 $ 1,000.00 Ending Account Value Actual Expenses December 31, 2015 $ 887.20 $ 1,019.76 The information in the table under the heading “Actual Expenses Paid During Period* $ 5.14 $ 5.50 Performance” provides information about actual account values and actual expenses. You may use the information in this column, * Expenses are equal to the Fund's annualized expense ratio of 1.08% (representing the six month period annualized), multiplied by the average together with the amount you invested, to estimate the expenses account value over the period, multiplied by 184/365 (to reflect the one-half that you paid over the period. Simply divide your account value by year period). May reflect amounts waived and/or reimbursed. Without any $1,000 (for example, an $8,600 account value divided by $1,000 waivers and/or reimbursements, expenses would have been higher. 8.6), then multiply the result by the number in the first column in the row entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The information in the table under the heading “Hypothetical Performance (5% return before expenses)” provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Aggressive Equity Fund 29 Russell Investment Funds Aggressive Equity Fund Schedule of Investments — December 31, 2015 Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Common Stocks - 94.3% Scientific Games Corp. Class A(Æ) 15,417 138 Consumer Discretionary - 13.9% Sinclair Broadcast Group, Inc. Class A(Æ)(Ñ) 9,636 314 Abercrombie & Fitch Co. Class A(Ñ) 46,739 1,261 Skechers U.S.A., Inc. Class A(Æ) 23,672 715 American Eagle Outfitters, Inc.(Ñ) 18,635 289 Smith & Wesson Holding Corp.(Æ) 24,914 548 American Woodmark Corp.(Æ) 5,833 467 SodaStream International, Ltd.(Æ)(Ñ) 24,411 398 Asbury Automotive Group, Inc.(Æ) 2,329 157 Sonic Corp. 11,164 361 Big Lots, Inc. 10,187 393 Sportsman's Warehouse Holdings, Inc.(Æ) 25,544 330 BJ's Restaurants, Inc.(Æ) 3,822 166 Stamps.com, Inc.(Æ) 7,819 857 Blue Nile, Inc.(Æ) 2,434 90 Steven Madden, Ltd.(Æ) 8,809 266 Bridgepoint Education, Inc.(Æ) 24,234 184 Superior Uniform Group, Inc. 8,600 146 Bright Horizons Family Solutions, Inc.(Æ) 15,691 1,047 Tandy Leather Factory, Inc.(Æ) 49,955 367 Brinker International, Inc. 1,818 87 Tenneco, Inc.(Æ) 4,941 227 Buckle, Inc. (The)(Ñ) 9,994 308 Tile Shop Holdings, Inc.(Æ)(Ñ) 35,893 589 CalAtlantic Group, Inc. 9,497 360 TRI Pointe Group, Inc.(Æ) 10,934 139 Caleres, Inc. 15,284 410 TubeMogul, Inc.(Æ)(Ñ) 43,314 589 Carmike Cinemas, Inc.(Æ) 8,776 201 Tuesday Morning Corp.(Æ) 12,905 84 Cato Corp. (The) Class A 7,582 279 Universal Electronics, Inc.(Æ) 30,760 1,579 Century Communities, Inc.(Æ) 19,214 340 Vera Bradley, Inc.(Æ) 4,875 77 Chico's FAS, Inc. 56,476 603 VOXX International Corp. Class A(Æ) 41,289 217 Children's Place, Inc. (The) 5,447 301 Wayfair, Inc. Class A(Æ)(Ñ) 6,562 312 Chuy's Holdings, Inc.(Æ) 20,867 654 Weight Watchers International, Inc.(Æ)(Ñ) 5,905 135 ClubCorp Holdings, Inc. 25,141 459 Winmark Corp. 208 19 Cooper Tire & Rubber Co. 8,434 319 ZAGG, Inc.(Æ) 44,522 487 Dana Holding Corp. 18,520 256 30,348 Delta Apparel, Inc.(Æ) 10,181 143 Denny's Corp.(Æ) 15,515 153 Consumer Staples - 3.4% Destination Maternity Corp. 8,633 75 Amplify Snack Brands, Inc.(Æ)(Ñ) 17,441 201 Destination XL Group, Inc.(Æ) 80,399 444 Andersons, Inc. (The) 38,686 1,224 DineEquity, Inc. 2,979 252 Boston Beer Co., Inc. Class A(Æ) 1,011 204 Drew Industries, Inc. 2,795 170 Boulder Brands, Inc.(Æ) 27,726 304 Expedia, Inc. 2,747 341 Calavo Growers, Inc.(Æ) 1,581 77 Fox Factory Holding Corp.(Æ) 17,515 290 Coca-Cola Bottling Co.(Æ) 1,315 240 Genesco, Inc.(Æ) 5,889 335 Core-Mark Holding Co., Inc. 1,681 138 G-III Apparel Group, Ltd.(Æ) 3,823 169 Freshpet, Inc.(Æ)(Ñ) 19,163 163 Grand Canyon Education, Inc.(Æ) 11,919 478 J&J Snack Foods Corp. 8,424 983 Gray Television, Inc.(Æ) 46,981 766 John B Sanfilippo & Son, Inc.(Æ) 25,842 1,396 Helen of Troy, Ltd.(Æ) 2,404 227 Natural Health Trends Corp. 6,115 205 Isle of Capri Casinos, Inc.(Æ) 20,451 285 Nature's Sunshine Products, Inc. 2,379 24 Jack in the Box, Inc. 2,230 171 Omega Protein Corp.(Æ) 15,906 353 Jamba, Inc.(Æ)(Ñ) 4,834 65 Snyders-Lance, Inc. 7,322 251 Kona Grill, Inc.(Æ) 17,478 277 SpartanNash Co. 5,253 114 LGI Homes, Inc.(Æ) 11,557 281 TreeHouse Foods, Inc.(Æ) 12,728 999 Libbey, Inc. 24,691 526 USANA Health Sciences, Inc.(Æ) 824 105 Lithia Motors, Inc. Class A 8,114 866 Vector Group, Ltd. 3,989 94 Malibu Boats, Inc. Class A(Æ) 16,489 270 Village Super Market, Inc. Class A 4,856 128 MarineMax, Inc.(Æ) 23,766 438 Weis Markets, Inc. 3,800 168 Marriott Vacations Worldwide Corp. 2,655 151 7,371 MCBC Holdings, Inc.(Æ) 14,720 202 Men's Wearhouse, Inc. (The) 32,711 480 Energy - 3.0% Meredith Corp. 11,579 501 Callon Petroleum Co.(Æ) 69,454 579 Monro Muffler Brake, Inc. 8,650 573 Canadian Solar, Inc.(Æ) 7,189 208 Motorcar Parts of America, Inc.(Æ) 23,297 788 CARBO Ceramics, Inc.(Ñ) 56,665 975 Nautilus, Inc.(Æ) 49,938 835 Delek US Holdings, Inc. 8,617 212 Nexstar Broadcasting Group, Inc. Class A 7,757 455 Green Plains, Inc. 27,292 625 Papa Murphy's Holdings, Inc.(Æ)(Ñ) 19,445 219 Gulfport Energy Corp.(Æ) 9,488 233 Performance Sports Group, Ltd.(Æ) 21,907 211 Parsley Energy, Inc. Class A(Æ) 28,013 517 Popeyes Louisiana Kitchen, Inc.(Æ) 5,445 319 Patterson-UTI Energy, Inc. 64,571 974 Reading International, Inc. Class A(Æ) 9,381 123 PBF Energy, Inc. Class A 24,473 901 Red Lion Hotels Corp.(Æ) 77,503 543 Ring Energy, Inc.(Æ) 32,232 227 Red Robin Gourmet Burgers, Inc.(Æ) 4,152 256 Stone Energy Corp.(Æ) 63,082 271 Salem Media Group, Inc. Class A 29,083 145 Superior Energy Services, Inc. 26,512 357 See accompanying notes which are an integral part of the financial statements. 30 Aggressive Equity Fund Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued — December 31, 2015 Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Synergy Resources Corp.(Æ) 27,634 235 First Niagara Financial Group, Inc. 68,735 746 Vivint Solar, Inc.(Æ) 17,251 165 FNB Corp. 113,305 1,511 6,479 Franklin Street Properties Corp.(ö) 27,670 286 GEO Group, Inc. (The)(ö) 16,738 484 Financial Services - 24.9% German American Bancorp, Inc. 2,556 85 Agree Realty Corp.(ö) 10,080 343 Getty Realty Corp.(ö) 17,846 306 Allied World Assurance Co. Holdings AG 22,119 823 Government Properties Income Trust(ö) 989 16 Altisource Residential Corp.(ö) 783 10 Gramercy Property Trust(Æ)(ö) 112,280 867 American Capital Mortgage Investment Corp. Green Dot Corp. Class A(Æ) 67,293 1,105 (ö) 18,697 261 Greenhill & Co., Inc. 17,466 500 American Equity Investment Life Holding Hancock Holding Co. 24,324 612 Co.(Æ) 5,640 136 Hanover Insurance Group, Inc. (The) 10,125 824 Ameris Bancorp 14,425 490 Hatteras Financial Corp.(ö) 1,343 18 Amerisafe, Inc. 34,880 1,775 Heartland Payment Systems, Inc. 3,754 356 Anchor BanCorp Wisconsin, Inc.(Æ) 4,616 201 Heritage Financial Corp. 11,381 214 Apollo Commercial Real Estate Finance, Highwoods Properties, Inc.(ö) 14,486 632 Inc.(ö) 811 14 Home BancShares, Inc. 11,824 479 ARMOUR Residential REIT, Inc.(ö) 11,350 247 Hudson Pacific Properties, Inc.(ö) 7,933 223 Asta Funding, Inc.(Æ) 10,234 81 Iberiabank Corp. 13,544 746 Atlas Financial Holdings, Inc.(Æ) 21,588 430 Independence Realty Trust, Inc.(Ñ)(ö) 34,007 255 BancFirst Corp. 838 49 Infinity Property & Casualty Corp. 1,960 161 Bancorp, Inc. (The)(Æ) 55,316 352 Invesco Mortgage Capital, Inc.(ö) 13,990 173 Bank of the Ozarks, Inc. 10,225 506 JER Investment Trust, Inc.(Å)(Æ) 1,771 — BankUnited, Inc. 17,649 636 Kearny Financial Corp.(Æ) 37,626 477 Berkshire Hills Bancorp, Inc. 14,884 433 Ladder Capital Corp. Class A(ö) 35,003 435 Blackhawk Network Holdings, Inc. Class LaSalle Hotel Properties(ö) 4,683 118 A(Æ) 5,994 265 LendingTree, Inc.(Æ) 21,404 1,912 Boston Private Financial Holdings, Inc. 9,403 107 Manning & Napier, Inc. Class A 19,640 167 Brookline Bancorp, Inc. 27,186 313 Medical Properties Trust, Inc.(ö) 25,152 289 Capstead Mortgage Corp.(ö) 14,096 123 Mercantile Bank Corp. 9,915 243 CatchMark Timber Trust, Inc. Class A(ö) 13,172 149 Meridian Bancorp, Inc. 52,404 739 Chemical Financial Corp. 21,602 740 Monmouth Real Estate Investment Corp.(ö) 23,737 248 Clifton Bancorp, Inc. 3,952 57 National Bank Holdings Corp. Class A 30,349 649 CoBiz Financial, Inc. 26,476 355 National General Holdings Corp. 51,680 1,130 Cohen & Steers, Inc. 13,042 398 New Residential Investment Corp.(ö) 76,241 927 Colony Capital, Inc. Class A(ö) 1,326 26 Northfield Bancorp, Inc. 15,365 245 Colony Starwood Homes(Æ)(ö) 12,228 277 Northrim BanCorp, Inc. 15,426 410 Columbia Banking System, Inc. 29,712 966 Northwest Bancshares, Inc. 40,093 537 Community Bank System, Inc. 2,677 107 OFG Bancorp(Ñ) 133,802 979 ConnectOne Bancorp, Inc. 7,826 146 Old National Bancorp 56,902 772 CoreSite Realty Corp. Class A(ö) 5,546 315 Pacific Premier Bancorp, Inc.(Æ) 13,431 285 Corporate Office Properties Trust(ö) 34,548 754 PennyMac Mortgage Investment Trust(ö) 1,034 16 Cowen Group, Inc. Class A(Æ) 9,996 38 Physicians Realty Trust(ö) 29,980 505 CYS Investments, Inc.(ö) 39,863 284 Potlatch Corp.(ö) 17,793 538 East West Bancorp, Inc. 825 34 Preferred Bank 7,925 262 Easterly Government Properties, Inc.(Æ)(ö) 4,945 85 ProAssurance Corp. 16,671 809 Education Realty Trust, Inc.(ö) 13,282 503 Prosperity Bancshares, Inc. 23,264 1,113 EPR Properties(ö) 1,642 96 Provident Financial Services, Inc. 17,609 355 Equity Commonwealth(Æ)(ö) 15,482 429 QTS Realty Trust, Inc. Class A(ö) 6,905 311 Essent Group, Ltd.(Æ) 1,103 24 Radian Group, Inc. 23,148 310 Euronet Worldwide, Inc.(Æ) 14,328 1,038 Real Industry, Inc.(Æ) 27,468 221 Evercore Partners, Inc. Class A 7,758 419 Redwood Trust, Inc.(ö) 1,162 15 FBL Financial Group, Inc. Class A 4,839 308 Renasant Corp. 23,064 794 FBR & Co. 11,446 228 RLJ Lodging Trust(ö) 3,349 72 FCB Financial Holdings, Inc. Class A(Æ) 17,564 629 RMR Group, Inc. (The) Class A(Æ) 25 — First American Financial Corp. 5,163 185 Safeguard Scientifics, Inc.(Æ) 13,290 193 First Bancorp 8,809 165 Select Income REIT(ö) 866 17 First Commonwealth Financial Corp. 48,284 438 Selective Insurance Group, Inc. 10,051 338 First Financial Bancorp 17,626 319 South State Corp. 4,165 300 First Merchants Corp. 11,443 291 Sovran Self Storage, Inc.(ö) 9,024 968 First Midwest Bancorp, Inc. 23,331 430 See accompanying notes which are an integral part of the financial statements. Aggressive Equity Fund 31 Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued — December 31, 2015 Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ State Bank Financial Corp. 10,908 229 Ligand Pharmaceuticals, Inc. Class B(Æ) 14,243 1,543 Sterling Bancorp 32,024 519 Myriad Genetics, Inc.(Æ) 2,311 100 Summit Hotel Properties, Inc.(ö) 31,102 372 National HealthCare Corp. 3,464 214 Synovus Financial Corp. 13,645 442 Neurocrine Biosciences, Inc.(Æ) 1,078 61 Tanger Factory Outlet Centers, Inc.(ö) 11,713 383 Owens & Minor, Inc. 2,514 90 TCF Financial Corp. 29,847 421 PDL BioPharma, Inc.(Ñ) 46,870 166 Terreno Realty Corp.(ö) 32,018 724 Prestige Brands Holdings, Inc.(Æ) 18,906 973 TrustCo Bank Corp. 19,580 120 Sagent Pharmaceuticals, Inc.(Æ) 11,676 186 UMB Financial Corp. 12,369 576 Spectrum Pharmaceuticals, Inc.(Æ)(Ñ) 9,060 55 Union Bankshares Corp. 18,610 470 STERIS PLC(Æ) 18,512 1,395 Urstadt Biddle Properties, Inc. Class A(ö) 12,340 237 SurModics, Inc.(Æ) 9,193 186 Waddell & Reed Financial, Inc. Class A 12,416 356 US Physical Therapy, Inc. 11,457 615 Webster Financial Corp. 15,196 565 Vascular Solutions, Inc.(Æ) 6,134 211 WesBanco, Inc. 11,228 337 23,322 Westamerica Bancorporation(Ñ) 18,115 847 Western Alliance Bancorp(Æ) 37,275 1,337 Materials and Processing - 6.4% Whitestone REIT Class B(ö) 8,999 108 Aceto Corp. 38,571 1,041 54,169 American Vanguard Corp. 13,341 187 Axiall Corp. 26,039 401 Health Care - 10.7% Cabot Corp. 28,576 1,168 Acadia Healthcare Co., Inc.(Æ) 14,186 886 Compass Minerals International, Inc. 11,182 842 Acorda Therapeutics, Inc.(Æ) 6,916 296 Continental Building Products, Inc.(Æ) 20,035 350 Adamas Pharmaceuticals, Inc.(Æ) 10,026 284 Energy Focus, Inc.(Æ)(Ñ) 47,769 657 Adeptus Health, Inc. Class A(Æ)(Ñ) 8,195 447 FutureFuel Corp. 10,711 145 AMAG Pharmaceuticals, Inc.(Æ) 3,178 96 Graphic Packaging Holding Co. 30,839 396 AMN Healthcare Services, Inc.(Æ) 20,869 648 Greif, Inc. Class A 9,648 297 Amsurg Corp. Class A(Æ) 5,345 406 Haynes International, Inc. 11,589 425 Anacor Pharmaceuticals, Inc.(Æ) 226 26 Headwaters, Inc.(Æ) 19,696 332 Analogic Corp. 10,441 862 Insteel Industries, Inc. 25,141 526 ARIAD Pharmaceuticals, Inc.(Æ) 30,069 188 Interface, Inc. Class A 18,113 347 Avinger, Inc.(Æ)(Ñ) 13,150 299 Koppers Holdings, Inc.(Æ) 12,172 222 BioDelivery Sciences International, Inc.(Æ) Kronos Worldwide, Inc.(Ñ) 53,777 303 (Ñ) 27,918 134 Landec Corp.(Æ) 19,085 226 BioScrip, Inc.(Æ)(Ñ) 43,816 77 LB Foster Co. Class A 31,149 425 BioSpecifics Technologies Corp.(Æ) 3,792 163 LSB Industries, Inc.(Æ) 36,349 264 BioTelemetry, Inc.(Æ) 43,562 509 Mueller Industries, Inc. 15,066 408 Cambrex Corp.(Æ) 15,481 729 NN, Inc. 23,342 372 Cantel Medical Corp. 11,347 705 Omnova Solutions, Inc.(Æ) 57,464 352 Charles River Laboratories International, Patrick Industries, Inc.(Æ) 16,075 699 Inc.(Æ) 10,266 825 PGT, Inc.(Æ) 30,565 348 Community Health Systems, Inc.(Æ) 33,829 897 Summit Materials, Inc. Class A(Æ) 48,292 968 Computer Programs & Systems, Inc.(Ñ) 3,588 179 Unifi, Inc.(Æ) 3,048 86 Cross Country Healthcare, Inc.(Æ) 39,923 654 United States Steel Corp. 14,588 116 Cynosure, Inc. Class A(Æ) 9,619 430 Universal Stainless & Alloy Products, Inc.(Æ) 18,959 176 Dipexium Pharmaceuticals, Inc.(Æ) 23,440 263 US Concrete, Inc.(Æ) 24,482 1,289 Eagle Pharmaceuticals, Inc.(Æ)(Ñ) 5,347 474 US Silica Holdings, Inc.(Ñ) 31,484 590 Emergent BioSolutions, Inc.(Æ) 6,471 259 13,958 Enanta Pharmaceuticals, Inc.(Æ)(Ñ) 4,663 154 Exactech, Inc.(Æ) 16,251 295 Producer Durables - 14.3% Genomic Health, Inc.(Æ) 7,385 260 ABM Industries, Inc. 16,347 465 Greatbatch, Inc.(Æ) 5,483 288 ACCO Brands Corp.(Æ) 142,917 1,019 Hanger, Inc.(Æ) 2,991 49 Actuant Corp. Class A(Æ) 12,060 289 Heska Corp.(Æ) 20,135 779 Advisory Board Co. (The)(Æ) 9,788 486 ICU Medical, Inc.(Æ) 4,861 548 Air Transport Services Group, Inc.(Æ) 54,149 546 INC Research Holdings, Inc. Class A(Æ) 31,146 1,511 Allegiant Travel Co. Class A 1,162 195 Inogen, Inc.(Æ) 6,671 267 Argan, Inc.(Æ) 8,415 273 Insmed, Inc.(Æ) 11,369 206 Astec Industries, Inc. 13,047 531 Integra LifeSciences Holdings Corp.(Æ) 16,763 1,136 Atlas Air Worldwide Holdings, Inc.(Æ) 18,797 777 iRadimed Corp.(Æ) 22,158 621 AZZ, Inc. 15,260 848 Kindred Healthcare, Inc. 29,481 351 Clarcor, Inc. 893 44 LeMaitre Vascular, Inc. 18,902 326 See accompanying notes which are an integral part of the financial statements. 32 Aggressive Equity Fund Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued — December 31, 2015 Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Columbus McKinnon Corp. 32,815 620 CSG Systems International, Inc. 9,112 328 Compass Diversified Holdings 53,194 845 Cvent, Inc.(Æ) 13,689 478 Convergys Corp. 26,112 650 Cypress Semiconductor Corp.(Æ) 72,892 715 CoStar Group, Inc.(Æ) 4,461 922 CYREN, Ltd.(Æ) 77,523 132 Crane Co. 28,559 1,367 Datalink Corp.(Æ) 19,666 134 CUI Global, Inc.(Æ)(Ñ) 16,931 119 Diebold, Inc. 37,541 1,130 Deluxe Corp. 11,428 623 Digi International, Inc.(Æ) 25,601 291 DHI Group, Inc.(Æ) 32,511 298 DSP Group, Inc.(Æ) 5,548 52 Ducommun, Inc.(Æ) 10,194 165 EMCORE Corp.(Æ) 23,819 146 DXP Enterprises, Inc.(Æ) 11,215 256 EPAM Systems, Inc.(Æ) 9,193 723 Dycom Industries, Inc.(Æ) 7,376 516 ePlus, Inc.(Æ) 3,265 304 Ennis, Inc. 21,314 410 Fabrinet(Æ) 25,675 612 Forrester Research, Inc. 5,336 152 Fleetmatics Group PLC(Æ) 7,044 358 GP Strategies Corp.(Æ) 11,678 293 Globant SA(Æ) 19,915 747 Granite Construction, Inc. 33,265 1,428 Glu Mobile, Inc.(Æ)(Ñ) 91,785 223 Greenbrier Cos., Inc.(Ñ) 12,736 415 GSI Group, Inc.(Æ) 33,210 452 Hudson Technologies, Inc.(Æ) 83,869 249 GTT Communications, Inc.(Æ) 40,278 687 Hyster-Yale Materials Handling, Inc. 5,909 310 HubSpot, Inc.(Æ) 16,161 910 KBR, Inc. 62,675 1,060 Imperva, Inc.(Æ) 13,520 856 Keysight Technologies, Inc.(Æ) 4,350 123 Ingram Micro, Inc. Class A 18,912 575 Kforce, Inc. 18,314 463 Insight Enterprises, Inc.(Æ) 7,942 200 Knoll, Inc. 37,095 697 Interactive Intelligence Group, Inc.(Æ) 14,904 468 Littelfuse, Inc. 6,402 685 KEYW Holding Corp. (The)(Æ)(Ñ) 23,192 140 Lydall, Inc.(Æ) 4,114 146 Luxoft Holding, Inc. Class A(Æ) 7,079 546 Marten Transport, Ltd. 10,637 188 Manhattan Associates, Inc.(Æ) 6,057 401 McGrath RentCorp 14,555 367 Microsemi Corp.(Æ) 19,978 651 Middleby Corp.(Æ) 4,706 508 Monolithic Power Systems, Inc. 3,400 217 MSA Safety, Inc. 17,406 757 NCR Corp.(Æ) 11,313 277 Old Dominion Freight Line, Inc.(Æ) 3,829 226 NETGEAR, Inc.(Æ) 5,663 237 Oshkosh Corp.(Ñ) 13,762 537 NetScout Systems, Inc.(Æ) 19,163 588 OSI Systems, Inc.(Æ) 13,141 1,165 Open Text Corp. 13,349 640 PFSweb, Inc.(Æ) 33,091 426 Orbotech, Ltd.(Æ) 26,408 584 Primoris Services Corp. 30,800 679 Paycom Software, Inc.(Æ) 22,563 849 Radiant Logistics, Inc.(Æ) 92,132 316 PC Connection, Inc.(Æ) 4,747 107 Regal Beloit Corp. 14,251 834 Perficient, Inc.(Æ) 24,152 413 Standex International Corp. 7,359 612 Plantronics, Inc. 4,855 230 Sun Hydraulics Corp. 6,227 198 Proofpoint, Inc.(Æ) 12,266 797 Sykes Enterprises, Inc.(Æ) 11,777 362 Q2 Holdings, Inc.(Æ) 24,194 638 Tetra Tech, Inc. 26,084 679 QLogic Corp.(Æ) 3,919 48 Tidewater, Inc.(Ñ) 93,255 649 Rubicon Project, Inc. (The)(Æ) 37,652 619 Titan Machinery, Inc.(Æ)(Ñ) 26,971 295 Sapiens International Corp. NV 33,836 345 TransDigm Group, Inc.(Æ) 3,121 713 Science Applications International Corp. 4,652 213 Triumph Group, Inc. 30,531 1,214 Silicon Graphics International Corp.(Æ)(Ñ) 85,698 506 Vishay Precision Group, Inc.(Æ) 14,904 169 Sparton Corp.(Æ) 23,201 464 Wesco Aircraft Holdings, Inc.(Æ) 89,310 1,069 Streamline Health Solutions, Inc.(Æ) 44,115 62 WNS Holdings, Ltd. - ADR(Æ) 32,446 1,012 Synaptics, Inc.(Æ) 4,752 382 31,260 Synchronoss Technologies, Inc.(Æ) 8,506 300 Syntel, Inc.(Æ) 6,103 276 Technology - 14.2% Tangoe, Inc.(Æ) 17,784 149 Acacia Research Corp. 189,075 811 TESSCO Technologies, Inc. 19,050 371 ADTRAN, Inc. 65,515 1,128 Tyler Technologies, Inc.(Æ) 13,123 2,288 Attunity, Ltd.(Æ) 36,974 409 Ultimate Software Group, Inc.(Æ) 5,180 1,013 Autobytel, Inc.(Æ) 33,373 753 Workiva, Inc.(Æ) 15,860 279 Benefitfocus, Inc.(Æ)(Ñ) 13,036 474 Xplore Technologies Corp.(Æ) 41,484 212 Black Box Corp. 31,003 295 Zix Corp.(Æ) 43,865 223 CACI International, Inc. Class A(Æ) 3,573 332 31,008 Callidus Software, Inc.(Æ) 24,615 457 CEVA, Inc.(Æ) 12,205 285 Utilities - 3.5% Cohu, Inc. 29,489 356 American States Water Co. 2,780 117 comScore, Inc.(Æ) 2,968 122 Artesian Resources Corp. Class A 4,198 116 See accompanying notes which are an integral part of the financial statements. Aggressive Equity Fund 33 Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued — December 31, 2015 Amounts in thousands (except share amounts) Principal Fair Amount ($) or Value Shares $ Boingo Wireless, Inc.(Æ) 61,611 408 California Water Service Group 25,131 585 Chesapeake Utilities Corp. 12,877 731 Cleco Corp. 6,120 320 Cogent Communications Holdings, Inc. 16,646 577 Connecticut Water Service, Inc. 5,643 214 inContact, Inc.(Æ) 43,807 418 j2 Global, Inc. 10,934 900 Laclede Group, Inc. (The) 5,809 345 Middlesex Water Co. 4,511 120 NorthWestern Corp. 17,482 949 ONE Gas, Inc. 1,071 54 Piedmont Natural Gas Co., Inc. 3,942 225 PNM Resources, Inc. 16,697 510 South Jersey Industries, Inc. 2,440 57 Talen Energy Corp.(Æ) 31,816 198 Towerstream Corp.(Æ) 86,883 33 Unitil Corp. 20,662 741 7,618 Total Common Stocks (cost $202,846) 205,533 Short -Term Investments - 5.6% Russell U.S. Cash Management Fund 12,216,394 (8) 12,216 Total Short-Term Investments (cost $12,216) 12,216 Other Securities - 6.1% Russell U.S. Cash Collateral Fund(×) 13,403,810 (8) 13,404 Total Other Securities (cost $13,404) 13,404 Total Investments 106.0% (identified cost $228,466) 231,153 Other Assets and Liabilities, Net - (6.0%) (13,090 ) Net Assets - 100.0% 218,063 See accompanying notes which are an integral part of the financial statements. 34 Aggressive Equity Fund Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued — December 31, 2015 Restricted Securities Amounts in thousands (except share and cost per unit amounts) Principal Cost per Cost Fair Value % of Net Assets Acquisition Amount ($) Unit (000 ) (000 ) Securities Date or shares $ $ $ 0.0% JER Investment Trust, Inc. 05/27/04 1,771 82.03 145 — — For a description of restricted securities see note 7 in the Notes to Financial Statements. Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions Russell 2000 Mini Index Futures 107 USD 12,107 03/16 31 Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) 31 Presentation of Portfolio Holdings Amounts in thousands Fair Value Portfolio Summary Level 1 Level 2 Level 3 Total % of Net Assets Common Stocks Consumer Discretionary $ 30,348 $ — $ — $ 30,348 13.9 Consumer Staples 7,371 — — 7,371 3.4 Energy 6,479 — — 6,479 3.0 Financial Services 54,169 — — 54,169 24.9 Health Care 23,322 — — 23,322 10.7 Materials and Processing 13,958 — — 13,958 6.4 Producer Durables 31,260 — — 31,260 14.3 Technology 31,008 — — 31,008 14.2 Utilities 7,618 — — 7,618 3.5 Short-Term Investments — 12,216 — 12,216 5.6 Other Securities — 13,404 — 13,404 6.1 Total Investments 205,533 25,620 — 231,153 106.0 Other Assets and Liabilities, Net (6.0 ) 100.0 Other Financial Instruments Futures Contracts 31 — — 31 —* Total Other Financial Instruments ** $ 31 $ — $ — $ 31 *Less than .05% of net assets. **Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the instruments. For a description of the Levels see note 2 in the Notes to Financial Statements. For disclosure on transfers between Levels 1, 2 and 3 during the period ended December 31, 2015, see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. Aggressive Equity Fund 35 Russell Investment Funds Aggressive Equity Fund Fair Value of Derivative Instruments — December 31, 2015 Amounts in thousands Equity Derivatives not accounted for as hedging instruments Contracts Location: Statement of Assets and Liabilities - Assets Variation margin on futures contracts* $ 31 Foreign Equity Currency Derivatives not accounted for as hedging instruments Contracts Contracts Location: Statement of Operations - Net realized gain (loss) Futures contracts $ 480 $ — Foreign currency-related transactions** — (2 ) Total $ 480 $ (2 ) Location: Statement of Operations - Net change in unrealized appreciation (depreciation) Futures contracts $ (376 ) $ — * Includes cumulative appreciation/depreciation of futures contracts as reported in the Schedule of Investments. Only variation margin is reported within the Statement of Assets and Liabilities. ** Only includes net realized gain (loss) on forward and spot contracts. May differ from the net realized gain (loss) on foreign currency-related transactions reported within the Statement of Operations. For further disclosure on derivatives see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. 36 Aggressive Equity Fund Russell Investment Funds Aggressive Equity Fund Balance Sheet Offsetting of Financial and Derivative Instruments — December 31, 2015 Amounts in thousands Offsetting of Financial Assets and Derivative Assets Gross Net Amounts Amounts of Assets Gross Offset in the Presented in Amounts of Statement of the Statement Recognized Assets and of Assets and Description Location: Statement of Assets and Liabilities - Assets Assets Liabilities Liabilities Securities on Loan* Investments, at fair value $ 12,946 $ — $ 12,946 Total Financial and Derivative Assets 12,946 — 12,946 Financial and Derivative Assets not subject to a netting agreement — — — Total Financial and Derivative Assets subject to a netting agreement $ 12,946 $ — $ 12,946 Financial Assets, Derivative Assets, and Collateral Held by Counterparty Gross Amounts Not Offset in the Statement of Assets and Liabilities Net Amounts of Assets Presented in the Statement Financial and of Assets and Derivative Collateral Counterparty Liabilities Instruments Received^ Net Amount Barclays $ 400 $ — $ 400 $ — Citigroup 436 — 436 — Deutsche Bank 948 — 948 — Fidelity 2,509 — 2,509 — Goldman Sachs 398 — 398 — JPMorgan Chase 3,420 — 3,420 — Merrill Lynch 1,072 — 1,072 — Morgan Stanley 3,763 — 3,763 — Total $ 12,946 $ — $ 12,946 $ — See accompanying notes which are an integral part of the financial statements. Aggressive Equity Fund 37 Russell Investment Funds Aggressive Equity Fund Balance Sheet Offsetting of Financial and Derivative Instruments, continued — December 31, 2015 Amounts in thousands Offsetting of Financial Liabilities and Derivative Liabilities Gross Net Amounts Amounts of Liabilities Gross Offset in the Presented in Amounts of Statement of the Statement Recognized Assets and of Assets and Description Location: Statement of Assets and Liabilities - Liabilities Liabilities Liabilities Liabilities Futures Contracts Variation margin on futures contracts $ 123 $ —$ 123 Total Financial and Derivative Liabilities 123 — 123 Financial and Derivative Liabilities not subject to a netting agreement (123) — (123 ) Total Financial and Derivative Liabilities subject to a netting agreement $ — $ — $ — * Fair value of securities on loan as reported in the footnotes to the Statement of Assets and Liabilities. For further disclosure on derivatives and counterparty risk see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. 38 Aggressive Equity Fund Russell Investment Funds Aggressive Equity Fund Statement of Assets and Liabilities — December 31, 2015 Amounts in thousands Assets Investments, at identified cost $ 228,466 Investments, at fair value(*)(>) 231,153 Cash (restricted)(a) 645 Receivables: Dividends and interest 320 Dividends from affiliated Russell funds 2 Investments sold 485 Fund shares sold 53 Total assets 232,658 Liabilities Payables: Investments purchased 700 Fund shares redeemed 136 Accrued fees to affiliates 180 Other accrued expenses 52 Variation margin on futures contracts 123 Payable upon return of securities loaned 13,404 Total liabilities 14,595 Net Assets $ 218,063 Net Assets Consist of: Undistributed (overdistributed) net investment income $ 203 Accumulated net realized gain (loss) (7,297 ) Unrealized appreciation (depreciation) on: Investments 2,687 Futures contracts 31 Shares of beneficial interest 169 Additional paid-in capital 222,270 Net Assets $ 218,063 Net Asset Value , offering and redemption price per share: Net asset value per share: (#) $ 12.93 Net assets $ 218,063,423 Shares outstanding ($.01 par value) 16,862,845 Amounts in thousands (*) Securities on loan included in investments $ 12,946 (>) Investments in affiliates, Russell U.S. Cash Management Fund and Russell U.S. Cash Collateral Fund $ 25,620 (a) Cash Collateral for Futures $ 645 (#) Net asset value per share equals net assets divided by shares of beneficial interest outstanding. See accompanying notes which are an integral part of the financial statements. Aggressive Equity Fund 39 Russell Investment Funds Aggressive Equity Fund Statement of Operations — For the Period Ended December 31, 2015 Amounts in thousands Investment Income Dividends $ 3,608 Dividends from affiliated Russell funds 11 Securities lending income 363 Total investment income 3,982 Expenses Advisory fees 2,171 Administrative fees 121 Custodian fees 133 Transfer agent fees . 11 Professional fees 64 Trustees’ fees 6 Printing fees 32 Miscellaneous 17 Expenses before reductions 2,555 Expense reductions (41 ) Net expenses 2,514 Net investment income (loss) 1,468 Net Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investments 12,262 Futures contracts 480 Foreign currency-related transactions (3 ) Net realized gain (loss) 12,739 Net change in unrealized appreciation (depreciation) on: Investments (30,415 ) Futures contracts (376 ) Net change in unrealized appreciation (depreciation) (30,791 ) Net realized and unrealized gain (loss) (18,052 ) Net Increase (Decrease) in Net Assets from Operations $ (16,584 ) See accompanying notes which are an integral part of the financial statements. 40 Aggressive Equity Fund Russell Investment Funds Aggressive Equity Fund Statements of Changes in Net Assets For the Periods Ended December 31, Amounts in thousands 2015 2014 Increase (Decrease) in Net Assets Operations Net investment income (loss) $ 1,468 $ 856 Net realized gain (loss) 12,739 17,994 Net change in unrealized appreciation (depreciation) (30,791 ) (14,560 ) Net increase (decrease) in net assets from operations (16,584 ) 4,290 Distributions From net investment income (1,595 ) (618 ) From net realized gain (21,431 ) (23,723 ) Net decrease in net assets from distributions (23,026 ) (24,341 ) Share Transactions* Net increase (decrease) in net assets from share transactions 3,870 36,026 Total Net Increase (Decrease) in Net Assets (35,740 ) 15,975 Net Assets Beginning of period 253,803 237,828 End of period $ 218,063 $ 253,803 Undistributed (overdistributed) net investment income included in net assets $ 203 $ 328 * Share transaction amounts (in thousands) for the periods ended December 31, 2015 and December 31, 2014 were as follows: 2015 2014 Shares Dollars Shares Dollars Proceeds from shares sold 759 $ 11,186 2,528 $ 40,528 Proceeds from reinvestment of distributions 1,733 23,025 1,557 24,341 Payments for shares redeemed (1,990 ) (30,341 ) (1,813 ) (28,843 ) Total increase (decrease) 502 $ 3,870 2,272 $ 36,026 See accompanying notes which are an integral part of the financial statements. Aggressive Equity Fund 41 Russell Investment Funds Aggressive Equity Fund Financial Highlights — For the Periods Ended For a Share Outstanding Throughout Each Period. $ Net Asset Value, Net Net Realized Total from Distributions Distributions Beginning of Investment and Unrealized Investment from Net from Net Period Income (Loss) (a)(b) Gain (Loss) Operations Investment Income Realized Gain December 31, 2015 15.51 .09 (1.19 ) (1.10 ) (.10 ) (1.38 ) December 31, 2014 16.88 .06 .18 .24 (.04 ) (1.57 ) December 31, 2013 13.02 .08 5.11 5.19 (.07 ) (1.26 ) December 31, 2012 11.36 .13 1.67 1.80 (.14 ) — December 31, 2011 11.92 .04 (.54 ) (.50 ) (.06 ) — See accompanying notes which are an integral part of the financial statements. 42 Aggressive Equity Fund % % % $ $ Ratio of Expenses Ratio of Expenses Ratio of Net Net Asset Value, % Net Assets, to Average to Average Investment Income % $ End of Total End of Period Net Assets, Net Assets, to Average Portfolio Total Distributions Period Return (d) (000 ) Gross Net (b) Net Assets (b) Turnover Rate (1.48 ) 12.93 (7.19 ) 218,063 1.06 1.04 .61 138 (1.61 ) 15.51 1.56 253,803 1.06 1.01 .35 80 (1.33 ) 16.88 40.00 237,828 1.05 1.00 .50 77 (.14 ) 13.02 15.84 185,902 1.09 1.04 1.08 150 (.06 ) 11.36 (4.20 ) 177,035 1.08 1.02 .37 105 See accompanying notes which are an integral part of the financial statements. Aggressive Equity Fund 43 Russell Investment Funds Non-U.S. Fund Portfolio Management Discussion and Analysis — December 31, 2015 (Unaudited) Non-U.S. Fund International Developed Markets Linked Benchmark*** Total Total Return Return 1 Year (1.31 )% 1 Year (2.56 )% 5 Years 3.71 %§ 5 Years 3.09 %§ 10 Years 2.86 %§ 10 Years 2.78 %§ Russell Developed ex-U.S. Large Cap ® Index Net** Total Return 1 Year (2.56 )% 5 Years 3.09 %§ 10 Years 3.25 %§ 44 Non-U.S. Fund Russell Investment Funds Non-U.S. Fund Portfolio Management Discussion and Analysis, continued — December 31, 2015 (Unaudited) The Non-U.S. Fund (the “Fund”) employs a multi-manager Pacific ex-Japan and Canada were favorable. Underweights to approach whereby portions of the Fund are allocated to different materials and energy paid off as these sectors were the worst hit money manager strategies. Fund assets not allocated to money in the period, as did an overweight to information technology. The managers are managed by Russell Investment Management Fund’s overweight to higher quality was favorable in the period, Company (“RIMCo”), the Fund’s advisor. RIMCo may change partially offset by an underweight to mid cap equities, which the allocation of the Fund’s assets among money managers at detracted as mid cap equities broadly outperformed large cap any time. An exemptive order from the Securities and Exchange equities. Commission (“SEC”) permits RIMCo to engage or terminate a The Fund employs discretionary money managers. The Fund’s money manager at any time, subject to approval by the Fund’s discretionary money managers select the individual portfolio Board, without a shareholder vote. Pursuant to the terms of the securities for the assets assigned to them. Fund assets not exemptive order, the Fund is required to notify its shareholders allocated to discretionary money managers include the Fund’s within 90 days of when a money manager begins providing liquidity reserves and assets which may be managed directly services. As of December 31, 2015, the Fund had four money by RIMCo to effect the Fund’s investment strategies and/or to managers. actively manage the Fund’s overall exposures by investing in What is the Fund’s investment objective? securities or other instruments that RIMCo believes will achieve The Fund seeks to provide long term capital growth. the desired risk/return profile for the Fund. With respect to certain of the Fund’s money managers, William How did the Fund perform relative to its benchmark for the Blair Investment Management, LLC was the best performing fiscal year ended December 31, 2015? money manager in the period and outperformed the Fund’s For the fiscal year ended December 31, 2015, the Fund lost benchmark. The manager’s high growth tilt versus the benchmark 1.31%. This is compared to the Fund’s benchmark, the Russell was favorable, as was the manager’s exposure to higher momentum Developed ex-U.S. Large Cap Index (Net), which lost 2.56% stocks. during the same period. The Fund’s performance includes operating expenses, whereas index returns are unmanaged and Barrow, Hanley, Mewhinney & Strauss, LLC was the worst do not include expenses of any kind. performing money manager in the period and underperformed the Fund’s benchmark. The manager’s overweight to value, For the fiscal year ended December 31, 2015, the Morningstar underweight to Japan and underweight to consumer discretionary Insurance Foreign Large blend, a group of funds that Morningstar were the key detractors. This was partially offset by a favorable considers to have investment strategies similar to those of the underweight to Canada and Asia Pacific ex-Japan. Fund, lost 1.70%. This result serves as a peer comparison and is expressed net of operating expenses. During the period, RIMCo utilized a positioning strategy to control Fund-level exposures and risks through the purchase of a stock How did the market conditions described in the Market portfolio. Using the output from a quantitative model, the strategy Summary report affect the Fund’s performance? seeks to position the portfolio to meet RIMCo’s overall preferred The Russell Developed ex-U.S. Large Cap Index (Net) lost positioning with respect to Fund exposures. Until September 2.56% in the fiscal year ended December 31, 2015. Commodity 2015, the strategy was designed to increase the Fund’s exposure heavy economies like Canada and Australia lagged significantly to large cap defensive stocks. In September 2015, RIMCo during the fiscal year due to a demand slowdown, particularly increased the Fund’s allocation to the strategy and introduced from China. Energy and materials were the worst hit sectors as a multi-factor approach designed to express RIMCo’s preferred oil prices tumbled to the lowest levels since 2009 and a demand Fund positioning across multiple factors and sectors, specifically slowdown in emerging markets caused commodity prices to plunge increasing the Fund’s value exposure while moderating the Fund’s significantly. Defensive sectors held up well amid the volatility. volatility exposure. The positioning strategy’s benchmark-relative Value underperformed growth, small and mid-cap stocks broadly performance was slightly positive for the period, mainly driven by outperformed large cap stocks and higher momentum stocks held the strategy’s defensive focus. up well in the period. In addition, RIMCo utilized equity futures and currency forward How did the investment strategies and techniques employed contracts in order to position the portfolio to meet RIMCo’s by the Fund and its money managers affect its benchmark- overall preferred positioning with respect to country and currency relative performance? exposures. This strategy generated positive performance during The Fund outperformed its benchmark during the one year period the fiscal year ended December 31, 2015. ending December 31, 2015. The Fund’s underweights to Asia Non-U.S. Fund 45 Russell Investment Funds Non-U.S. Fund Portfolio Management Discussion and Analysis, continued — December 31, 2015 (Unaudited) During the period, RIMCo equitized the Fund’s cash using index Money Managers as of December 31, futures contracts to provide the Fund with full market exposure. 2015 Styles This did not have a material impact on the Fund’s performance Barrow, Hanley, Mewhinney & Strauss, LLC Value for the period. MFS Institutional Advisors Inc. Growth Fair value pricing adjustments on the last business day of Pzena Investment Management LLC Value the period detracted from the Fund’s benchmark-relative William Blair & Company, LLC Growth performance because the Fund’s index does not use fair value The views expressed in this report reflect those of the pricing adjustments. portfolio managers only through the end of the period covered by the report. These views do not necessarily Describe any changes to the Fund’s structure or the money represent the views of RIMCo or any other person in RIMCo manager line-up. or any other affiliated organization. These views are In September 2015, RIMCo implemented the changes to the subject to change at any time based upon market conditions positioning strategy described above. or other events, and RIMCo disclaims any responsibility to update the views contained herein. These views should not be relied on as investment advice and, because investment decisions for a Russell Investment Funds (“RIF”) Fund are based on numerous factors, should not be relied on as an indication of investment decisions of any RIF Fund. * Assumes initial investment on January 1, 2006. ** The Russell Developed ex-U.S. Large Cap ® Index Net is an index which offers investors access to the large-cap segment of the global equity market, excluding companies assigned to the United States. It is constructed to provide a comprehensive and unbiased barometer for the large-cap segment and is completely reconstituted annually to accurately reflect the changes in the market over time and is net of tax on dividends from foreign holdings. *** The International Developed Markets Linked Benchmark provides a means to compare the Fund’s average annual returns to a secondary benchmark that takes into account historical changes in the Fund’s primary benchmark. The International Developed Markets Linked Benchmark represents the returns of the MSCI EAFE Index (net of tax on dividends from foreign holdings) through December 31, 2010 and the returns of the Russell Developed ex-U.S. Large Cap ® Index Net thereafter. § Annualized. The performance shown in this section does not reflect any Insurance Company Separate Account or Policy Charges. Performance is historical and assumes reinvestment of all dividends and capital gains.Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than when purchased.Past performance is not indicative of future results. 46 Non-U.S. Fund Russell Investment Funds Non-U.S. Fund Shareholder Expense Example — December 31, 2015 (Unaudited) Fund Expenses Please note that the expenses shown in the table are meant The following disclosure provides important information to highlight your ongoing costs only and do not reflect any regarding the Fund’s Shareholder Expense Example transactional costs. Therefore, the information under the heading (“Example”). “Hypothetical Performance (5% return before expenses)” is useful in comparing ongoing costs only, and will not help you Example determine the relative total costs of owning different funds. In As a shareholder of the Fund, you incur two types of costs: (1) addition, if these transactional costs were included, your costs transaction costs, and (2) ongoing costs, including advisory and would have been higher. The fees and expenses shown in this administrative fees and other Fund expenses. The Example is section do not reflect any Insurance Company Separate Account intended to help you understand your ongoing costs (in dollars) Policy Charges. of investing in the Fund and to compare these costs with the Hypothetical ongoing costs of investing in other mutual funds. The Example Performance (5% is based on an investment of $1,000 invested at the beginning of Actual return before the period and held for the entire period indicated, which for this Performance expenses) Beginning Account Value Fund is from July 1, 2015 to December 31, 2015. July 1, 2015 $ 1,000.00 $ 1,000.00 Ending Account Value Actual Expenses December 31, 2015 $ 927.50 $ 1,019.91 The information in the table under the heading “Actual Expenses Paid During Period* $ 5.10 $ 5.35 Performance” provides information about actual account values and actual expenses. You may use the information in this column, * Expenses are equal to the Fund's annualized expense ratio of 1.05% (representing the six month period annualized), multiplied by the average together with the amount you invested, to estimate the expenses account value over the period, multiplied by 184/365 (to reflect the one-half that you paid over the period. Simply divide your account value by year period). May reflect amounts waived and/or reimbursed. Without any $1,000 (for example, an $8,600 account value divided by $1,000 waivers and/or reimbursements, expenses would have been higher. 8.6), then multiply the result by the number in the first column in the row entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The information in the table under the heading “Hypothetical Performance (5% return before expenses)” provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Non-U.S. Fund 47 Russell Investment Funds Non-U.S. Fund Schedule of Investments — December 31, 2015 Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Common Stocks - 92.5% NetEase, Inc. - ADR 5,688 1,030 Australia - 1.1% Tencent Holdings, Ltd. 41,300 806 Australia & New Zealand Banking 3,466 Group, Ltd. - ADR 8,107 164 Commonwealth Bank of Australia - ADR 5,014 310 Czech Republic - 0.2% CSL, Ltd. 1,026 78 CEZ AS 49,075 876 Macquarie Group, Ltd. 22,086 1,320 National Australia Bank, Ltd. - ADR 7,486 163 Denmark - 1.8% Orica, Ltd. 26,356 295 Carlsberg A/S Class B 5,414 479 Qantas Airways, Ltd.(Æ) 192,943 572 Danske Bank A/S 132,724 3,546 Rio Tinto, Ltd. - ADR 14,872 480 Genmab A/S(Æ) 433 57 Suncorp Group, Ltd. 3,695 32 Novo Nordisk A/S Class B 25,785 1,482 Tabcorp Holdings, Ltd. 75,367 257 TDC A/S 161,296 800 Telstra Corp., Ltd. 12,601 51 6,364 Wesfarmers, Ltd. 3,342 101 Westfield Corp.(ö) 5,574 38 Finland - 0.5% Westpac Banking Corp. 9,150 222 Fortum OYJ 32,681 490 4,083 Sampo OYJ Class A 23,413 1,187 1,677 Austria - 0.7% Erste Group Bank AG(Æ) 79,816 2,495 France - 9.8% Air Liquide SA Class A 11,904 1,337 Belgium - 1.0% Airbus Group SE 33,100 2,222 Anheuser-Busch InBev SA 12,156 1,502 AXA SA 4,758 130 Groupe Bruxelles Lambert SA 6,447 551 Bouygues SA - ADR 56,560 2,241 KBC Groep NV 22,340 1,397 Bureau Veritas SA 16,736 333 3,450 Capital Gemini SA 16,864 1,561 Casino Guichard Perrachon SA 10,600 487 Brazil - 0.5% Christian Dior SE 148 25 Ambev SA - ADR 64,865 289 Credit Agricole SA 84,828 999 Embraer SA - ADR 56,000 1,655 Danone SA 21,633 1,460 1,944 Dassault Systemes SA 6,014 481 Engie SA 54,703 968 Canada - 2.5% Faurecia 28,368 1,137 Alimentation Couche-Tard, Inc. Class B 27,087 1,192 Hermes International 398 134 BCE, Inc. 1,200 46 JCDecaux SA 16,471 630 Brookfield Asset Management, Inc. Legrand SA - ADR 13,433 758 Class A 40,375 1,274 L'Oreal SA 2,507 422 Canadian Imperial Bank of Commerce 1,200 79 LVMH Moet Hennessy Louis Vuitton Canadian National Railway Co. 21,344 1,193 SE - ADR 8,705 1,361 Choice Properties Real Estate Natixis SA 66,883 378 Investment Trust(ö) 60,800 518 Numericable-SFR SAS(Æ) 10,705 389 Element Financial Corp.(Æ) 37,435 452 Pernod Ricard SA 15,629 1,777 Encana Corp. 60,571 308 Publicis Groupe SA - ADR 23,112 1,533 First Quantum Minerals, Ltd. 64,967 243 Rallye SA(Ñ) 26,700 415 Kinross Gold Corp.(Æ) 185,526 337 Renault SA 6,276 629 Loblaw Cos., Ltd. 9,602 453 Safran SA 12,045 825 MEG Energy Corp. Class A(Æ) 41,162 239 Sanofi - ADR 44,807 3,822 Rogers Communications, Inc. Class B 1,100 38 Schneider Electric SE 52,920 3,013 Royal Bank of Canada - GDR 4,300 230 Technip SA 18,600 919 SNC-Lavalin Group, Inc. 17,306 514 Thales SA 1,978 148 Sun Life Financial, Inc. 1,400 44 Total SA 62,740 2,795 Suncor Energy, Inc. 47,155 1,217 Unibail-Rodamco SE(ö) 282 72 Toronto Dominion Bank 6,100 239 Valeo SA 5,928 915 Yamana Gold, Inc. 165,797 308 Vallourec SA(Ñ) 67,732 629 8,924 Vinci SA 2,092 134 Vivendi SA - ADR 3,413 73 China - 1.0% 35,152 Alibaba Group Holding, Ltd. - ADR(Æ) 4,158 338 Germany - 5.9% Baidu, Inc. - ADR(Æ) 3,537 669 Adidas AG 424 41 Lenovo Group, Ltd. 618,000 623 Allianz SE 4,566 809 See accompanying notes which are an integral part of the financial statements. 48 Non-U.S. Fund Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — December 31, 2015 Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ BASF SE 2,695 206 Teva Pharmaceutical Industries, Ltd. 4,277 281 Bayer AG 17,907 2,246 5,357 Bayerische Motoren Werke AG 12,495 1,316 Beiersdorf AG 13,843 1,259 Italy - 2.3% Continental AG 8,777 2,130 Enel SpA 392,875 1,643 Daimler AG 15,689 1,309 ENI SpA - ADR 224,007 3,320 Deutsche Boerse AG 52,042 4,604 Intesa Sanpaolo SpA 411,428 1,371 Deutsche Post AG 2,795 79 Luxottica Group SpA 434 28 Fresenius Medical Care AG & Co. KGaA 624 53 Snam Rete Gas SpA 110,749 579 Fresenius SE & Co. KGaA 1,103 79 Telecom Italia SpA(Æ) 937,355 1,181 Hannover Rueck SE 5,030 577 8,122 Henkel AG & Co. KGaA 302 29 Linde AG 8,295 1,205 Japan - 15.5% Merck KGaA 6,418 623 Asahi Group Holdings, Ltd. 1,100 34 MTU Aero Engines AG 3,075 300 Astellas Pharma, Inc. 64,900 922 ProSiebenSat.1 Media SE 10,474 529 Bridgestone Corp. 16,500 565 Rational AG 965 439 Canon, Inc. 72,300 2,191 Rhoen Klinikum AG 3,272 98 Daihatsu Motor Co., Ltd. 98,500 1,327 SAP SE - ADR 16,555 1,319 Dai-ichi Life Insurance Co., Ltd. (The) 47,450 788 Siemens AG 20,274 1,967 Daiichi Sankyo Co., Ltd. 1,700 35 21,217 Daikin Industries, Ltd. 13,300 968 Denso Corp. 32,100 1,531 Hong Kong - 2.2% East Japan Railway Co. 800 75 AIA Group, Ltd. 430,800 2,565 FANUC Corp. 8,700 1,499 China Mobile, Ltd. 92,000 1,031 Fuji Electric Co., Ltd. 482,000 2,021 China Overseas Land & Investment, Ltd. 298,000 1,035 Fuji Heavy Industries, Ltd. 31,800 1,307 Global Brands Group Holding, Ltd.(Æ) 1,936,000 366 Fujitsu, Ltd. 462,000 2,300 Guangdong Investment, Ltd. 583,100 825 Hachijuni Bank, Ltd. (The) 52,000 319 Li & Fung, Ltd. 646,000 436 Hitachi, Ltd. 292,000 1,652 Link (ö) 96,500 576 Honda Motor Co., Ltd. 124,100 3,976 Power Assets Holdings, Ltd. 21,000 193 Hoya Corp. 74,200 3,026 Wharf Holdings, Ltd. (The) 92,000 508 IHI Corp. 469,000 1,289 Wheelock & Co., Ltd. 113,000 474 Iida Group Holdings Co., Ltd. 60,300 1,117 8,009 Inpex Corp. 70,800 699 ITOCHU Corp. 134,100 1,581 Hungary - 0.2% Japan Tobacco, Inc. 26,500 973 OTP Bank PLC 40,825 842 Kansai Electric Power Co., Inc. (The)(Æ) 37,700 451 Kao Corp. 17,500 898 India - 1.0% KDDI Corp. 43,900 1,136 HDFC Bank, Ltd. - ADR 25,776 1,589 Keyence Corp. 1,700 933 Housing Development Finance Corp., Kyocera Corp. 17,600 816 Ltd. 41,711 792 Mabuchi Motor Co., Ltd. 13,400 724 Tata Consultancy Services, Ltd. 9,539 350 Makita Corp. 12,900 741 Tata Motors, Ltd. - ADR(Æ) 25,257 744 Mitsubishi UFJ Financial Group, Inc. 152,100 941 3,475 MS&AD Insurance Group Holdings, Inc. 32,100 939 Murata Manufacturing Co., Ltd. 6,100 876 Indonesia - 0.1% Nippon Telegraph & Telephone Corp. 2,300 91 Telekomunikasi Indonesia Persero Tbk Nippon Yusen KK 160,000 388 PT 1,653,100 371 Nitori Holdings Co., Ltd. 8,700 731 Ireland - 1.4% NTT DOCOMO, Inc. 33,000 676 CRH PLC 95,488 2,772 Ono Pharmaceutical Co., Ltd. 300 53 Kerry Group PLC Class A 437 36 ORIX Corp. 107,500 1,508 Ryanair Holdings PLC - ADR(Æ) 15,633 1,352 Otsuka Holdings Co., Ltd. 1,200 42 XL Group PLC Class A 26,200 1,026 Secom Co., Ltd. 600 41 5,186 Sekisui House, Ltd. 17,200 289 Seven & i Holdings Co., Ltd. 2,400 109 Israel - 1.5% Shimano, Inc. 6,300 965 Check Point Software Technologies, Ltd. Shin-Etsu Chemical Co., Ltd. 7,000 380 (Æ) 6,705 545 Shionogi & Co., Ltd. 1,100 50 Teva Pharmaceutical Industries, Ltd. SMC Corp. 1,800 467 - ADR 69,025 4,531 Sompo Japan Nipponkoa Holdings, Inc. 14,700 481 See accompanying notes which are an integral part of the financial statements. Non-U.S. Fund 49 Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — December 31, 2015 Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Sony Corp. 21,400 524 POSCO 2,850 405 Sumitomo Corp. 139,500 1,421 Samsung Electronics Co., Ltd. 2,335 2,494 Sumitomo Mitsui Financial Group, Inc. 57,000 2,150 Shinhan Financial Group Co., Ltd.(Æ) 29,171 982 Sumitomo Osaka Cement Co., Ltd. 152,000 558 5,602 Takeda Pharmaceutical Co., Ltd. 2,100 105 Terumo Corp. 35,600 1,102 Spain - 1.7% Tokyo Electric Power Co., Inc.(Æ) 81,100 466 Aena SA(Æ)(Þ) 4,570 521 Tokyo Gas Co., Ltd. 6,000 28 Amadeus IT Holding SA Class A 46,698 2,056 Toyota Motor Corp. 26,400 1,621 Banco de Sabadell SA - ADR 863,900 1,530 Trend Micro, Inc.(Æ) 27,600 1,120 Banco Santander SA - ADR 317,423 1,559 West Japan Railway Co. 8,500 586 Iberdrola SA 15,353 109 Yamaguchi Financial Group, Inc. 43,000 510 Indra Sistemas SA(Æ)(Ñ) 40,975 385 Yamaha Corp. 20,200 488 Industria de Diseno Textil SA 2,490 85 55,600 6,245 Luxembourg - 0.1% Sweden - 0.8% ArcelorMittal(Ñ) 73,067 305 Atlas Copco AB Class A 27,948 681 Fastighets AB Balder Class B(Æ) 14,746 363 Netherlands - 5.3% Hennes & Mauritz AB Class B 22,882 815 Aegon NV 138,500 782 Hexagon AB Class B 20,621 764 Akzo Nobel NV 15,998 1,069 Nordea Bank AB 6,552 71 Altice NV Class A(Æ) 9,709 139 Svenska Cellulosa AB SCA Class B 1,856 54 Altice NV Class B(Æ) 8,495 123 Svenska Handelsbanken AB Class A 4,164 55 Delta Lloyd NV 65,200 383 TeliaSonera AB 7,427 37 Heineken NV 6,404 547 2,840 ING Groep NV 423,315 5,697 Koninklijke Ahold NV 2,378 50 Switzerland - 9.0% Koninklijke KPN NV 518,752 1,959 ABB, Ltd.(Æ) 103,850 1,843 Koninklijke Philips NV 65,700 1,670 ABB, Ltd. - ADR(Æ) 27,600 489 NN Group NV 23,391 823 ACE, Ltd. 7,925 926 NXP Semiconductors NV(Æ) 14,064 1,185 Actelion, Ltd.(Æ) 9,176 1,262 Randstad Holding NV 19,581 1,218 Basellandschaftliche Kantonalbank 41 36 Royal Dutch Shell PLC Class A 121,964 2,794 Basler Kantonalbank 1,574 108 Royal Dutch Shell PLC Class B 7,247 165 Credit Suisse Group AG(Æ) 156,262 3,378 TNT Express NV 42,149 357 GAM Holding AG 25,726 427 18,961 Givaudan SA(Æ) 28 50 Helvetia Holding AG 800 450 Norway - 0.4% Julius Baer Group, Ltd.(Æ) 15,452 741 Orkla ASA 172,600 1,362 Kuehne & Nagel International AG 2,359 323 Nestle SA 57,623 4,273 Russia - 0.3% Novartis AG 53,242 4,551 Gazprom PAO - ADR 243,440 902 OC Oerlikon Corp. AG(Æ) 89,600 794 Gazprom PAO - ADR 44,425 163 Partners Group Holding AG 2,875 1,032 1,065 Roche Holding AG 14,419 3,975 Sonova Holding AG 2,459 312 Singapore - 1.5% STMicroelectronics NV 151,025 1,007 DBS Group Holdings, Ltd. 103,000 1,206 Swiss Life Holding AG(Æ) 3,700 993 Jardine Cycle & Carriage, Ltd. 69,600 1,699 Swisscom AG 73 36 Oversea-Chinese Banking Corp., Ltd. 8,800 54 Transocean, Ltd.(Ñ) 34,542 430 Singapore Telecommunications, Ltd. 107,000 275 UBS Group AG 177,733 3,420 United Overseas Bank, Ltd. 139,100 1,915 Wolseley PLC - ADR 21,073 1,146 Wilmar International, Ltd. 27,900 57 Zurich Insurance Group AG(Æ) 1,043 266 5,206 32,268 South Africa - 0.2% Taiwan - 1.5% Bidvest Group, Ltd. (The) 27,108 575 Compal Electronics, Inc. 1,318,000 738 Discovery Holdings, Ltd. 34,763 298 Hon Hai Precision Industry Co., Ltd.(Æ) 259,273 634 873 Taiwan Semiconductor Manufacturing South Korea - 1.6% Co., Ltd. 312,000 1,346 Hana Financial Group, Inc. 39,715 795 Taiwan Semiconductor Manufacturing Hankook Tire Co., Ltd.(Æ) 23,200 926 Co., Ltd. - ADR 67,368 1,533 See accompanying notes which are an integral part of the financial statements. 50 Non-U.S. Fund Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — December 31, 2015 Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Teco Electric and Machinery Co., Ltd. 1,419,600 1,129 WPP PLC 238,963 5,501 5,380 68,637 Thailand - 0.4% United States - 1.4% Bangkok Bank PCL 60,900 260 Horizon Pharma PLC(Æ)(Ñ) 14,843 322 Charoen Pokphand Foods PCL 2,122,500 1,074 Joy Global, Inc.(Ñ) 7,800 98 1,334 News Corp. Class A 104,450 1,396 News Corp. Class B 32,285 450 United Kingdom - 19.1% Philip Morris International, Inc. 10,500 923 Amec Foster Wheeler PLC - GDR 36,900 233 Valeant Pharmaceuticals International, ARM Holdings PLC 33,536 506 Inc.(Æ) 4,408 448 Associated British Foods PLC 1,093 54 Yum! Brands, Inc. 16,405 1,199 Aviva PLC 156,536 1,183 4,836 Barclays PLC 641,600 2,077 Barratt Developments PLC 54,905 503 Total Common Stocks Berkeley Group Holdings PLC 10,146 551 (cost $303,794) 331,524 BG Group PLC 30,401 441 BP PLC 553,247 2,883 Preferred Stocks - 0.8% BP PLC - ADR 27,000 844 Brazil - 0.0% British American Tobacco PLC 2,963 165 Usinas Siderurgicas de Minas Gerais SA 332,575 129 British Land Co. PLC (The)(ö) 2,953 34 Capital & Counties Properties PLC 80,236 521 Germany - 0.7% CNH Industrial NV 189,200 1,290 Bayerische Motoren Werke AG 3,565 299 CNH Industrial NV(Ñ) 47,200 323 Henkel AG & Co. KGaA 517 58 Compass Group PLC 215,302 3,726 Porsche Automobil Holding SE 7,868 426 Dairy Crest Group PLC 175,109 1,755 Volkswagen AG 10,792 1,563 Delphi Automotive PLC 5,086 436 2,346 Diageo PLC 60,730 1,657 DS Smith PLC Class F 557,970 3,254 Sweden - 0.1% Fiat Chrysler Automobiles NV 14,483 199 Fastighets AB Balder(Æ) 7,266 268 GlaxoSmithKline PLC - ADR 151,066 3,050 HSBC Holdings PLC 411,876 3,250 Total Preferred Stocks IG Group Holdings PLC 59,594 702 (cost $3,591) 2,743 Imperial Tobacco Group PLC 116,436 6,123 InterContinental Hotels Group PLC 20,581 799 Short-Term Investments - 4.8% Intermediate Capital Group PLC 56,540 522 United States - 4.8% Kingfisher PLC 451,405 2,186 Russell U.S. Cash Management Fund 17,236,025 (8) 17,236 Land Securities Group PLC(ö) 30,707 532 Total Short-Term Investments Legal & General Group PLC 16,453 65 (cost $17,236) 17,236 National Grid PLC 168,191 2,313 Next PLC 454 49 Other Securities - 0.8% Prudential PLC 73,282 1,641 Russell U.S. Cash Collateral Fund(×) 2,761,054 (8) 2,761 Reckitt Benckiser Group PLC 28,524 2,626 Total Other Securities RELX NV 2,766 47 (cost $2,761) 2,761 RELX PLC 73,589 1,290 Rio Tinto PLC 31,868 928 Total Investments 98.9% Rolls-Royce Holdings PLC(Æ) 193,859 1,641 (identified cost $327,382) 354,264 Royal Bank of Scotland Group PLC(Æ) 252,470 1,117 Royal Mail PLC 48,653 317 Other Assets and Liabilities, Net RSA Insurance Group PLC 195,656 1,229 - 1.1% 3,861 Sky PLC 87,641 1,434 Net Assets - 100.0% 358,125 Smith & Nephew PLC 2,719 48 Smiths Group PLC 39,910 552 St. James's Place PLC 51,872 765 Standard Chartered PLC 31,973 265 Travis Perkins PLC 55,375 1,600 Unilever NV 23,638 1,024 Unilever PLC 3,891 167 Vodafone Group PLC 861,365 2,786 Whitbread PLC 527 34 Willis Group Holdings PLC 28,800 1,399 See accompanying notes which are an integral part of the financial statements. Non-U.S. Fund 51 Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — December 31, 2015 Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions CAC40 Index Futures 52 EUR 2,412 01/16 36 Dow Jones Index Futures 8 EUR 2,154 03/16 65 EURO STOXX 50 Index Futures 190 EUR 6,236 03/16 119 FTSE 100 Index Futures 44 GBP 2,727 03/16 165 Hang Seng Index Futures 5 HKD 5,478 01/16 (5 ) S&P/TSX 60 Index Futures 108 CAD 16,435 03/16 170 SPI 200 Index Futures 121 AUD 15,902 03/16 843 TOPIX Index Futures 138 JPY 2,135,550 03/16 (257 ) Short Positions FTSE 100 Index Futures 98 GBP 6,074 03/16 (368 ) Hang Seng Index Futures 17 HKD 18,624 01/16 16 MSCI Emerging Markets Mini Index Futures 297 USD 11,694 03/16 (92 ) S&P 500 E-Mini Index Futures 119 USD 12,110 03/16 32 Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) 724 Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Bank of America USD 537 AUD 750 03/16/16 8 Bank of America USD 655 CAD 900 03/16/16 (5 ) Bank of America USD 3,939 EUR 3,600 03/16/16 (20 ) Bank of America USD 222 GBP 150 03/16/16 (1 ) Bank of America USD 1,504 GBP 1,000 03/16/16 (29 ) Bank of America USD 323 HKD 2,500 03/16/16 — Bank of America USD 29 JPY 3,547 01/04/16 — Bank of America USD 19 JPY 2,231 01/05/16 — Bank of America USD 11 JPY 1,339 01/06/16 — Bank of America USD 1,894 JPY 230,000 03/16/16 23 Bank of America AUD 170 USD 123 03/16/16 (1 ) Bank of America AUD 400 USD 287 03/16/16 (4 ) Bank of America AUD 500 USD 363 03/16/16 — Bank of America CAD 250 USD 180 03/16/16 (1 ) Bank of America EUR 200 USD 218 03/16/16 — Bank of America EUR 1,000 USD 1,100 03/16/16 11 Bank of America GBP 400 USD 595 03/16/16 5 Bank of America HKD 800 USD 103 03/16/16 — Bank of America JPY 80,000 USD 666 03/16/16 (1 ) Bank of New York CAD 39 USD 28 01/04/16 — BNP Paribas USD 326 AUD 460 03/16/16 8 BNP Paribas USD 220 EUR 200 03/16/16 (3 ) BNP Paribas USD 91 GBP 60 03/16/16 (2 ) BNP Paribas USD 166 JPY 20,000 03/16/16 1 BNP Paribas AUD 250 USD 180 03/16/16 (2 ) BNP Paribas CAD 195 USD 140 03/16/16 (1 ) BNP Paribas CAD 300 USD 217 03/16/16 1 BNP Paribas EUR 300 USD 325 03/16/16 (2 ) BNP Paribas EUR 1,100 USD 1,202 03/16/16 4 BNP Paribas GBP 350 USD 525 03/16/16 9 BNP Paribas HKD 1,000 USD 129 03/16/16 — BNP Paribas JPY 90,000 USD 738 03/16/16 (12 ) Citigroup USD 5 GBP 3 01/04/16 — Citigroup CAD 11 USD 8 01/05/16 — Citigroup EUR 11 USD 12 01/04/16 — Deutsche Bank AUD 100 USD 72 03/16/16 (1 ) Deutsche Bank EUR 500 USD 546 03/16/16 2 Deutsche Bank JPY 20,000 USD 163 03/16/16 (4 ) HSBC USD 145 AUD 200 03/16/16 — See accompanying notes which are an integral part of the financial statements. 52 Non-U.S. Fund Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — December 31, 2015 Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ HSBC USD 502 AUD 701 03/16/16 7 HSBC USD 181 CAD 250 03/16/16 — HSBC USD 649 CAD 882 03/16/16 (11 ) HSBC USD 1,096 EUR 1,000 03/16/16 (7 ) HSBC USD 3,935 EUR 3,602 03/16/16 (14 ) HSBC USD 445 GBP 300 03/16/16 (3 ) HSBC USD 1,484 GBP 989 03/16/16 (25 ) HSBC USD 129 HKD 1,000 03/16/16 — HSBC USD 524 HKD 4,058 03/16/16 — HSBC USD 499 JPY 60,000 03/16/16 1 HSBC USD 1,695 JPY 207,843 03/16/16 36 HSBC HKD 18,500 USD 2,388 03/16/16 — Royal Bank of Canada USD 503 AUD 701 03/16/16 6 Royal Bank of Canada USD 3,084 AUD 4,300 03/16/16 39 Royal Bank of Canada USD 649 CAD 882 03/16/16 (11 ) Royal Bank of Canada USD 3,311 CAD 4,500 03/16/16 (58 ) Royal Bank of Canada USD 657 EUR 600 03/16/16 (4 ) Royal Bank of Canada USD 3,930 EUR 3,602 03/16/16 (9 ) Royal Bank of Canada USD 1,484 GBP 989 03/16/16 (26 ) Royal Bank of Canada USD 3,260 GBP 2,150 03/16/16 (91 ) Royal Bank of Canada USD 1,694 JPY 207,843 03/16/16 38 Royal Bank of Canada AUD 477 USD 341 03/16/16 (5 ) Royal Bank of Canada EUR 15,000 USD 16,521 03/16/16 189 Royal Bank of Canada HKD 1,000 USD 129 03/16/16 — Royal Bank of Canada JPY 400,000 USD 3,297 03/16/16 (36 ) State Street USD 9,977 AUD 13,900 03/16/16 116 State Street USD 9,980 CAD 13,570 03/16/16 (171 ) State Street USD 8 EUR 7 01/04/16 — State Street USD 137 EUR 125 01/04/16 (1 ) State Street USD 51 EUR 47 01/05/16 — State Street USD 109 EUR 100 03/16/16 — State Street USD 1,855 EUR 1,700 03/16/16 (5 ) State Street USD 179 GBP 120 03/16/16 (2 ) State Street USD 248 JPY 30,000 03/16/16 2 State Street USD 13,379 JPY 1,640,773 03/16/16 294 State Street CAD 23 USD 16 01/04/16 — State Street CAD 120 USD 88 03/16/16 2 State Street GBP 15 USD 23 01/04/16 — State Street GBP 33 USD 49 01/04/16 — State Street GBP 160 USD 243 03/16/16 7 State Street GBP 5,700 USD 8,553 03/16/16 149 State Street JPY 20,000 USD 166 03/16/16 — UBS USD 73 CAD 100 03/16/16 (1 ) UBS USD 152 GBP 100 03/16/16 (4 ) Total Unrealized Appreciation (Depreciation) on Open Foreign Currency Exchange Contracts 385 Presentation of Portfolio Holdings Amounts in thousands Fair Value Portfolio Summary Level 1 Level 2 Level 3 Total % of Net Assets Common Stocks Australia $ — $ 4,083 $ — $ 4,083 1.1 Austria — 2,495 — 2,495 0.7 Belgium — 3,450 — 3,450 1.0 Brazil 1,944 — — 1,944 0.5 Canada 8,924 — — 8,924 2.5 China 2,037 1,429 — 3,466 1.0 Czech Republic — 876 — 876 0.2 Denmark — 6,364 — 6,364 1.8 See accompanying notes which are an integral part of the financial statements. Non-U.S. Fund 53 Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — December 31, 2015 Presentation of Portfolio Holdings Amounts in thousands Fair Value Portfolio Summary Level 1 Level 2 Level 3 Total % of Net Assets Finland — 1,677 — 1,677 0.5 France — 35,152 — 35,152 9.8 Germany — 21,217 — 21,217 5.9 Hong Kong — 8,009 — 8,009 2.2 Hungary — 842 — 842 0.2 India 2,333 1,142 — 3,475 1.0 Indonesia — 371 — 371 0.1 Ireland 2,378 2,808 — 5,186 1.4 Israel 5,076 281 — 5,357 1.5 Italy — 8,122 — 8,122 2.3 Japan — 55,600 — 55,600 15.5 Luxembourg — 305 — 305 0.1 Netherlands 1,185 17,776 — 18,961 5.3 Norway — 1,362 — 1,362 0.4 Russia 163 902 — 1,065 0.3 Singapore — 5,206 — 5,206 1.5 South Africa — 873 — 873 0.2 South Korea — 5,602 — 5,602 1.6 Spain — 6,245 — 6,245 1.7 Sweden — 2,840 — 2,840 0.8 Switzerland 1,415 30,853 — 32,268 9.0 Taiwan 1,533 3,847 — 5,380 1.5 Thailand — 1,334 — 1,334 0.4 United Kingdom 3,002 65,635 — 68,637 19.1 United States 4,836 — — 4,836 1.4 Preferred Stocks — 2,743 — 2,743 0.8 Short-Term Investments — 17,236 — 17,236 4.8 Other Securities — 2,761 — 2,761 0.8 Total Investments 34,826 319,438 — 354,264 98.9 Other Assets and Liabilities, Net 1.1 100.0 Other Financial Instruments Futures Contracts 724 — — 724 0.2 Foreign Currency Exchange Contracts — 385 — 385 0.1 Total Other Financial Instruments * $ 724 $ 385 $ — $ 1,109 * Futures and foreign currency exchange contract values reflect the unrealized appreciation/depreciation on the instruments. For a description of the Levels see note 2 in the Notes to Financial Statements. For disclosure on transfers between Levels 1, 2 and 3 during the period ended December 31, 2015, see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. 54 Non-U.S. Fund Russell Investment Funds Non-U.S. Fund Fair Value of Derivative Instruments — December 31, 2015 Amounts in thousands Foreign Equity Currency Derivatives not accounted for as hedging instruments Contracts Contracts Location: Statement of Assets and Liabilities - Assets Unrealized appreciation on foreign currency exchange contracts $ — $ 958 Variation margin on futures contracts* 1,446 — Total $ 1,446 $ 958 Location: Statement of Assets and Liabilities - Liabilities Variation margin on futures contracts* $ 722 $ — Unrealized depreciation on foreign currency exchange contracts — 573 Total $ 722 $ 573 Foreign Equity Currency Derivatives not accounted for as hedging instruments Contracts Contracts Location: Statement of Operations - Net realized gain (loss) Futures contracts $ 3,197 $ — Foreign currency-related transactions** — (1,474 ) Total $ 3,197 $ (1,474 ) Location: Statement of Operations - Net change in unrealized appreciation (depreciation) Futures contracts $ 460 $ — Foreign currency-related transactions*** — 654 Total $ 460 $ 654 * Includes cumulative appreciation/depreciation of futures contracts as reported in the Schedule of Investments. Only variation margin is reported within the Statement of Assets and Liabilities. ** Only includes net realized gain (loss) on forward and spot contracts. May differ from the net realized gain (loss) on foreign currency-related transactions reported within the Statement of Operations. *** Only includes change in unrealized gain (loss) on forward and spot contracts. May differ from the net change in unrealized gain (loss) on foreign currency-related transactions reported within the Statement of Operations. For further disclosure on derivatives see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. Non-U.S. Fund 55 Russell Investment Funds Non-U.S. Fund Balance Sheet Offsetting of Financial and Derivative Instruments — December 31, 2015 Amounts in thousands Offsetting of Financial Assets and Derivative Assets Gross Net Amounts Amounts of Assets Gross Offset in the Presented in Amounts of Statement of the Statement Recognized Assets and of Assets and Description Location: Statement of Assets and Liabilities - Assets Assets Liabilities Liabilities Securities on Loan* Investments, at fair value $ 2,566 $ — $ 2,566 Foreign Currency Exchange Contracts Unrealized appreciation on foreign currency exchange contracts 958 — 958 Futures Contracts Variation margin on futures contracts 187 — 187 Total Financial and Derivative Assets 3,711 — 3,711 Financial and Derivative Assets not subject to a netting agreement (187) — (187 ) Total Financial and Derivative Assets subject to a netting agreement $ 3,524 $ — $ 3,524 Financial Assets, Derivative Assets, and Collateral Held by Counterparty Gross Amounts Not Offset in the Statement of Assets and Liabilities Net Amounts of Assets Presented in the Statement Financial and of Assets and Derivative Collateral Counterparty Liabilities Instruments Received^ Net Amount Bank of America $ 47 $ 47 $ — $ — BNP Paribas 24 22 — 2 Citigroup 398 — 398 — Credit Suisse 708 — 708 — Deutsche Bank 596 2 594 — Fidelity 68 — 68 — HSBC 45 45 — — JPMorgan Chase 250 — 250 — Merrill Lynch 137 — 137 — Morgan Stanley 410 — 410 — Royal Bank of Canada 272 240 — 32 State Street 569 177 — 392 Total $ 3,524 $ 533 $ 2,565 $ 426 See accompanying notes which are an integral part of the financial statements. 56 Non-U.S. Fund Russell Investment Funds Non-U.S. Fund Balance Sheet Offsetting of Financial and Derivative Instruments, continued — December 31, 2015 Amounts in thousands Offsetting of Financial Liabilities and Derivative Liabilities Gross Net Amounts Amounts of Liabilities Gross Offset in the Presented in Amounts of Statement of the Statement Recognized Assets and of Assets and Description Location: Statement of Assets and Liabilities - Liabilities Liabilities Liabilities Liabilities Futures Contracts Variation margin on futures contracts $ 234 $ — $ 234 Foreign Currency Exchange Contracts Unrealized depreciation on foreign currency exchange contracts 573 — 573 Total Financial and Derivative Liabilities 807 — 807 Financial and Derivative Liabilities not subject to a netting agreement (235) — (235 ) Total Financial and Derivative Liabilities subject to a netting agreement $ 572 $ — $ 572 Financial Liabilities, Derivative Liabilities, and Collateral Pledged by Counterparty Gross Amounts Not Offset in the Statement of Assets and Liabilities Net Amounts of Liabilities Presented in the Statement Financial and of Assets and Derivative Collateral Counterparty Liabilities Instruments Pledged^ Net Amount Bank of America $ 63 $ 47 $ — $ 16 BNP Paribas 22 22 — — Deutsche Bank 4 2 — 2 HSBC 61 45 — 16 Royal Bank of Canada 240 240 — — State Street 177 177 — — UBS 5 — — 5 Total $ 572 $ 533 $ — $ 39 * Fair value of securities on loan as reported in the footnotes to the Statement of Assets and Liabilities. ^Collateral received or pledged amounts may not reconcile to those disclosed in the Statement of Assets and Liabilities due to the inclusion of off-Balance Sheet collateral and adjustments made to exclude overcollateralization. For further disclosure on derivatives and counterparty risk see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. Non-U.S. Fund 57 Russell Investment Funds Non-U.S. Fund Statement of Assets and Liabilities — December 31, 2015 Amounts in thousands Assets Investments, at identified cost $ 327,382 Investments, at fair value(*)(>) 354,264 Cash 10 Cash (restricted)(a) 5,600 Foreign currency holdings(^) 389 Unrealized appreciation on foreign currency exchange contracts 958 Receivables: Dividends and interest 384 Dividends from affiliated Russell funds 2 Investments sold 203 Fund shares sold 66 Foreign capital gains taxes recoverable 434 Variation margin on futures contracts 187 Total assets 362,497 Liabilities Payables: Investments purchased 311 Fund shares redeemed 89 Accrued fees to affiliates 294 Other accrued expenses 110 Variation margin on futures contracts 234 Unrealized depreciation on foreign currency exchange contracts 573 Payable upon return of securities loaned 2,761 Total liabilities 4,372 Net Assets $ 358,125 Net Assets Consist of: Undistributed (overdistributed) net investment income $ 3,346 Accumulated net realized gain (loss) (38,270 ) Unrealized appreciation (depreciation) on: Investments 26,882 Futures contracts 724 Foreign currency-related transactions 340 Shares of beneficial interest 318 Additional paid-in capital 364,785 Net Assets $ 358,125 Net Asset Value , offering and redemption price per share: Net asset value per share: (#) $ 11.26 Net assets $ 358,125,170 Shares outstanding ($.01 par value) 31,793,237 Amounts in thousands (^) Foreign currency holdings - cost $ 391 (*) Securities on loan included in investments $ 2,566 (>) Investments in affiliates, Russell U.S. Cash Management Fund and Russell U.S. Cash Collateral Fund $ 19,997 (a) Cash Collateral for Futures $ 5,600 (#) Net asset value per share equals net assets divided by shares of beneficial interest outstanding. See accompanying notes which are an integral part of the financial statements. 58 Non-U.S. Fund Russell Investment Funds Non-U.S. Fund Statement of Operations — For the Period Ended December 31, 2015 Amounts in thousands Investment Income Dividends $ 10,748 Dividends from affiliated Russell funds 17 Securities lending income 175 Less foreign taxes withheld (876 ) Total investment income 10,064 Expenses Advisory fees 3,433 Administrative fees 191 Custodian fees 222 Transfer agent fees 17 Professional fees 100 Trustees’ fees 10 Printing fees 39 Miscellaneous 15 Expenses before reductions 4,027 Expense reductions (64 ) Net expenses 3,963 Net investment income (loss) 6,101 Net Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investments 10,484 Futures contracts 3,197 Foreign currency-related transactions (1,648 ) Net realized gain (loss) 12,033 Net change in unrealized appreciation (depreciation) on: Investments (22,397 ) Futures contracts 460 Foreign currency-related transactions 650 Net change in unrealized appreciation (depreciation) (21,287 ) Net realized and unrealized gain (loss) (9,254 ) Net Increase (Decrease) in Net Assets from Operations $ (3,153 ) See accompanying notes which are an integral part of the financial statements. Non-U.S. Fund 59 Russell Investment Funds Non-U.S. Fund Statements of Changes in Net Assets For the Periods Ended December 31, Amounts in thousands 2015 2014 Increase (Decrease) in Net Assets Operations Net investment income (loss) $ 6,101 $ 8,571 Net realized gain (loss) 12,033 18,292 Net change in unrealized appreciation (depreciation) (21,287 ) (44,306 ) Net increase (decrease) in net assets from operations (3,153 ) (17,443 ) Distributions From net investment income (4,414 ) (7,880 ) Net decrease in net assets from distributions (4,414 ) (7,880 ) Share Transactions* Net increase (decrease) in net assets from share transactions (13,983 ) (23,519 ) Total Net Increase (Decrease) in Net Assets (21,550 ) (48,842 ) Net Assets Beginning of period 379,675 428,517 End of period $ 358,125 $ 379,675 Undistributed (overdistributed) net investment income included in net assets $ 3,346 $ 2,394 * Share transaction amounts (in thousands) for the periods ended December 31, 2015 and December 31, 2014 were as follows: 2015 2014 Shares Dollars Shares Dollars Proceeds from shares sold 1,896 $ 22,297 1,560 $ 18,824 Proceeds from reinvestment of distributions 371 4,414 660 7,880 Payments for shares redeemed (3,384 ) (40,694 ) (4,102 ) (50,223 ) Total increase (decrease) (1,117 ) $ (13,983 ) (1,882 ) $ (23,519 ) See accompanying notes which are an integral part of the financial statements. 60 Non-U.S. Fund (This page intentionally left blank) Russell Investment Funds Non-U.S. Fund Financial Highlights — For the Periods Ended For a Share Outstanding Throughout Each Period. $ Net Asset Value, Net Net Realized Total from Distributions Beginning of Investment and Unrealized Investment from Net $ Period Income (Loss) (a)(b) Gain (Loss) Operations Investment Income Total Distributions December 31, 2015 11.54 .19 (.33 ) (.14 ) (.14 ) (.14 ) December 31, 2014 12.32 .26 (.80 ) (.54 ) (.24 ) (.24 ) December 31, 2013 10.31 .18 2.05 2.23 (.22 ) (.22 ) December 31, 2012 8.75 .18 1.55 1.73 (.17 ) (.17 ) December 31, 2011 10.21 .17 (1.46 ) (1.29 ) (.17 ) (.17 ) See accompanying notes which are an integral part of the financial statements. 62 Non-U.S. Fund % % % $ $ Ratio of Expenses Ratio of Expenses Ratio of Net Net Asset Value, % Net Assets, to Average to Average Investment Income % End of Total End of Period Net Assets, Net Assets, to Average Portfolio Period Return (d) (000 ) Gross Net (b) Net Assets (b) Turnover Rate 11.26 (1.31 ) 358,125 1.06 1.04 1.60 35 11.54 (4.45 ) 379,675 1.08 1.03 2.13 32 12.32 21.91 428,517 1.04 .99 1.76 36 10.31 19.81 356,856 1.07 1.01 1.94 47 8.75 (12.88 ) 329,578 1.10 1.04 1.74 49 See accompanying notes which are an integral part of the financial statements. Non-U.S. Fund 63 Russell Investment Funds Core Bond Fund Portfolio Management Discussion and Analysis — December 31, 2015 (Unaudited) Core Bond Fund Barclays U.S. Aggregate Bond Index** Total Total Return Return 1 Year (0.14 )% 1 Year 0.55 % 5 Years 3.32 %§ 5 Years 3.25 %§ 10 Years 4.87 %§ 10 Years 4.51 %§ 64 Core Bond Fund Russell Investment Funds Core Bond Fund Portfolio Management Discussion and Analysis, continued — December 31, 2015 (Unaudited) The Core Bond Fund (the “Fund”) employs a multi-manager How did the investment strategies and techniques employed approach whereby portions of the Fund are allocated to different by the Fund and its money managers affect its benchmark money manager strategies. Fund assets not allocated to money relative performance? managers are managed by Russell Investment Management The Fund employs discretionary money managers. The Fund’s Company (“RIMCo”), the Fund’s advisor. RIMCo may change discretionary money managers select the individual portfolio the allocation of the Fund’s assets among money managers at securities for the assets assigned to them. Fund assets not any time. An exemptive order from the Securities and Exchange allocated to discretionary money managers include the Fund’s Commission (“SEC”) permits RIMCo to engage or terminate a liquidity reserves and assets which may be managed directly money manager at any time, subject to approval by the Fund’s by RIMCo to effect the Fund’s investment strategies and/or to Board, without a shareholder vote. Pursuant to the terms of the actively manage the Fund’s overall exposures by investing in exemptive order, the Fund is required to notify its shareholders securities or other instruments that RIMCo believes will achieve within 90 days of when a money manager begins providing the desired risk/return profile for the Fund. services. As of December 31, 2015, the Fund had five money managers. With respect to certain of the Fund’s money managers, Macro Currency Group, a currency specialist within the Fund, was the What is the Fund’s investment objective? largest positive contributor during the year and outperformed the The Fund seeks to provide current income, and as a secondary Fund’s benchmark. Key contributors to outperformance included objective, capital appreciation. a long position to the U.S. dollar, short position to the euro, and management of the New Zealand dollar (in particular, a short How did the Fund perform relative to its benchmark for the position early in the year and long position in the fourth quarter). fiscal year ended December 31, 2015 For the fiscal year ended December 31, 2015, the Fund lost Colchester Global Investors Limited, a global rates and currency 0.14%. This is compared to the Fund’s benchmark, the Barclays specialist within the Fund, was the largest detractor during the U.S. Aggregate Bond Index, which gained 0.55% during the same year and underperformed the Fund’s benchmark. A number of period. The Fund’s performance includes operating expenses, long emerging market currency positions, including the South whereas index returns are unmanaged and do not include African rand and Brazilian real, against shorts to the New Zealand expenses of any kind. dollar and Norwegian krone, were key detractors during the year. Long duration positions to Brazilian and South African bonds and For the fiscal year ended December 31, 2015, the Morningstar short positions to Europe and the UK also detracted. Insurance Intermediate-Term Bond, a group of funds that Morningstar considers to have investment strategies similar During the period, RIMCo utilized futures and swaps to seek to to those of the Fund, lost 0.30%. This result serves as a peer achieve the Fund benchmark’s duration exposures with respect to comparison and is expressed net of operating expenses. the portion of the Fund allocated to cash reserves. This performed as intended and was a positive in terms of benchmark-relative How did the market conditions described in the Market performance. Summary report affect the Fund’s performance? RIMCo also managed a three-pronged strategy to seek to generate The underperformance of credit, particularly high yield corporate active returns through currency positioning by supplementing the credit, negatively impacted the Fund’s performance, given its Fund’s existing active currency mandate with a more mechanistic strategic overweight to credit risk. This was the largest detractor strategy and to further reduce the Fund’s reliance on traditional from benchmark-relative performance during the year. fixed income market risks. This approach incorporates a currency From a sector perspective, the Fund’s overweight to corporate overlay, an index replication and an enhanced cash strategy. credit versus securitized assets (particularly agency mortgages) The currency overlay utilizes currency forward contracts to take also detracted, as commodity prices impacted a large number long and short positions in global foreign exchange markets. of corporate issuers and illiquidity concerns saw spreads move Because the currency overlay is an out-of-benchmark position, wider across the corporate market, particularly for high yield RIMCo managed an index replication strategy in connection corporate bonds. Within corporate, industrials underperformed with the currency overlay to provide benchmark-like exposure to significantly, given the inclusion of oil and commodity-related its overall strategy. The enhanced cash strategy is designed to issuers. The Fund’s overweight to financials versus industrials provide for modest returns on the cash held in connection with the contributed positively in this environment. currency overlay and index replication strategies. For the fiscal year, the currency overlay strategy was positive for the Fund’s Core Bond Fund 65 Russell Investment Funds Core Bond Fund Portfolio Management Discussion and Analysis, continued — December 31, 2015 (Unaudited) benchmark-relative performance, as was the underlying index Money Managers as of December 31, replication strategy. 2015 Styles RIMCo also implemented tactical ‘tilts’ based on its judgments Colchester Global Investors Limited Fully discretionary regarding shorter-term opportunities to seek to generate returns Logan Circle Partners, L.P. Fully discretionary and/or mitigate risk by purchasing and shorting U.S. Treasury Macro Currency Group – an investment futures, credit derivative instruments and currency forward group within Principal Global Investors contracts. These tilts had a modestly negative impact on overall LLC* Sector Specialist Metropolitan West Asset Management, LLC Fully discretionary Fund performance during the year as futures positions detracted, Scout Investments, Inc. Fully discretionary though credit positions were positive and helped to partially offset this. RIMCo’s tactical weighting decisions among the Fund’s strategies * Principal Global Investors LLC is the asset management arm of the Principal Financial Group ® (The Principal ® ), which includes various member companies had a mixed impact on performance over the year. Marginal tilts including Principal Global Investors LLC, Principal Global Investors (Europe) toward credit-focused managers (Logan Circle Partners, L.P. in Limited, and others. The Macro Currency Group is the specialist currency particular) detracted, and a tilt toward outperforming currency investment group within Principal Global Investors. Where used herein, Macro Currency Group means Principal Global Investors LLC. strategies (namely Macro Currency Group) added value. The views expressed in this report reflect those of the portfolio Describe any changes to the Fund’s structure or the money managers only through the end of the period covered by manager line-up. the report. These views do not necessarily represent the In mid- November, RIMCo expanded its currency overlay to views of RIMCo, or any other person in RIMCo or any other include emerging market currencies and expanded the universe affiliated organization. These views are subject to change of eligible developed market currencies. at any time based upon market conditions or other events, and RIMCo disclaims any responsibility to update the views contained herein. These views should not be relied on as investment advice and, because investment decisions for a Russell Investment Funds (“RIF”) Fund are based on numerous factors, should not be relied on as an indication of investment decisions of any RIF Fund. * Assumes initial investment on January 1, 2006. ** The Barclays U.S. Aggregate Bond Index is an index, with income reinvested, generally representative of intermediate-term government bonds, investment-grade corporate debt securities and mortgage-backed securities. § Annualized. The performance shown in this section does not reflect any Insurance Company Separate Account or Policy Charges. Performance is historical and assumes reinvestment of all dividends and capital gains.Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than when purchased.Past performance is not indicative of future results. 66 Core Bond Fund Russell Investment Funds Core Bond Fund Shareholder Expense Example — December 31, 2015 (Unaudited) Fund Expenses Please note that the expenses shown in the table are meant The following disclosure provides important information to highlight your ongoing costs only and do not reflect any regarding the Fund’s Shareholder Expense Example transactional costs. Therefore, the information under the heading (“Example”). “Hypothetical Performance (5% return before expenses)” is useful in comparing ongoing costs only, and will not help you Example determine the relative total costs of owning different funds. In As a shareholder of the Fund, you costs: (1) transaction costs, addition, if these transactional costs were included, your costs and (2) ongoing costs, including advisory and administrative would have been higher. The fees and expenses shown in this on fees and other Fund expenses. The Example is intended to help do not reflect any Insurance Company Separate Account Policy you understand your ongoing costs (in dollars) of investing in Charges. the Fund and to compare these costs with the ongoing costs of Hypothetical investing in other mutual funds. The Example is based on an Performance (5% investment of $1,000 invested at the beginning of the period and Actual return before held for the entire period indicated, which for this Fund is from Performance expenses) Beginning Account Value July 1, 2015 to December 31, 2015. July 1, 2015 $ 1,000.00 $ 1,000.00 Ending Account Value Actual Expenses December 31, 2015 $ 998.60 $ 1,021.98 The information in the table under the heading “Actual Expenses Paid During Period* $ 3.22 $ 3.26 Performance” provides information about actual account values and actual expenses. You may use the information in this column, * Expenses are equal to the Fund's annualized expense ratio of 0.64% (representing the six month period annualized), multiplied by the average together with the amount you invested, to estimate the expenses account value over the period, multiplied by 184/365 (to reflect the one-half that you paid over the period. Simply divide your account value by year period). May reflect amounts waived and/or reimbursed. Without any $1,000 (for example, an $8,600 account value divided by $1,000 waivers and/or reimbursements, expenses would have been higher. 8.6), then multiply the result by the number in the first column in the row entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The information in the table under the heading “Hypothetical Performance (5% return before expenses)” provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Core Bond Fund 67 Russell Investment Funds Core Bond Fund Schedule of Investments — December 31, 2015 Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Long-Term Investments - 80.2% Series 2013-1 Class A2 Asset-Backed Securities - 6.4% 1.050% due 08/14/20 (Þ) 125 125 Series 2014-1 Class A2 Access Group, Inc. 1.060% due 11/15/21 (Þ) 249 248 Series 2003-A Class A2 1.225% due 07/01/38 (Ê) 296 292 Chase Issuance Trust Series 2007-A2 Class A2 Series 2006-1 Class B 0.217% due 04/15/19 (Ê) 540 538 0.683% due 08/25/37 (Ê) 84 75 Series 2014-A8 Class A8 Series 2015-1 Class A 0.436% due 11/15/18 (Ê) 500 500 0.887% due 07/25/56 (Ê)(Þ) 791 791 Ally Auto Receivables Trust Chesapeake Funding LLC Series 2014-1A Class C Series 2013-1 Class A3 1.368% due 03/07/26 (Ê)(Þ) 500 500 0.630% due 05/15/17 102 102 Series 2014-2 Class A2 CIT Education Loan Trust 0.680% due 07/17/17 278 278 Series 2007-1 Class A 0.371% due 03/25/42 (Ê)(Þ) 334 308 Ally Master Owner Trust Series 2013-1 Class A2 Citibank Credit Card Issuance Trust 1.000% due 02/15/18 835 835 Series 2006-A7 Class A7 AmeriCredit Automobile Receivables 0.301% due 12/17/18 (Ê) 1,295 1,292 Trust Series 2014-A3 Class A3 Series 2013-1 Class B 0.367% due 05/09/18 (Ê) 540 540 1.070% due 03/08/18 861 860 Citigroup Mortgage Loan Trust, Inc. Series 2014-2 Class A2A Series 2007-WFH1 Class A3 0.540% due 10/10/17 66 66 0.337% due 01/25/37 (Ê) 437 431 Series 2014-2 Class A2B Series 2007-WFH1 Class A4 0.448% due 10/10/17 (Ê) 188 188 0.370% due 01/25/37 (Ê) 934 873 Ameriquest Mortgage Securities, CNH Equipment Trust Inc. Asset Backed Pass-Through Series 2012-D Class A3 Certificates 0.650% due 04/16/18 18 18 Series 2005-R5 Class M1 Countrywide Asset-Backed Certificates 0.600% due 07/25/35 (Ê) 439 439 Series 2007-4 Class A2 Asset Backed Securities Corp. Home 5.529% due 04/25/47 105 114 Equity Loan Trust DRB Prime Student Loan Trust Series 2005-HE5 Class M3 Series 2015-D Class A2 0.890% due 06/25/35 (Ê) 1,050 989 3.200% due 01/25/40 (Þ) 1,455 1,414 Series 2006-HE5 Class A5 Education Loan Asset-Backed Trust I 0.395% due 07/25/36 (Ê) 1,200 1,001 Series 2013-1 Class B1 BA Credit Card Trust 1.169% due 11/25/33 (Ê)(Þ) 928 867 Series 2007-A1 Class A1 Educational Funding of the South, Inc. 5.170% due 06/15/19 1,500 1,560 Series 2011-1 Class A2 Bank of The West Auto Trust 0.970% due 04/25/35 (Ê) 375 366 Series 2014-1 Class A3 EFS Volunteer LLC 1.090% due 03/15/19 (Þ) 1,130 1,126 Series 2010-1 Class A2 Bayview Financial Acquisition Trust 1.084% due 10/25/35 (Ê)(Þ) 500 486 Series 2006-A Class 1A3 Exeter Automobile Receivables Trust 5.865% due 02/28/41 173 182 Series 2014-1A Class A Bear Stearns Asset-Backed Securities 1.290% due 05/15/18 (Þ) 137 136 I Trust Fannie Mae Grantor Trust Series 2005-FR1 Class M1 Series 2003-T4 Class 2A5 0.670% due 06/25/35 (Ê) 365 362 5.224% due 09/26/33 45 49 BMW Vehicle Owner Trust Federal Home Loan Mortgage Corp. Series 2013-A Class A3 Structured Pass-Through Securities 0.670% due 11/27/17 837 836 Series 2000-30 Class A5 Brazos Higher Education Authority, Inc. 7.572% due 12/25/30 30 31 Series 2010-1 Class A2 Ford Credit Auto Owner Trust 1.482% due 02/25/35 (Ê) 500 490 Series 2012-D Class A3 Series 2011-2 Class A3 0.510% due 04/15/17 2 2 1.234% due 10/27/36 (Ê) 410 395 Series 2013-A Class A3 CarFinance Capital Auto Trust 0.550% due 07/15/17 68 68 Series 2014-1A Class A Series 2013-C Class A3 1.460% due 12/17/18 (Þ) 315 315 0.820% due 12/15/17 297 297 CarMax Auto Owner Trust Series 2014-A Class A3 Series 2013-1 Class A3 0.790% due 05/15/18 638 638 0.600% due 10/16/17 335 335 GM Financial Automobile Leasing Trust CCG Receivables Trust Series 2015-3 Class A3 1.690% due 03/20/19 565 561 See accompanying notes which are an integral part of the financial statements. 68 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — December 31, 2015 Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Green Tree Series 2014-3 Class A Series 2008-MH1 Class A2 0.786% due 03/25/43 (Ê) 872 828 8.970% due 04/25/38 (Þ) 209 213 Series 2014-4 Class A Hertz Vehicle Financing LLC 0.786% due 03/25/43 (Ê) 740 710 Series 2013-1A Class A1 Nelnet Student Loan Trust 1.120% due 08/25/17 (Þ) 720 718 Series 2014-4A Class A2 Series 2015-2A Class A 1.119% due 11/25/43 (Ê)(Þ) 470 430 2.020% due 09/25/19 (Þ) 920 907 Series 2015-2A Class A2 Higher Education Funding I 0.821% due 09/25/42 (Ê)(Þ) 950 922 Series 2014-1 Class A Nissan Auto Receivables Owner Trust 1.283% due 05/25/34 (Ê)(Þ) 429 423 Series 2013-C Class A3 Honda Auto Receivables Owner Trust 0.670% due 08/15/18 332 331 Series 2013-2 Class A3 Series 2014-A Class A3 0.530% due 02/16/17 283 283 0.720% due 08/15/18 207 206 Series 2014-2 Class A3 Northstar Education Finance, Inc. 0.770% due 03/19/18 245 244 Series 2007-1 Class A1 Series 2015-3 Class A2 0.333% due 04/28/30 (Ê) 475 431 0.920% due 11/20/17 155 155 Popular ABS Mortgage Pass-Through Hyundai Auto Receivables Trust Trust Series 2013-A Class A3 Series 2006-C Class A4 0.560% due 07/17/17 224 224 0.420% due 07/25/36 (Ê) 1,380 1,307 Series 2013-C Class A3 Series 2006-D Class A3 1.010% due 02/15/18 1,595 1,593 0.481% due 11/25/46 (Ê) 1,500 1,311 Series 2014-A Class A3 Prestige Auto Receivables Trust 0.790% due 07/16/18 412 411 Series 2014-1A Class A3 JGWPT XXX LLC 1.520% due 04/15/20 (Þ) 403 402 Series 2013-3A Class A Purchasing Power Funding LLC 4.080% due 01/17/73 (Þ) 279 290 Series 2015-A Class A1 JGWPT XXXII LLC 3.500% due 12/15/19 565 564 Series 2014-2A Class A RAMP Trust 3.610% due 01/17/73 (Þ) 379 380 Series 2003-RS9 Class AI6A JPMorgan Mortgage Acquisition Corp. 5.982% due 10/25/33 240 253 Series 2007-HE1 Class AF6 Series 2003-RS11 Class AI6A 4.148% due 03/25/47 1,334 1,005 5.980% due 12/25/33 92 100 Lehman XS Trust RASC Trust Series 2006-9 Class A1B Series 2003-KS4 Class AIIB 0.330% due 05/25/46 (Ê) 91 78 0.767% due 06/25/33 (Ê) 22 18 Series 2006-13 Class 1A2 Renaissance Home Equity Loan Trust 0.340% due 09/25/36 (Ê) 95 85 Series 2005-2 Class AF4 Series 2006-19 Class A2 4.934% due 08/25/35 85 85 0.340% due 12/25/36 (Ê) 96 81 Series 2006-1 Class AF3 Long Beach Mortgage Loan Trust 5.608% due 05/25/36 22 15 Series 2004-4 Class M1 Series 2006-1 Class AF6 1.070% due 10/25/34 (Ê) 1,200 1,085 5.746% due 05/25/36 112 77 Mercedes-Benz Auto Receivables Trust Series 2007-1 Class AF2 Series 2014-1 Class A2 5.512% due 04/25/37 506 259 0.430% due 02/15/17 413 413 Santander Drive Auto Receivables Trust Merrill Lynch First Franklin Mortgage Series 2013-1 Class B Loan Trust 1.160% due 01/15/19 317 317 Series 2007-1 Class A2B Series 2014-2 Class A3 0.351% due 04/25/37 (Ê) 99 57 0.800% due 04/16/18 453 453 Series 2007-4 Class 2A2 Series 2014-4 Class B 0.290% due 07/25/37 (Ê) 697 426 1.820% due 05/15/19 420 420 Montana Higher Education Student Series 2015-4 Class A3 Assistance Corp. 1.580% due 09/16/19 535 532 Series 2012-1 Class A3 SLC Student Loan Trust 1.216% due 07/20/43 (Ê) 650 625 Series 2006-1 Class A6 MSCC Heloc Trust 0.446% due 12/15/38 (Ê) 780 668 Series 2007-1 Class A SLM Private Education Loan Trust 0.270% due 12/25/31 (Ê) 278 270 Series 2010-A Class 2A Navient Student Loan Trust 3.436% due 05/16/44 (Ê)(Þ) 1,355 1,399 Series 2014-2 Class A SLM Student Loan Trust 0.806% due 03/25/43 (Ê) 866 815 Series 2003-11 Class A6 1.262% due 12/15/25 (Ê)(Þ) 350 338 See accompanying notes which are an integral part of the financial statements. Core Bond Fund 69 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — December 31, 2015 Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 2004-8 Class B 2.875% due 11/03/22 400 397 0.694% due 01/25/40 (Ê) 118 101 Advanced Micro Devices, Inc. Series 2006-2 Class A6 6.750% due 03/01/19 135 98 0.404% due 01/25/41 (Ê) 570 498 AIG Global Funding Series 2006-8 Class A6 1.650% due 12/15/17 (Þ) 355 353 0.394% due 01/25/41 (Ê) 570 503 Albemarle Corp. Series 2007-6 Class B 4.150% due 12/01/24 280 268 1.084% due 04/27/43 (Ê) 175 151 Series 30YR Series 2008-2 Class B 5.450% due 12/01/44 720 696 1.434% due 01/25/29 (Ê) 205 168 Ally Financial, Inc. Series 2008-3 Class B 5.500% due 02/15/17 520 536 1.434% due 04/25/29 (Ê) 205 168 3.600% due 05/21/18 880 880 Series 2008-4 Class A4 3.250% due 11/05/18 530 520 1.927% due 07/25/22 (Ê) 1,400 1,409 Altice US Finance I Corp. Series 2008-4 Class B 5.375% due 07/15/23 (Þ) 210 211 2.084% due 04/25/29 (Ê) 205 186 Altria Group, Inc. Series 2008-5 Class B 9.950% due 11/10/38 50 80 2.170% due 07/25/29 (Ê) 205 190 10.200% due 02/06/39 392 643 Series 2008-6 Class B Amazon.com, Inc. 2.084% due 07/25/29 (Ê) 205 189 4.950% due 12/05/44 435 463 Series 2008-7 Class B American Airlines Pass-Through Trust 2.084% due 07/25/29 (Ê) 205 179 Series 2011-1 Class A Series 2008-8 Class B 5.250% due 01/31/21 245 259 2.484% due 10/25/29 (Ê) 205 195 Series 2013-1 Class A Series 2008-9 Class A 4.000% due 07/15/25 405 409 1.820% due 04/25/23 (Ê) 811 812 Series 2013-2 Class A Series 2008-9 Class B 4.950% due 01/15/23 412 435 2.570% due 10/25/29 (Ê) 205 193 Series 2014-1 Class B Series 2012-7 Class A3 4.375% due 10/01/22 336 335 0.820% due 05/26/26 (Ê) 475 460 American Express Credit Corp. Series 2013-4 Class A Series F 0.720% due 06/25/27 (Ê) 334 323 2.600% due 09/14/20 1,490 1,493 SMART ABS Trust American International Group, Inc. Series 2012-1USA Class A4A 6.400% due 12/15/20 920 1,061 2.010% due 12/14/17 (Þ) 522 523 4.375% due 01/15/55 575 494 SMB Private Education Loan Trust Ameriprise Financial, Inc. Series 2015-A Class A3 7.518% due 06/01/66 435 425 1.000% due 02/17/32 (Ê)(Þ) 1,100 1,074 Anadarko Petroleum Corp. SoFi Professional Loan Program LLC 6.375% due 09/15/17 390 409 Series 2014-B Class A2 6.450% due 09/15/36 1,502 1,448 2.550% due 08/27/29 (Þ) 695 689 4.500% due 07/15/44 440 337 Soundview Home Equity Loan Trust Anheuser-Busch InBev Finance, Inc. Series 2005-OPT3 Class A4 0.513% due 01/27/17 (Ê) 500 499 0.470% due 11/25/35 (Ê) 27 27 0.729% due 02/01/19 (Ê) 350 344 South Carolina Student Loan Corp. Apache Corp. Series 2015-A Class A 4.750% due 04/15/43 1,080 903 1.697% due 01/25/36 (Ê) 555 505 4.250% due 01/15/44 315 247 Toyota Auto Receivables Owner Trust Series 2013-A Class A3 Apollo Management Holdings, LP 0.550% due 01/17/17 68 67 4.000% due 05/30/24 (Þ) 482 476 Series 2015-B Class A2B Apple, Inc. 0.398% due 11/15/17 (Ê) 515 515 0.584% due 05/03/18 (Ê) 1,180 1,178 Wachovia Student Loan Trust Assurant, Inc. Series 2006-1 Class A6 2.500% due 03/15/18 820 819 0.447% due 04/25/40 (Ê)(Þ) 770 684 AT&T, Inc. 1.700% due 06/01/17 620 622 54,885 4.750% due 05/15/46 585 536 Corporate Bonds and Notes - 20.4% AutoNation, Inc. 21st Century Fox America, Inc. 4.500% due 10/01/25 920 933 8.250% due 10/17/96 20 25 Avaya, Inc. AbbVie, Inc. 9.000% due 04/01/19 (Þ) 860 660 4.500% due 05/14/35 395 387 Axiall Corp. ACE INA Holdings, Inc. 4.875% due 05/15/23 785 707 2.300% due 11/03/20 540 536 Bank of America Corp. See accompanying notes which are an integral part of the financial statements. 70 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — December 31, 2015 Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 5.750% due 12/01/17 140 150 2.875% due 08/15/20 750 744 2.625% due 10/19/20 310 306 3.875% due 08/15/25 325 324 3.300% due 01/11/23 200 197 CenterPoint Energy Resources Corp. 4.000% due 01/22/25 825 808 6.125% due 11/01/17 50 54 Series GMTN Chase Capital III 6.400% due 08/28/17 200 214 Series C Series L 0.964% due 03/01/27 (Æ)(Ê) 295 252 4.750% due 04/21/45 105 101 Chesapeake Energy Corp. Bank of America NA 3.571% due 04/15/19 (Ê) 690 193 Series BKNT 5.375% due 06/15/21 275 74 5.300% due 03/15/17 450 468 4.875% due 04/15/22 480 133 0.764% due 05/08/17 (Ê) 300 299 CHS/Community Health Systems, Inc. 6.100% due 06/15/17 775 819 5.125% due 08/15/18 105 106 1.650% due 03/26/18 430 427 CIT Group, Inc. 1.750% due 06/05/18 1,105 1,098 6.625% due 04/01/18 (Þ) 390 411 2.050% due 12/07/18 315 314 Citigroup, Inc. Bank of Montreal 1.850% due 11/24/17 815 814 Series YCD 1.800% due 02/05/18 1,180 1,175 1.012% due 12/08/17 (~) 275 275 2.150% due 07/30/18 1,300 1,299 Bear Stearns Cos. LLC (The) 4.450% due 09/29/27 1,220 1,212 5.550% due 01/22/17 525 546 4.650% due 07/30/45 515 523 7.250% due 02/01/18 195 215 Series Q Bellsouth Capital Funding Corp. 5.950% due 12/31/49 (ƒ) 1,125 1,121 7.875% due 02/15/30 555 659 Commonwealth Edison Co. Berkshire Hathaway Energy Co. 5.800% due 03/15/18 290 314 Series WI Compass Bank 4.500% due 02/01/45 320 307 Series BKNT Berkshire Hathaway Finance Corp. 6.400% due 10/01/17 890 941 4.400% due 05/15/42 275 272 ConocoPhillips Co. Biogen, Inc. 4.300% due 11/15/44 315 262 2.900% due 09/15/20 1,115 1,112 Continental Airlines Pass-Through Trust 5.200% due 09/15/45 900 900 Series 1999-1 Class A Blue Cube Spinco, Inc. 6.545% due 02/02/19 127 135 10.000% due 10/15/25 (Þ) 800 880 Series 2000-1 Class A-1 BMW US Capital LLC 8.048% due 11/01/20 200 224 0.756% due 06/02/17 (Ê) 1,200 1,190 Series 2007-1 Class A Boardwalk Pipelines, LP 5.983% due 04/19/22 119 131 4.950% due 12/15/24 500 435 Continental Resources, Inc. Boston Properties, LP 4.900% due 06/01/44 125 75 3.700% due 11/15/18 300 311 Crown Castle Towers LLC Branch Banking & Trust Co. 4.174% due 08/15/17 (Þ) 705 721 Series BKNT 3.222% due 05/15/22 (Þ) 650 641 1.350% due 10/01/17 630 629 CVS Health Corp. Burlington Northern Santa Fe LLC 2.800% due 07/20/20 635 638 3.400% due 09/01/24 1,410 1,411 3.875% due 07/20/25 895 913 6.875% due 12/01/27 25 31 5.125% due 07/20/45 1,250 1,317 6.750% due 03/15/29 10 12 Daimler Finance NA LLC 4.150% due 04/01/45 325 295 2.000% due 08/03/18 (Þ) 980 973 Capital One NA DaVita HealthCare Partners, Inc. 2.350% due 08/17/18 610 611 5.000% due 05/01/25 220 212 Series BKNT DCP Midstream Operating, LP 1.650% due 02/05/18 645 639 2.500% due 12/01/17 115 103 Cargill, Inc. Delta Air Lines Pass-Through Trust 6.000% due 11/27/17 (Þ) 750 805 Series 2002-1 Class G-1 CCO Holdings LLC / CCO Holdings 6.718% due 01/02/23 96 109 Capital Corp. Series 2007-1 Class A 5.125% due 05/01/23 (Þ) 425 425 6.821% due 08/10/22 434 500 CCO Safari II LLC Devon Energy Corp. 4.464% due 07/23/22 (Þ) 1,070 1,066 5.850% due 12/15/25 1,609 1,565 4.908% due 07/23/25 (Þ) 1,030 1,029 5.600% due 07/15/41 665 503 6.384% due 10/23/35 (Þ) 595 601 5.000% due 06/15/45 900 682 6.484% due 10/23/45 (Þ) 400 401 DIRECTV Holdings LLC / DIRECTV Celgene Corp. Financing Co., Inc. See accompanying notes which are an integral part of the financial statements. Core Bond Fund 71 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — December 31, 2015 Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 4.450% due 04/01/24 400 411 General Electric Capital Corp. Discover Bank 0.532% due 02/15/17 (Ê) 560 559 2.000% due 02/21/18 500 497 0.714% due 05/05/26 (Ê) 525 487 DISH DBS Corp. Series GMTN 6.750% due 06/01/21 105 106 6.875% due 01/10/39 101 138 Dominion Gas Holdings LLC General Electric Co. 2.800% due 11/15/20 430 431 5.250% due 12/06/17 340 363 Duke Energy Carolinas LLC 4.500% due 03/11/44 610 628 4.000% due 09/30/42 600 578 General Motors Co. Duke Energy Progress LLC 3.500% due 10/02/18 425 429 4.100% due 03/15/43 310 301 4.875% due 10/02/23 2,000 2,046 Duquesne Light Holdings, Inc. Georgia-Pacific LLC 6.400% due 09/15/20 (Þ) 500 566 8.875% due 05/15/31 610 854 eBay, Inc. Gilead Sciences, Inc. 0.523% due 07/28/17 (Ê) 830 820 2.550% due 09/01/20 1,220 1,220 0.809% due 08/01/19 (Ê) 370 357 3.650% due 03/01/26 1,145 1,154 El Paso Natural Gas Co. LLC Goldman Sachs Capital I 7.500% due 11/15/26 100 99 6.345% due 02/15/34 (Æ) 520 608 Enbridge Energy Partners, LP Goldman Sachs Group, Inc. (The) 5.875% due 10/15/25 125 120 6.150% due 04/01/18 400 434 Energy Transfer Partners, LP 2.012% due 11/29/23 (Ê) 540 545 4.050% due 03/15/25 1,050 862 4.250% due 10/21/25 485 481 6.050% due 06/01/41 375 293 6.750% due 10/01/37 425 497 3.346% due 11/01/66 (Ê) 1,380 869 4.750% due 10/21/45 345 343 Enterprise Products Operating LLC Series 1 3.700% due 02/15/26 890 798 1.522% due 04/30/18 (Ê) 1,000 1,005 Series B Series D 7.034% due 01/15/68 370 376 6.000% due 06/15/20 150 170 Exelon Corp. Series GMTN 2.850% due 06/15/20 725 721 7.500% due 02/15/19 600 687 Exxon Mobil Corp. Series M 0.552% due 03/15/17 (Ê) 1,200 1,198 5.375% due 12/31/49 (Æ)(ƒ) 610 606 3.567% due 03/06/45 210 197 Great Plains Energy, Inc. Farmers Exchange Capital 5.292% due 06/15/22 620 678 7.200% due 07/15/48 (Þ) 300 372 Halliburton Co. Farmers Exchange Capital II 3.800% due 11/15/25 280 273 6.151% due 11/01/53 (Þ) 630 676 5.000% due 11/15/45 420 415 Farmers Exchange Capital III Hartford Financial Services Group, Inc. 5.454% due 10/15/54 (Þ) 600 583 (The) Fifth Third Bank 5.375% due 03/15/17 200 209 Series BKNT HCA, Inc. 2.875% due 10/01/21 700 697 6.500% due 02/15/20 200 218 First Data Corp. 4.750% due 05/01/23 200 198 5.000% due 01/15/24 (Þ) 210 209 HCP, Inc. FirstEnergy Transmission LLC 4.250% due 11/15/23 845 846 5.450% due 07/15/44 (Þ) 250 252 Series 7YR Ford Motor Credit Co. LLC 4.000% due 12/01/22 200 199 4.250% due 02/03/17 660 674 Hewlett Packard Enterprise Co. 5.000% due 05/15/18 2,200 2,312 2.450% due 10/05/17 (Þ) 1,650 1,649 2.240% due 06/15/18 1,895 1,878 4.400% due 10/15/22 (Þ) 1,920 1,913 2.551% due 10/05/18 1,320 1,311 4.900% due 10/15/25 (Þ) 1,120 1,098 3.200% due 01/15/21 695 690 6.200% due 10/15/35 (Þ) 1,135 1,094 Series FXD Highwoods Realty, LP 2.145% due 01/09/18 3,125 3,114 5.850% due 03/15/17 500 521 Forest Laboratories LLC HP, Inc. 5.000% due 12/15/21 (Þ) 715 777 4.375% due 09/15/21 910 895 FPL Energy Wind Funding LLC HSBC Bank USA NA 6.876% due 06/27/17 (Þ) 36 35 Series BKNT Freeport-McMoRan, Inc. 5.875% due 11/01/34 475 550 3.550% due 03/01/22 190 110 HSBC USA, Inc. 3.875% due 03/15/23 435 248 2.000% due 08/07/18 645 645 Frontier Communications Corp. Indiantown Cogeneration, LP 11.000% due 09/15/25 (Þ) 1,030 1,020 See accompanying notes which are an integral part of the financial statements. 72 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — December 31, 2015 Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series A-10 3.600% due 11/13/25 650 655 9.770% due 12/15/20 (Å) 91 102 10.750% due 08/01/39 900 1,410 Intel Corp. Metropolitan Life Global Funding I 3.700% due 07/29/25 490 507 1.875% due 06/22/18 (Þ) 750 750 4.900% due 07/29/45 365 386 Microsoft Corp. IPALCO Enterprises, Inc. 3.125% due 11/03/25 630 633 5.000% due 05/01/18 500 524 3.750% due 02/12/45 325 299 Jackson National Life Global Funding Monongahela Power Co. 2.600% due 12/09/20 (Þ) 315 313 4.100% due 04/15/24 (Þ) 375 389 Janus Capital Group, Inc. 5.400% due 12/15/43 (Þ) 255 284 4.875% due 08/01/25 640 657 Morgan Stanley Jersey Central Power & Light Co. 5.550% due 04/27/17 425 446 6.150% due 06/01/37 200 213 6.250% due 08/28/17 500 535 JPMorgan Chase & Co. 5.625% due 09/23/19 275 303 2.750% due 06/23/20 440 442 4.300% due 01/27/45 840 801 4.250% due 10/15/20 300 318 Series GMTN 2.550% due 10/29/20 100 99 4.000% due 07/23/25 255 263 4.250% due 10/01/27 465 464 Mutual of Omaha Insurance Co. 4.950% due 06/01/45 135 135 4.297% due 07/15/54 (Þ) 590 582 JPMorgan Chase Bank NA Mylan, Inc. Series BKNT 2.550% due 03/28/19 700 691 6.000% due 10/01/17 945 1,011 National City Bank JPMorgan Chase Capital XIII Series BKNT Series M 0.822% due 06/07/17 (Ê) 500 497 1.553% due 09/30/34 (Æ)(Ê) 480 403 Nationwide Mutual Insurance Co. JPMorgan Chase Capital XXI 2.802% due 12/15/24 (Ê)(Þ) 500 484 Series U Neptune Finco Corp. 1.279% due 02/02/37 (Æ)(Ê) 335 264 6.625% due 10/15/25 (Þ) 220 229 JPMorgan Chase Capital XXIII New York Life Global Funding 1.362% due 05/15/47 (Æ)(Ê) 545 410 1.450% due 12/15/17 (Þ) 885 883 Kansas City Power & Light Co. NiSource Finance Corp. 3.650% due 08/15/25 550 554 6.400% due 03/15/18 58 63 KKR Group Finance Co. II LLC Noble Energy, Inc. 5.500% due 02/01/43 (Þ) 35 36 3.900% due 11/15/24 150 134 KKR Group Finance Co. III LLC Novartis Capital Corp. 5.125% due 06/01/44 (Þ) 1,090 1,067 4.000% due 11/20/45 225 220 Kohl's Corp. NVR, Inc. 4.250% due 07/17/25 1,205 1,175 3.950% due 09/15/22 445 449 5.550% due 07/17/45 575 535 Oncor Electric Delivery Co. LLC Kraft Heinz Foods Co. 6.800% due 09/01/18 550 611 1.600% due 06/30/17 (Þ) 320 319 PACCAR Financial Corp. 4.875% due 02/15/25 (Þ) 1,580 1,680 0.642% due 06/06/17 (Ê) 625 623 Lockheed Martin Corp. Panhandle Eastern Pipe Line Co., LP 2.500% due 11/23/20 560 557 8.125% due 06/01/19 450 475 Manufacturers & Traders Trust Co. Pfizer, Inc. 1.637% due 12/28/20 (Ê) 84 84 0.512% due 05/15/17 (Ê) 1,460 1,457 Series BKNT 5.800% due 08/12/23 260 304 1.400% due 07/25/17 780 776 Platform Specialty Products Corp. Marathon Oil Corp. 10.375% due 05/01/21 (Þ) 560 559 3.850% due 06/01/25 1,565 1,260 PNC Bank NA 5.200% due 06/01/45 1,245 886 Series BKNT McDonald's Corp. 1.850% due 07/20/18 910 908 2.100% due 12/07/18 470 470 Pricoa Global Funding I 3.700% due 01/30/26 850 849 2.550% due 11/24/20 (Þ) 415 413 4.875% due 12/09/45 320 322 Procter & Gamble Co. (The) McGraw Hill Financial, Inc. 0.599% due 11/01/19 (Ê) 300 299 Series WI Protective Life Global Funding 3.300% due 08/14/20 1,105 1,114 2.700% due 11/25/20 (Þ) 310 310 Medco Health Solutions, Inc. Public Service Co. of New Mexico 4.125% due 09/15/20 535 561 7.950% due 05/15/18 260 291 Merck & Co., Inc. 3.850% due 08/01/25 300 297 0.724% due 05/18/18 (Ê) 1,520 1,521 QVC, Inc. MetLife, Inc. 4.375% due 03/15/23 930 883 See accompanying notes which are an integral part of the financial statements. Core Bond Fund 73 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — December 31, 2015 Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series WI Valero Energy Corp. 5.450% due 08/15/34 320 277 4.900% due 03/15/45 80 67 Rayonier AM Products, Inc. Verizon Communications, Inc. 5.500% due 06/01/24 (Þ) 560 442 2.252% due 09/14/18 (Ê) 100 102 Reliance Standard Life Global Funding 3.000% due 11/01/21 700 698 II 5.050% due 03/15/34 1,083 1,079 2.150% due 10/15/18 (Þ) 435 432 Series WI 2.500% due 01/15/20 (Þ) 475 471 4.862% due 08/21/46 250 237 Reynolds American, Inc. 4.672% due 03/15/55 644 559 5.850% due 08/15/45 965 1,073 Viacom, Inc. Reynolds Group Issuer, Inc. / Reynolds 5.850% due 09/01/43 1,030 925 Group Issuer LLC Wachovia Capital Trust III 5.750% due 10/15/20 435 442 5.570% due 03/29/49 (Ê) 550 530 SABMiller Holdings, Inc. Wachovia Corp. 3.750% due 01/15/22 (Þ) 905 931 0.782% due 06/15/17 (Ê) 865 862 Samsung Electronics America, Inc. Wal-Mart Stores, Inc. 1.750% due 04/10/17 (Þ) 305 304 4.750% due 10/02/43 225 242 Schlumberger Holdings Corp. Wells Fargo & Co. 4.000% due 12/21/25 (Þ) 420 414 1.400% due 09/08/17 400 400 SL Green Realty Corp. Series GMTN 7.750% due 03/15/20 325 379 2.600% due 07/22/20 880 878 Sprint Capital Corp. 4.300% due 07/22/27 545 557 8.750% due 03/15/32 1,255 941 Welltower, Inc. Sprint Communications, Inc. 4.950% due 01/15/21 365 391 9.000% due 11/15/18 (Þ) 290 305 5.250% due 01/15/22 200 216 Stryker Corp. 3.375% due 11/01/25 480 474 Whole Foods Market, Inc. Sysco Corp. 5.200% due 12/03/25 (Þ) 435 434 2.600%due 10/01/20 930 931 Williams Cos., Inc. (The) 3.750% due 10/01/25 450 456 7.875% due 09/01/21 161 145 Williams Partners, LP Tenet Healthcare Corp. 5.100% due 09/15/45 720 474 4.012% due 06/15/20 (Ê)(Þ) 215 210 Williams Partners, LP / Williams Tennessee Gas Pipeline Co. LLC Partners Finance Corp. 8.375% due 06/15/32 200 194 7.250% due 02/01/17 235 240 Toyota Motor Credit Corp. ZFS Finance USA Trust II 0.562% due 05/16/17 (Ê) 250 249 6.450% due 12/15/65 (Þ) 550 556 1.450% due 01/12/18 320 319 ZFS Finance USA Trust V Series MTn 6.500% due 05/09/37 (Þ) 680 694 0.872% due 03/12/20 (Ê) 1,485 1,463 Union Pacific Railroad Co. Pass-Through 174,348 Trust International Debt - 6.0% Series 06-1 Actavis Funding SCS 5.866% due 07/02/30 148 169 3.800% due 03/15/25 780 776 UnitedHealth Group, Inc. 4.750% due 03/15/45 375 366 6.000% due 06/15/17 3 3 AerCap Ireland Capital, Ltd. / AerCap 1.450% due 07/17/17 460 460 Global Aviation Trust 4.625% due 07/01/22 735 743 1.900% due 07/16/18 560 562 AMMC CLO XIV, Ltd. 2.700% due 07/15/20 560 566 Series 2014-14A Class A1L 4.625% due 07/15/35 325 337 1.770% due 07/27/26 (µ)(Ê)(Þ) 500 495 Univision Communications, Inc. ArcelorMittal 5.125% due 05/15/23 (Þ) 100 96 6.125% due 06/01/18 445 407 US Airways Pass-Through Trust 6.125% due 06/01/25 1,035 753 Series 2011-1 Class A AstraZeneca PLC 7.125% due 10/22/23 357 410 2.375% due 11/16/20 385 382 Series 2012-1 Class A Avago Technologies Cayman, Ltd. Term 5.900% due 10/01/24 573 633 Loan Series 2013-1 Class A 3.750% due 05/06/21 (Ê) 428 427 3.950% due 11/15/25 407 410 Avago Technologies Cayman, Ltd. Term US Bank NA Loan B Series BKNT 1.000% due 11/06/22 (v) 475 469 0.692% due 09/11/17 (Ê) 500 499 Babson CLO, Ltd. 1.375% due 09/11/17 275 275 Series 2014-IA Class A1 USF&G Capital III 1.720% due 07/20/25 (Ê)(Þ) 470 466 8.312% due 07/01/46 (Þ) 350 504 See accompanying notes which are an integral part of the financial statements. 74 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — December 31, 2015 Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 2014-IIA Class A Intesa Sanpaolo SpA 1.656% due 10/17/26 (Ê)(Þ) 130 129 2.375% due 01/13/17 520 522 Barclays PLC 5.017% due 06/26/24 (Þ) 455 448 2.000% due 03/16/18 650 646 Korea Electric Power Corp. 2.750% due 11/08/19 515 513 5.125% due 04/23/34 (Þ) 60 67 3.650% due 03/16/25 225 216 LBG Capital No.1 PLC Barrick Gold Corp. 8.000% due 12/29/49 (ƒ)(Þ) 1,470 1,527 4.100% due 05/01/23 465 399 Limerock CLO II, Ltd. BHP Billiton Finance USA, Ltd. Series 2014-2A Class A 6.750% due 10/19/75 (Þ) 990 955 1.775% due 04/18/26 (Ê)(Þ) 540 535 BP Capital Markets PLC Lloyds Banking Group PLC 3.506% due 03/17/25 250 242 7.500% due 06/27/24 (Æ)(ƒ) 685 730 Braskem Finance, Ltd. Macquarie Bank, Ltd. 6.450% due 02/03/24 425 366 0.953% due 10/27/17 (Ê)(Þ) 375 373 Caisse Centrale Desjardins Magnetite XII, Ltd. 1.003% due 03/27/17 (Ê)(Þ) 1,095 1,093 Series 2015-12A Class A CDP Financial, Inc. 1.821% due 04/15/27 (Ê)(Þ) 190 189 5.600% due 11/25/39 (Þ) 465 548 Marfrig Overseas, Ltd. Commonwealth Bank of Australia 9.500% due 05/04/20 (Þ) 685 671 4.500% due 12/09/25 (Þ) 455 451 Mylan NV Cooperatieve Centrale Raiffeisen- 3.000% due 12/15/18 (Þ) 545 544 Boerenleenbank BA 3.750% due 12/15/20 (Þ) 545 546 0.653% due 04/28/17 (Ê) 400 400 National Bank of Canada 5.250% due 08/04/45 535 561 Series BKNT 11.000% due 06/29/49 (ƒ)(Þ) 782 965 1.342% due 12/14/18 (Ê) 500 500 Credit Suisse AG Noble Holding International, Ltd. 1.750% due 01/29/18 755 753 3.950% due 03/15/22 220 146 6.000% due 02/15/18 385 414 5.950% due 04/01/25 210 145 Series GMTN Nokia OYJ 0.897% due 05/26/17 (Ê) 300 299 6.625% due 05/15/39 770 788 1.375% due 05/26/17 805 801 Perrigo Co. PLC Credit Suisse Group Funding Guernsey, 2.300% due 11/08/18 595 587 Ltd. Petrobras Global Finance BV 3.125% due 12/10/20 (Þ) 1,225 1,219 6.250% due 03/17/24 1,620 1,162 Deutsche Bank AG Petroleos de Venezuela SA 1.875% due 02/13/18 645 640 5.375% due 04/12/27 295 107 Deutsche Telekom International Finance Series REGS BV 6.000% due 11/15/26 2,360 867 2.250% due 03/06/17 (Þ) 920 926 Petroleos Mexicanos Dryden 37 Senior Loan Fund 4.500% due 01/23/26 (Þ) 415 365 Series 2015-37A Class A 5.500% due 06/27/44 370 278 1.821% due 04/15/27 (Ê)(Þ) 540 536 5.625% due 01/23/46 (Þ) 795 608 Eaton Vance CLO, Ltd. Rio Tinto Finance USA, Ltd. Series 2014-1A Class A 3.750% due 06/15/25 427 388 1.685% due 07/15/26 (Ê)(Þ) 150 149 Royal Bank of Scotland Group PLC Ensco PLC 1.875% due 03/31/17 350 349 4.700% due 03/15/21 960 773 6.400% due 10/21/19 180 200 5.750% due 10/01/44 515 339 Santander Issuances SAU GE Capital International Funding Co. 5.179% due 11/19/25 600 591 4.418% due 11/15/35 (Þ) 355 362 Seagate HDD Cayman Global SC Finance II SRL 5.750% due 12/01/34 (Þ) 660 462 Series 2014-1A Class A2 3.090% due 07/17/29 (Þ) 352 343 Shell International Finance BV 3.250% due 05/11/25 1,030 1,005 Grupo Televisa SAB 4.375% due 05/11/45 300 283 6.125% due 01/31/46 480 477 Sirius International Group, Ltd. HBOS PLC 7.506% due 05/29/49 (ƒ)(Þ) 365 369 Series GMTN 6.750% due 05/21/18 (Þ) 825 900 Sky PLC HSBC Bank PLC 6.100% due 02/15/18 (Þ) 685 738 7.650% due 05/01/25 185 235 SMART Trust Series 2015-3US Class A3A ING Bank NV 1.660% due 08/14/19 660 655 3.750% due 03/07/17 (Þ) 1,500 1,536 Suncor Energy, Inc. Intelsat Jackson Holdings SA 5.950% due 12/01/34 551 552 7.250% due 04/01/19 1,100 1,009 See accompanying notes which are an integral part of the financial statements. Core Bond Fund 75 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — December 31, 2015 Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Teck Resources, Ltd. American Home Mortgage Investment 4.750% due 01/15/22 345 167 Trust 3.750% due 02/01/23 1,570 726 Series 2004-4 Class 4A Toronto-Dominion Bank (The) 2.549% due 02/25/45 (Ê) 37 37 Series GMTN Series 2007-4 Class A2 2.500% due 12/14/20 775 775 0.360% due 08/25/37 (Ê) 34 34 Total Capital SA Banc of America Commercial Mortgage 2.125% due 08/10/18 510 511 Trust Trade MAPS 1, Ltd. Series 2007-2 Class AM Series 2013-1A Class A 5.623% due 04/10/49 585 604 0.866% due 12/10/18 (Ê)(Þ) 640 636 Banc of America Funding Trust Transocean, Inc. Series 2006-3 Class 5A3 3.000% due 10/15/17 1,434 1,272 5.500% due 03/25/36 502 469 4.300% due 10/15/22 1,200 636 Series 2006-3 Class 5A8 5.500% due 03/25/36 135 127 6.800% due 03/15/38 270 145 Banc of America Merrill Lynch Tyco Electronics Group SA Commercial Mortgage, Inc. 6.550% due 10/01/17 450 485 Series 2005-5 Class B UBS AG 5.243% due 10/10/45 290 291 1.375% due 06/01/17 590 587 Series 2006-2 Class A4 1.800% due 03/26/18 1,390 1,388 5.727% due 05/10/45 71 72 Vale Overseas, Ltd. Series 2008-1 Class A4 6.875% due 11/21/36 290 203 6.215% due 02/10/51 458 485 Valeant Pharmaceuticals International, Banc of America Mortgage Securities, Inc. Inc. 5.875% due 05/15/23 (Þ) 110 98 Series 2004-1 Class 5A1 1st Lien Term Loan E 6.500% due 09/25/33 2 2 3.750% due 08/05/20 (Ê) 208 200 Series 2004-11 Class 2A1 Validus Holdings, Ltd. 5.750% due 01/25/35 39 40 8.875% due 01/26/40 355 444 Series 2005-H Class 2A5 Voya CLO, Ltd. 2.691% due 09/25/35 (Ê) 115 106 Series 2014-4A Class A1 Banc of America Re-REMIC Trust 1.733% due 10/14/26 (Ê)(Þ) 310 308 Series 2010-UB5 Class A4A Weatherford International, Ltd. 5.649% due 02/17/51 (Þ) 547 553 5.125% due 09/15/20 660 535 BCAP LLC Trust 4.500% due 04/15/22 345 248 Series 2009-RR11 Class 7A1 51,140 2.551% due 02/26/36 (Ê)(Þ) 156 156 Loan Agreements - 0.4% Series 2010-RR7 Class 3A1 Chrysler Group LLC Term Loan B 2.538% due 08/26/35 (Ê)(Þ) 323 321 3.500% due 05/24/17 (Ê) 560 557 Series 2011-R11 Class 15A1 First Data Corp. Term Loan 2.589% due 10/26/33 (Ê)(Þ) 247 251 3.918% due 03/24/18 (Ê) 575 567 Series 2011-R11 Class 20A5 MacDermid, Inc. 1st Lien Term Loan 2.601% due 03/26/35 (Ê)(Þ) 156 157 5.500% due 06/07/20 (Ê) 604 584 Bear Stearns Adjustable Rate Mortgage Numericable US LLC 1st Lien Term Trust Loan B1 Series 2003-8 Class 4A1 4.500% due 05/21/20 (Ê) 292 281 2.833% due 01/25/34 (Ê) 96 96 Numericable US LLC Term Loan B2 Series 2004-5 Class 2A 4.500% due 05/21/20 (Ê) 253 243 2.957% due 07/25/34 (Ê) 393 393 Sungard Availability Services Capital, Series 2004-9 Class 22A1 Inc. Term Loan B 3.225% due 11/25/34 (Ê) 18 18 6.000% due 03/31/19 (Ê) 397 343 Series 2005-2 Class A1 T-Mobile USA, Inc. Term Loan B 2.680% due 03/25/35 (Ê) 265 265 3.500% due 11/09/22 (Ê) 475 474 Bear Stearns Commercial Mortgage TWCC Holding Corp. 2nd Lien Securities Trust Covenant-Lite Term Loan Series 2002-TOP6 Class G 7.000% due 06/26/20 (Ê) 765 762 6.000% due 10/15/36 (Þ) 70 70 3,811 BHMS Mortgage Trust Mortgage-Backed Securities - 22.7% Series 2014-ATLS Class AFL 1211 Avenue of the Americas Trust 1.671% due 07/05/33 (Ê)(Þ) 180 180 Series 2015-1211 Class A1A2 Series 2014-ATLS Class BFX 3.901% due 08/10/35 (Þ) 1,120 1,158 4.241% due 07/05/33 (Þ) 500 495 Adjustable Rate Mortgage Trust CD Mortgage Trust Series 2007-1 Class 1A1 Series 2006-CD2 Class AM 2.709% due 03/25/37 (Ê) 624 514 5.592% due 01/15/46 219 218 See accompanying notes which are an integral part of the financial statements. 76 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — December 31, 2015 Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ CFCRE Commercial Mortgage Trust Series 2014-USA Class A2 Series 2011-C2 Class C 3.953% due 09/15/37 (Þ) 545 560 5.760% due 12/15/47 (Þ) 195 213 DBCCRE Mortgage Trust CHL Mortgage Pass-Through Trust Series 2014-ARCP Class C Series 2004-22 Class A3 4.935% due 01/10/34 (Þ) 575 594 2.643% due 11/25/34 (Ê) 71 67 DBRR Trust Series 2004-HYB9 Class 1A1 Series 2011-LC2 Class A4A 2.600% due 02/20/35 (Ê) 101 101 4.537% due 07/12/44 (Þ) 340 367 Citicorp Mortgage Securities Trust DBUBS Mortgage Trust Series 2006-3 Class 1A9 Series 2011-LC1A Class A1 5.750% due 06/25/36 130 134 3.742% due 11/10/46 (Þ) 181 181 Citigroup Commercial Mortgage Trust Series 2011-LC2A Class A2 Series 2009-RR1 Class MA4A 3.386% due 07/10/44 (Þ) 658 660 5.485% due 03/17/51 (Þ) 300 309 Fannie Mae Citigroup Mortgage Loan Trust, Inc. 3.584% due 2020 547 571 Series 2005-11 Class A2A 3.619% due 2020 673 710 2.730% due 10/25/35 (Ê) 19 19 3.665% due 2020 690 732 Series 2007-AR8 Class 2A1A 3.766% due 2020 1,541 1,635 2.685% due 07/25/37 (Ê) 320 300 3.950% due 2020 405 434 Citigroup/Deutsche Bank Commercial 5.500% due 2020 12 13 Mortgage Trust 4.250% due 2021 395 430 Series 2005-CD1 Class C 5.226% due 07/15/44 19 19 4.298% due 2021 631 685 Commercial Mortgage Pass-Through 5.500% due 2022 64 67 Certificates 2.500% due 2024 890 907 Series 2015-CR27 Class B 4.000% due 2025 314 333 4.510% due 10/10/48 250 256 4.500% due 2025 652 700 Commercial Mortgage Trust 4.000% due 2026 369 392 Series 2001-J2A Class E 6.000% due 2026 78 89 6.922% due 07/16/34 (Þ) 345 354 2.966% due 2027 721 714 Series 2005-LP5 Class D 6.000% due 2027 47 53 4.776% due 05/10/43 331 331 3.500% due 2030 664 697 Series 2012-CR2 Class A1 3.500% due 2032 721 754 0.824% due 08/15/45 29 29 6.000% due 2032 53 60 Series 2013-CR7 Class A1 3.000% due 2033 1,652 1,696 0.716% due 03/10/46 431 428 3.500% due 2033 1,373 1,436 Series 2013-CR13 Class A1 5.000% due 2033 12 13 1.259% due 11/10/18 669 664 Series 2014-UBS4 Class A1 6.150% due 2033(Ê) 77 86 1.309% due 08/10/47 263 260 3.500% due 2034 291 304 Countrywide Home Loan Mortgage Pass- 5.000% due 2034 17 19 Through Trust 5.500% due 2034 41 46 Series 2005-3 Class 1A2 5.500% due 2037 340 378 0.511% due 04/25/35 (Ê) 14 12 5.500% due 2038 1,047 1,177 Series 2007-HY5 Class 1A1 6.000% due 2039 111 125 2.646% due 09/25/47 (Ê) 916 810 4.000% due 2040 483 517 Credit Suisse Commercial Mortgage 5.500% due 2040 118 132 Trust 6.000% due 2040 313 354 Series 2006-C5 Class A1A 4.000% due 2041 883 941 5.297% due 12/15/39 1,138 1,164 6.000% due 2041 345 390 Series 2007-C1 Class A3 3.500% due 2043 1,707 1,764 5.383% due 02/15/40 78 79 Credit Suisse First Boston Mortgage 4.000% due 2044 1,576 1,688 Securities Corp. 3.500% due 2045 2,413 2,494 Series 2005-9 Class 2A1 4.000% due 2045 3,020 3,203 5.500% due 10/25/35 151 143 15 Year TBA(Ï) Series 2005-C3 Class AJ 2.500% 1,995 2,011 4.771% due 07/15/37 2 2 3.500% 1,445 1,513 CSMC Mortgage-Backed Trust 30 Year TBA(Ï) Series 2007-2 Class 3A4 3.000% 8,825 8,826 5.500% due 03/25/37 458 424 3.500% 22,810 23,535 Series 2007-5 Class 8A2 4.000% 6,060 6,412 6.000% due 10/25/24 868 906 4.500% 7,810 8,435 Series 2011-4R Class 5A1 5.000% 2,585 2,842 2.615% due 05/27/36 (Þ) 190 189 See accompanying notes which are an integral part of the financial statements. Core Bond Fund 77 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — December 31, 2015 Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 6.000% 425 480 Series 2015-M7 Class ASQ2 Series 2003-343 Class 6 1.550% due 04/25/18 465 465 Interest Only STRIP Series 2015-M11 Class A1 5.000% due 10/25/33 38 8 2.097% due 04/25/25 755 752 Series 2003-345 Class 18 Series 2015-M15 Class ASQ1 Interest Only STRIP 0.849% due 01/25/19 1,964 1,959 4.500% due 12/25/18 38 2 FDIC Trust Series 2003-345 Class 19 Series 2010-R1 Class A Interest Only STRIP 2.184% due 05/25/50 (Þ) 684 689 4.500% due 01/25/19 41 2 Series 2011-R1 Class A Series 2005-365 Class 12 2.672% due 07/25/26 (Þ) 273 277 Interest Only STRIP Federal Home Loan Mortgage Corp. 5.500% due 12/25/35 105 19 Multifamily Structured Pass-Through Series 2006-369 Class 8 Certificates Interest Only STRIP Series 2010-KSCT Class A2 5.500% due 04/25/36 17 3 4.285% due 01/25/20 295 319 Fannie Mae Grantor Trust Series 2011-K702 Class X1 Series 2001-T4 Class A1 Interest Only STRIP 7.500% due 07/25/41 356 429 1.617% due 02/25/18 5,999 162 Fannie Mae REMIC Trust Series 2015-KF12 Class A Series 2004-W5 Class A1 0.900% due 09/25/22 (Ê) 905 902 6.000% due 02/25/47 262 293 Series 2015-KS03 Class A4 Fannie Mae REMICS 3.161% due 05/25/25 210 212 Series 1999-56 Class Z Federal Home Loan Mortgage Corp. 7.000% due 12/18/29 19 22 Structured Pass-Through Securities Series 2003-35 Class FY Series 2003-56 Class A5 0.570% due 05/25/18 (Ê) 21 21 5.231% due 05/25/43 291 318 Series 2005-24 Class ZE First Horizon Mortgage Pass-Through 5.000% due 04/25/35 422 466 Trust Series 2005-110 Class MB Series 2005-AR4 Class 2A1 5.500% due 09/25/35 51 54 2.562% due 10/25/35 (Ê) 584 508 Series 2009-39 Class LB Series 2006-2 Class 1A3 4.500% due 06/25/29 277 299 6.000% due 08/25/36 496 472 Series 2009-96 Class DB Freddie Mac 4.000% due 11/25/29 336 356 2.500% due 2030 1,285 1,298 Series 2010-95 Class S 3.000% due 2030 539 556 Interest Only STRIP 3.500% due 2030 206 216 6.413% due 09/25/40 (Ê) 952 139 5.500% due 2037 197 214 Series 2012-55 Class PC 5.500% due 2038 675 767 3.500% due 05/25/42 700 722 6.000% due 2038 181 204 Series 2013-111 Class PL 5.000% due 2040 481 528 2.000% due 12/25/42 570 512 4.000% due 2041 2,098 2,242 Fannie Mae-Aces 4.500% due 2041 487 530 Series 2012-M8 Class ASQ2 5.500% due 2041 497 555 1.520% due 12/25/19 1,178 1,181 3.000% due 2042 277 277 Series 2013-M4 Class ASQ2 5.000% due 2042 695 763 1.451% due 02/25/18 520 519 3.500% due 2043 825 855 Series 2014-M1 Class A1 3.500% due 2044 1,200 1,240 2.325% due 07/25/23 260 265 4.000% due 2044 1,015 1,080 Series 2014-M8 Class FA 3.000% due 2045 1,598 1,597 0.416% due 05/25/18 (Ê) 729 726 3.500% due 2045 5,502 5,672 Series 2014-M13 Class A2 4.000% due 2045 5,519 5,842 3.021% due 08/25/24 430 435 Freddie Mac Reference REMIC Series 2014-M13 Class AB2 Series 2006-R006 Class ZA 2.951% due 08/25/24 510 521 6.000% due 04/15/36 616 699 Series 2014-M13 Class ASQ2 Series 2006-R007 Class ZA 1.637% due 11/25/17 2,297 2,304 6.000% due 05/15/36 524 588 Series 2015-M1 Class ASQ1 Freddie Mac REMICS 0.782% due 02/25/18 977 974 Series 2003-2624 Class QH Series 2015-M1 Class ASQ2 5.000% due 06/15/33 166 184 1.626% due 02/25/18 1,360 1,364 Series 2007-3335 Class FT Series 2015-M7 Class ASQ1 0.347% due 08/15/19 (Ê) 35 35 0.882% due 04/25/18 781 778 See accompanying notes which are an integral part of the financial statements. 78 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — December 31, 2015 Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 2009-3569 Class NY 4.683% due 2064 680 713 5.000% due 08/15/39 1,400 1,555 4.793% due 2064 385 404 Series 2010-3653 Class B 30 Year TBA(Ï) 4.500% due 04/15/30 489 525 3.500% 1,520 1,585 Series 2010-3704 Class DC 4.500% 495 532 4.000% due 11/15/36 328 344 GMACM Mortgage Loan Trust Series 2012-4010 Class KM Series 2005-AR2 Class 4A 3.000% due 01/15/42 262 267 3.174% due 05/25/35 (Ê) 160 151 Series 2013-4233 Class MD GS Mortgage Securities Corp. II 1.750% due 03/15/25 439 441 Series 2011-GC5 Class A4 Freddie Mac Strips 3.707% due 08/10/44 735 771 Series 2012-271 Class 30 Series 2012-ALOH Class A 3.000% due 08/15/42 1,409 1,383 3.551% due 04/10/34 (Þ) 345 355 FREMF Mortgage Trust Series 2013-GC10 Class A1 Series 2010-K7 Class B 0.696% due 02/10/46 4 4 5.441% due 04/25/20 (Þ) 510 554 GS Mortgage Securities Trust Series 2012-K705 Class B Series 2013-GC12 Class A1 4.161% due 09/25/44 (Þ) 217 223 0.742% due 06/10/46 155 154 Series 2013-K24 Class B Series 2013-GC16 Class A1 3.502% due 11/25/45 (Þ) 360 352 1.264% due 11/10/46 178 177 Series 2015-K721 Class B Series 2014-GC26 Class C 3.681% due 11/25/47 (Þ) 755 664 4.511% due 11/10/47 240 234 GAHR Commericial Mortgage Trust Series 2015-GC28 Class A5 Series 2015-NRF Class AFX 3.396% due 02/10/48 295 294 3.235% due 12/15/19 (Þ) 455 462 GSMPS Mortgage Loan Trust GE Capital Commercial Mortgage Corp. Series 2006-RP1 Class 1A2 Series 2005-C3 Class H 7.500% due 01/25/36 (Þ) 327 342 5.439% due 07/10/45 (Þ) 740 739 GSR Mortgage Loan Trust Ginnie Mae Series 2005-AR7 Class 6A1 Series 2007-26 Class SD 2.842% due 11/25/35 (Ê) 40 38 Interest Only STRIP HarborView Mortgage Loan Trust 6.613% due 05/16/37 (Ê) 944 189 Series 2005-4 Class 3A1 Series 2010-H03 Class HI 2.744% due 07/19/35 (Ê) 72 63 Interest Only STRIP IndyMac INDX Mortgage Loan Trust 1.474% due 03/20/60 8,448 355 Series 2006-AR41 Class A3 Series 2010-H04 Class BI 0.350% due 02/25/37 (Ê) 820 572 Interest Only STRIP JPMBB Commercial Mortgage Securities 1.390% due 04/20/60 1,247 59 Trust Series 2010-H12 Class PT Series 2014-C26 Class C 5.470% due 11/20/59 355 367 4.427% due 01/15/48 480 461 Series 2010-H22 Class JI Series 2015-C29 Class A4 Interest Only STRIP 3.611% due 05/15/48 350 353 2.499% due 11/20/60 2,108 154 JPMorgan Alternative Loan Trust Series 2011-H02 Class BI Series 2006-A2 Class 3A1 Interest Only STRIP 2.585% due 05/25/36 (Ê) 852 692 0.412% due 02/20/61 8,790 115 JPMorgan Chase Commercial Mortgage Ginnie Mae I Securities Trust 2.140% due 2023 613 614 Series 2004-LN2 Class B 4.564% due 2062 1,191 1,271 5.201% due 07/15/41 150 149 Ginnie Mae II Series 2005-CB12 Class AJ 3.500% due 2040(Ê) 127 131 4.987% due 09/12/37 323 323 4.000% due 2040(Ê) 493 513 Series 2007-LD11 Class AM 5.500% due 2043 805 889 5.787% due 06/15/49 180 183 3.000% due 2045 2,828 2,871 Series 2007-LDPX Class A3 3.500% due 2045 1,968 2,055 5.420% due 01/15/49 634 647 4.000% due 2045 1,188 1,263 Series 2007-LDPX Class AM 5.294% due 2060 464 489 5.464% due 01/15/49 780 795 Series 2011-C3 Class A2 4.810% due 2061 1,024 1,072 3.673% due 02/15/46 (Þ) 96 97 5.245% due 2061 568 608 Series 2014-FBLU Class A 4.626% due 2062 353 374 1.146% due 12/15/28 (Ê)(Þ) 100 100 4.652% due 2063 88 95 Series 2014-FBLU Class C 4.661% due 2063 27 29 2.161% due 12/15/28 (Ê)(Þ) 285 285 4.732% due 2063 192 204 See accompanying notes which are an integral part of the financial statements. Core Bond Fund 79 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — December 31, 2015 Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 2015-SGP Class C Series 2011-C3 Class A4 3.694% due 07/15/36 (Ê)(Þ) 880 879 4.118% due 07/15/49 115 122 JPMorgan Mortgage Trust Mortgage Pass-Through Certificates Series 2004-A2 Class 3A1 Series 2001-CIB2 Class D 2.470% due 05/25/34 (Ê) 25 24 6.802% due 04/15/35 30 30 Series 2005-A1 Class 6T1 Motel 6 Trust 2.701% due 02/25/35 (Ê) 10 10 Series 2015-MTL6 Class A2A2 Series 2005-A5 Class TA1 2.605% due 02/05/30 (Þ) 580 575 5.172% due 08/25/35 (Ê) 63 63 MSBAM Commercial Mortgage Series 2005-A8 Class 1A1 Securities Trust 5.003% due 11/25/35 (Ê) 554 524 Series 2012-CKSV Class A2 Series 2005-S3 Class 1A2 3.277% due 10/15/30 (Þ) 190 187 5.750% due 01/25/36 28 24 MSCG Trust Series 2006-A6 Class 1A2 Series 2015-ALDR Class A2 2.565% due 10/25/36 (Ê) 103 92 3.577% due 06/07/35 (Þ) 255 255 Series 2006-A7 Class 2A4R Prime Mortgage Trust 2.695% due 01/25/37 (Ê) 787 691 Series 2004-CL1 Class 1A2 LB Commercial Mortgage Trust 0.621% due 02/25/34 (Ê) 6 5 Series 2007-C3 Class AM RBSCF Trust 6.097% due 07/15/44 920 966 Series 2010-RR3 Class MSCA LB-UBS Commercial Mortgage Trust 6.114% due 06/16/49 (Þ) 77 79 Series 2005-C7 Class F Series 2010-RR4 Class CMLA 5.350% due 11/15/40 465 456 6.040% due 12/16/49 (Þ) 136 140 Mastr Adjustable Rate Mortgages Trust RBSSP Resecuritization Trust Series 2006-2 Class 4A1 Series 2010-3 Class 9A1 2.674% due 02/25/36 (Ê) 57 56 5.500% due 02/26/35 (Þ) 227 231 Series 2007-HF2 Class A1 Residential Asset Securitization Trust 0.480% due 09/25/37 (Ê) 358 324 Series 2003-A15 Class 1A2 Mastr Alternative Loan Trust 0.620% due 02/25/34 (Ê) 40 37 Series 2003-4 Class B1 RFMSI Trust 5.941% due 06/25/33 53 49 Series 2006-SA4 Class 2A1 Series 2004-10 Class 5A6 3.459% due 11/25/36 (Ê) 159 138 5.750% due 09/25/34 39 40 Rialto Capital Management LLC Merrill Lynch Mortgage Trust Series 2014-LT5 Class A Series 2005-A10 Class A 2.850% due 05/15/24 (Þ) 28 28 0.431% due 02/25/36 (Ê) 48 44 RREF LLC Series 2006-C2 Class AM Series 2014-LT6 Class A 5.782% due 08/12/43 500 509 2.750% due 09/15/24 (Þ) 45 45 Series 2008-C1 Class A4 Series 2015-LT7 Class A 5.690% due 02/12/51 249 261 3.000% due 12/25/32 (Þ) 726 726 Morgan Stanley Bank of America Merrill Structured Adjustable Rate Mortgage Lynch Trust Loan Trust Series 2013-C7 Class A1 Series 2004-12 Class 2A 0.738% due 02/15/46 99 98 2.421% due 09/25/34 (Ê) 686 680 Structured Asset Mortgage Investments Series 2015-C24 Class A4 II Trust 3.732% due 05/15/48 835 851 Series 2004-AR8 Class A1 Series 2015-C24 Class C 0.844% due 05/19/35 (Ê) 203 197 4.500% due 08/15/47 75 70 Structured Asset Securities Corp. Series 2015-C26 Class A3 Mortgage Pass-Through Certificates 3.211% due 11/15/48 875 869 Series 2003-34A Class 5A4 Series 2015-C27 Class A4 2.455% due 11/25/33 (Ê) 373 378 3.753% due 12/15/47 540 549 UBS Commercial Mortgage Trust Morgan Stanley Capital I Trust Series 2012-C1 Class A3 Series 2005-IQ10 Class B 3.400% due 05/10/45 1,025 1,044 5.519% due 09/15/42 43 43 UBS-Barclays Commercial Mortgage Series 2006-IQ12 Class AM Trust 5.370% due 12/15/43 180 183 Series 2012-C4 Class A5 Series 2007-IQ14 Class A1A 2.850% due 12/10/45 975 957 5.665% due 04/15/49 323 335 Wachovia Bank Commercial Mortgage Series 2011-C1 Class A3 Trust 4.700% due 09/15/47 (Þ) 995 1,054 Series 2006-C26 Class AM Series 2011-C3 Class A2 5.969% due 06/15/45 725 736 3.224% due 07/15/49 148 149 Series 2007-C31 Class AM 5.591% due 04/15/47 500 518 See accompanying notes which are an integral part of the financial statements. 80 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — December 31, 2015 Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Washington Mutual Mortgage Pass- Brazil Notas do Tesouro Nacional Serie B Through Certificates Trust Series NTNB Series 2003-AR7 Class A7 6.000% due 05/15/45 BRL 974 582 2.299% due 08/25/33 (Ê) 157 157 6.000% due 08/15/50 BRL 1,415 864 Series 2005-AR13 Class A1A1 Brazil Notas do Tesouro Nacional Serie F 0.511% due 10/25/45 (Ê) 16 14 Series NTNF Series 2007-HY2 Class 2A3 10.000% due 01/01/17 BRL 1,110 267 1.755% due 04/25/37 (Ê) 590 437 10.000% due 01/01/21 BRL 2,160 435 Wells Fargo Mortgage Backed Securities 10.000% due 01/01/23 BRL 3,135 595 Trust 10.000% due 01/01/25 BRL 5,370 971 Series 2004-P Class 2A1 2.626% due 09/25/34 (Ê) 198 199 Colombian TES Series B Series 2006-2 Class 2A3 10.000% due 07/24/24 COP 6,724,900 2,337 5.500% due 03/25/36 62 60 6.000% due 04/28/28 COP 584,600 144 Series 2006-AR2 Class 2A1 2.698% due 03/25/36 91 90 Ireland Government Bond Series 2006-AR6Class (Ê) 7A1 5.400% due 03/13/25 EUR 1,220 1,814 5.015% due 03/25/36 281 278 Malaysia Government Bond Series 0111 Series 2006-AR10 Class 4A1 4.160% due 07/15/21 MYR 190 45 2.610% due 07/25/36 (Ê) 25 24 Series 0114 Series 2006-AR17 Class A1 4.181% due 07/15/24 MYR 1,560 362 2.611% due 10/25/36 (Ê) 433 410 Series 0115 Series 2007-8 Class 1A16 3.955% due 09/15/25 MYR 1,070 244 6.000% due 07/25/37 66 65 Series 0214 WF-RBS Commercial Mortgage Trust 3.394% due 03/15/17 MYR 520 122 Series 2011-C5 Class A4 3.667% due 11/15/44 545 566 Series 0215 3.795% due 09/30/22 MYR 670 154 Series 2012-C9 Class A1 52 52 Series 0314 0.673%due 11/15/45 4.048% due 09/30/21 MYR 780 183 Series 2013-C14Class A1 180 178 Series 0315 0.836%due 06/15/46 3.659% due 10/15/20 MYR 714 168 S eries 2014-C19Class A3 500 516 Series 0414 3.660% due 03/15/47 3.654% due 10/31/19 MYR 1,350 317 193,938 Series 0512 Municipal Bonds - 0.7% 3.314% due 10/31/17 MYR 780 184 City of New York New York General Obligation Unlimited Mexican Bonos 5.047% due 10/01/24 375 429 Series M 10 8.500% due 12/13/18 MXN 13,110 837 6.646% due 12/01/31 250 290 Series M 20 6.246% due 06/01/35 1,100 1,236 7.500% due 06/03/27 MXN 13,652 860 Municipal Electric Authority of Georgia Revenue Bonds Series M 30 6.637% due 04/01/57 1,310 1,571 10.000% due 11/20/36 MXN 21,549 1,672 7.055% due 04/01/57 600 671 Series M New York City New York Water & Sewer 8.000% due 06/11/20 MXN 13,960 891 System Revenue Bonds 7.750% due 11/13/42 MXN 19,250 1,220 5.375% due 06/15/43 525 608 New Zealand Government Bond State of California General Obligation 2.000% due 09/20/25 NZD 340 236 Unlimited Series 0427 6.650% due 03/01/22 200 241 4.500% due 04/15/27 NZD 1,320 978 7.500% due 04/01/34 100 140 Series 423 University of California Revenue Bonds 5.500% due 04/15/23 NZD 1,500 1,176 6.270% due 05/15/31 400 444 Series 521 5,630 6.000% due 05/15/21 NZD 2,840 2,227 Non-US Bonds - 3.5% Norway Government Bond Australia Government Bond Series 472 Series 120 4.250% due 05/19/17 (Þ) NOK 10,990 1,302 6.000% due 02/15/17 AUD 324 246 Series 476 Series 126 3.000% due 03/14/24 (Þ) NOK 2,650 337 4.500% due 04/15/20 AUD 1,950 1,557 Series 477 Series 133 1.750% due 03/13/25 (Þ) NOK 3,620 419 5.500% due 04/21/23 AUD 780 676 Peru Government Bond Series 140 5.700% due 08/12/24 PEN 3,690 981 4.500% due 04/21/33 AUD 1,370 1,156 6.900% due 08/12/37 PEN 2,840 752 See accompanying notes which are an integral part of the financial statements. Core Bond Fund 81 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — December 31, 2015 Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Queensland Treasury Corp. Series 21 Technology - 0.1% 5.500% due 06/21/21 AUD 2,068 1,715 Verizon Communications, Inc. 32,300 892 South Africa Government Bond Series R203 Total Preferred Stocks 8.250% due 09/15/17 ZAR 4,960 320 (cost $1,395) 1,449 Series R209 6.250% due 03/31/36 ZAR 7,450 322 Series R214 Options Purchased - 0.0% 6.500% due 02/28/41 ZAR 17,150 734 (Number of Contracts) 30,402 Swaptions United States Government Agencies - 0.4% (Fund Receives/Fund Pays) Federal Home Loan Banks USD 5.000%/USD Three Month LIBOR 3.150% due 06/28/17 1,080 1,078 Jan 2019 0.00 Put (1) 1,095 (ÿ) 27 Federal National Mortgage Association Total Options Purchased Series 2 (cost $74) 27 0.422% due 07/20/17 (Ê) 2,175 2,172 3,250 Short-Term Investments - 25.1% United States Government Treasuries - 19.7% United States Treasury Inflation Indexed ABN AMRO Bank NV Bonds 1.123% due 10/28/16 (Ê)(Þ) 300 301 0.125% due 04/15/17 (Æ) 932 930 Adam Aircraft Industries Term Loan 0.125% due 07/15/24 (Æ) 1,898 1,803 15.130% due 05/23/16 (Å) 49 — 0.250% due 01/15/25 (Æ) 2,541 2,425 Ally Auto Receivables Trust 0.375% due 07/15/25 (Æ) 130 126 Series 2015-1 Class A1 0.625% due 02/15/43 (Æ) 621 525 0.390% due 08/15/16 253 253 1.375% due 02/15/44 (Æ) 2,776 2,825 American Express Credit Corp. 0.750% due 02/15/45 (Æ) 1,545 1,348 1.000% due 01/19/16 (ç)(~) 500 500 United States Treasury Notes AmeriCredit Automobile Receivables 0.750% due 10/31/17 6,700 6,664 Trust 0.875% due 11/30/17 (§) 12,950 12,913 Series 2015-3 Class A1 1.000% due 12/31/17 3,160 3,156 0.500% due 08/08/16 1,051 1,051 1.250% due 11/15/18 3,715 3,709 Anheuser-Busch InBev Worldwide, Inc. 1.375% due 09/30/20 26,610 26,150 2.875% due 02/15/16 240 240 1.375% due 10/31/20 5,340 5,246 AT&T, Inc. 1.625% due 11/30/20 2,750 2,734 1.750% due 12/31/20 6,755 5,359 2.950% due 05/15/16 605 609 2.000% due 11/30/22 2,800 2,785 Series FRN 1.750% due 12/31/22 12,265 12,022 0.741% due 02/12/16 (Ê) 557 557 2.000% due 02/15/25 1,685 1,647 Bank of America Corp. 2.000% due 08/15/25 5,540 5,402 1.406% due 03/22/16 (Ê) 650 650 2.250% due 11/15/25 45,520 45,418 Bank of America NA Zero coupon due 11/15/27 1,360 996 Series BKNT 2.750% due 08/15/42 935 894 0.792% due 06/15/16 (Ê) 200 200 3.750% due 11/15/43 745 858 Bank of Montreal 2.875% due 08/15/45 8,450 8,206 Series YCD 3.000% due 11/15/45 15,025 14,980 0.573% due 11/10/16 (Ê)(~) 750 750 169,121 Bank of Nova Scotia Total Long-Term Investments Series YCD (cost $699,094) 686,525 0.524% due 11/07/16 (Ê)(~) 730 730 Barclays Bank PLC 1.017% due 12/09/16 (Ê) 975 973 Common Stocks - 0.0% BPCE SA Financial Services - 0.0% 0.934% due 11/18/16 (Ê) 300 300 Escrow GM Corp.(Å) 80,000 — Citigroup, Inc. Total Common Stocks 1.402% due 04/01/16 (Ê) 600 600 (cost $—) — 5.850% due 08/02/16 220 226 Commonwealth Bank of Australia Preferred Stocks - 0.2% 0.622% due 06/03/16 (Ê)(Þ) 1,120 1,119 Financial Services - 0.1% Continental Airlines Pass-Through Trust XLIT, Ltd. 700 557 Series 2009-1 See accompanying notes which are an integral part of the financial statements. 82 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — December 31, 2015 Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 9.000% due 07/08/16 171 176 Kellogg Co. Cooperatieve Centrale Raiffeisen- 1.875% due 11/17/16 1,200 1,207 Boerenleenbank BA Manhattan Asset Funding Co. LLC Series FRN 1.000% due 01/13/16 (ç)(~) 750 750 1.013% due 03/18/16 (Ê) 200 200 Mercedes-Benz Auto Receivables Trust Series YCD Series 2015-1 Class A1 0.583% due 03/22/16 (Ê)(~) 750 750 0.390% due 08/15/16 603 603 CPPIB Capital, Inc. Merck & Co., Inc. 0.540% due 02/17/16 (ç)(Þ)(~) 1,250 1,249 0.554% due 05/18/16 (Ê) 350 350 Drive Auto Receivables Trust Nissan Auto Receivables Owner Trust Series 2015-DA Class A1 Series 2015-B Class A1 0.520% due 10/17/16 (Þ) 332 332 0.380% due 08/15/16 670 670 ENI Finance USA, Inc. Nomura Holdings Inc. 0.790% due 01/04/16 (ç)(Þ)(~) 500 500 2.000% due 09/13/16 835 838 Fannie Mae PACCAR Financial Corp. 5.432% due 02/01/16 70 70 0.614% due 02/08/16 (Ê) 125 125 Federal Home Loan Mortgage Corp. Procter & Gamble Co. (The) 2.000% due 08/25/16 675 680 0.414% due 11/04/16 (Ê) 1,000 1,000 Federal Home Loan Mortgage Corp. Progress Energy, Inc. Multifamily Structured Pass-Through 5.625% due 01/15/16 40 40 Certificates Series 2012-K501 Class X1A Regency Markets No.1 LLC Interest Only STRIP 0.400% due 01/15/16 (ç)(Þ)(~) 500 500 1.702% due 08/25/16 3,540 18 Royal Bank of Canada Ford Motor Credit Co. LLC Series ycd 1.700% due 05/09/16 700 701 0.530% due 03/18/16 (Ê)(~) 300 300 GE Capital International Funding Co. Russell U.S. Cash Management Fund 153,873,954 (8) 153,874 0.964% due 04/15/16 (Þ) 632 632 Sabine Pass LNG, LP General Mills, Inc. 7.500% due 11/30/16 175 174 0.523% due 01/28/16 (Ê) 435 435 7.500% due 11/30/16 (Þ) 380 378 Series FRN Sanofi 0.624% due 01/29/16 (Ê) 1,065 1,065 2.625% due 03/29/16 1,400 1,406 Gotham Funding Corp. Santander Drive Auto Receivables Trust 0.460% due 01/12/16 (ç)(Þ)(~) 1,000 1,000 Series 2015-4 Class A1 Historic TW, Inc. 0.500% due 09/15/16 253 253 8.050% due 01/15/16 195 195 Sheffield Receivables Co. LLC Huntington Auto Trust 0.400% due 01/04/16 (ç)(Þ)(~) 500 500 Series 2015-1 Class A1 Shell International Finance BV 0.350% due 06/15/16 6 6 0.572% due 11/15/16 (Ê) 1,455 1,454 Hyundai Auto Receivables Trust Tennessee Gas Pipeline Co. LLC Series 2015-C Class A1 8.000% due 02/01/16 200 201 0.390% due 09/15/16 617 617 Toronto-Dominion Bank (The) International Business Machines Corp. 0.937% due 09/09/16 (Ê) 1,250 1,251 0.404% due 02/05/16 (Ê) 1,200 1,200 Total Capital International SA International Lease Finance Corp. 0.707% due 08/12/16 (ç)(~) 1,180 1,180 6.750% due 09/01/16 (Þ) 800 822 UAL Pass-Through Trust Japan Treasury Discount Bill Series 09-1 Series 575 10.400% due 11/01/16 21 22 0.010% due 06/10/16 JPY 140,000 1,165 United States Treasury Bills JetBlue Airways Pass-Through Trust 0.049% due 01/07/16 75 75 Series 04-2 Class G-2 0.073% due 01/07/16 15 15 0.812% due 11/15/16 (Ê) 750 744 Zero coupon due 01/07/16 (ç)(~) 65 65 Johnson & Johnson Zero coupon due 01/14/16 (ç)(~) 1,940 1,940 0.482% due 11/28/16 (Ê) 1,000 1,000 0.147% due 02/11/16 (§) 4,350 4,349 JPMorgan Chase & Co. 1.125% due 02/26/16 750 750 0.183% due 02/18/16 4,600 4,599 JPMorgan Chase Bank NA 0.190% due 02/25/16 (ç)(~) 3,085 3,084 Series BKNT 0.233% due 04/07/16 (~) 6,240 6,238 5.875% due 06/13/16 70 71 Verizon Communications, Inc. See accompanying notes which are an integral part of the financial statements. Core Bond Fund 83 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — December 31, 2015 Amounts in thousands (except share amounts) Principal Fair Amount ($) Value or Shares $ Series FRN 2.042% due 09/15/16 (Ê) 1,320 1,328 Victory Receivables Corp. 0.294% due 01/05/16 (ç)(Þ)(~) 1,000 1,000 Vodafone Group PLC Series FRN 0.752% due 02/19/16 (Ê) 1,000 999 Wells Fargo & Co. 1.250% due 07/20/16 700 701 Willis Group Holdings PLC 4.125% due 03/15/16 210 211 Total Short-Term Investments (cost $215,110) 215,117 Total Investments 105.5% (identified cost $915,673) 903,118 Other Assets and Liabilities, Net - (5.5%) (47,209 ) Net Assets - 100.0% 855,909 See accompanying notes which are an integral part of the financial statements. 84 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — December 31, 2015 Restricted Securities Amounts in thousands (except share and cost per unit amounts) Principal Cost per Cost Fair Value % of Net Assets Acquisition Amount ($) Unit (000 ) (000 ) Securities Date or shares $ $ $ 0.0% Adam Aircraft Industries Term Loan 05/22/07 48,786 114.22 56 — Escrow GM Corp. 04/21/11 80,000 — — — Indiantown Cogeneration, LP 07/08/09 90,896 95.33 87 102 102 For a description of restricted securities see note 7 in the Notes to Financial Statements. Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions United States 2 Year Treasury Note Futures 123 USD 26,720 03/16 (44 ) United States 5 Year Treasury Note Futures 330 USD 39,045 03/16 (96 ) United States 10 Year Treasury Note Futures 181 USD 22,789 03/16 (94 ) United States Long Bond Futures 94 USD 14,453 03/16 12 United States Ultra Bond Futures 13 USD 2,063 03/16 10 Short Positions Euro-Bobl Futures 37 EUR 4,835 03/16 (9 ) Euro-BTP Futures 19 EUR 2,620 03/16 (25 ) Euro-OAT Futures 18 EUR 2,701 03/16 (12 ) Japan Government 10 Year Bond Futures 4 JPY 596,159 03/16 (18 ) Long Gilt Futures 28 GBP 3,270 03/16 21 United States 5 Year Treasury Note Futures 27 USD 3,195 03/16 8 United States 10 Year Treasury Note Futures 36 USD 4,533 03/16 25 Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) (222 ) Options Written Amounts in thousands (except contract amounts) Number of Strike Notional Expiration Fair Value Call/Put Contracts Price Amount Date $ Swaptions (Fund Receives/Fund Pays) USD 5.000%/USD 3 Month LIBOR Put 1 5.00 USD 4,135 01/14/19 (29 ) Total Liability for Options Written (premiums received $107) (29 ) Transactions in options written contracts for the period ended December 31, 2015 were as follows: Number of Premiums Contracts Received Outstanding December 31, 2014 2 $ 116 Opened — — Closed (1 ) (9 ) Expired — — Outstanding December 31, 2015 1 $ 107 Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Australia and New Zealand Banking Group EUR 1,396 USD 1,517 01/28/16 (1 ) Bank of America USD 36 BRL 141 02/19/16 — Bank of America USD 981 BRL 3,871 02/19/16 (17 ) Bank of America USD 3,860 CAD 5,316 01/21/16 (18 ) See accompanying notes which are an integral part of the financial statements. Core Bond Fund 85 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — December 31, 2015 Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Bank of America USD 11 CZK 262 02/19/16 — Bank of America USD 37 IDR 532,340 02/19/16 1 Bank of America USD 977 IDR 13,895,077 02/19/16 13 Bank of America USD 71 KRW 83,190 02/19/16 — Bank of America USD 2,263 KRW 2,661,904 02/19/16 (1 ) Bank of America USD 29 PEN 100 02/19/16 — Bank of America USD 1,002 PEN 3,394 02/19/16 (15 ) Bank of America USD 49 PLN 195 02/19/16 1 Bank of America USD 67 RUB 4,805 02/19/16 (2 ) Bank of America USD 985 RUB 67,369 02/19/16 (72 ) Bank of America USD 17 SGD 24 02/19/16 — Bank of America USD 49 TRY 149 02/19/16 1 Bank of America USD 111 TRY 334 02/19/16 2 Bank of America AUD 2,399 USD 1,744 01/29/16 (2 ) Bank of America CZK 590 USD 24 02/19/16 — Bank of America HKD 100 USD 13 02/19/16 — Bank of America HUF 2,822 USD 10 02/19/16 — Bank of America IDR 1,197,766 USD 84 02/19/16 (2 ) Bank of America IDR 31,263,924 USD 2,199 02/19/16 (28 ) Bank of America INR 2,958 USD 44 02/19/16 (1 ) Bank of America INR 152,671 USD 2,279 02/19/16 (13 ) Bank of America PHP 1,917 USD 40 02/19/16 (1 ) Bank of America PHP 108,021 USD 2,273 02/19/16 (19 ) Bank of America PLN 87 USD 22 02/19/16 — Bank of America RUB 10,812 USD 151 02/19/16 5 Bank of America RUB 151,581 USD 2,217 02/19/16 161 Bank of America SEK 14,619 USD 1,720 01/21/16 (13 ) Bank of America TWD 551 USD 17 02/19/16 — Bank of America TWD 33,389 USD 1,015 02/19/16 3 Barclays USD 3,232 JPY 390,294 01/28/16 17 Barclays JPY 140,000 USD 1,146 06/10/16 (25 ) BNP Paribas USD 3,860 EUR 3,527 01/21/16 (25 ) BNP Paribas USD 3,858 JPY 469,288 01/21/16 47 BNP Paribas USD 6,002 JPY 730,003 01/21/16 74 BNP Paribas USD 1,714 NOK 14,990 01/21/16 (21 ) BNP Paribas USD 1,732 NZD 2,567 01/21/16 22 BNP Paribas CHF 1,696 USD 1,722 01/21/16 28 BNP Paribas CHF 3,815 USD 3,875 01/21/16 63 BNP Paribas NOK 52,464 USD 5,999 01/21/16 73 BNP Paribas NZD 8,986 USD 6,064 01/21/16 (76 ) Goldman Sachs USD 3,648 JPY 442,202 01/28/16 33 Goldman Sachs USD 2,687 NZD 3,998 01/28/16 44 Goldman Sachs AUD 1,195 CAD 1,185 01/28/16 (26 ) Goldman Sachs AUD 9,677 USD 6,968 01/28/16 (75 ) Goldman Sachs NZD 1,259 AUD 1,184 01/28/16 4 HSBC HKD 7,917 USD 1,022 02/19/16 — JPMorgan Chase USD 1,672 AUD 2,350 01/11/16 40 JPMorgan Chase USD 3,322 CAD 4,370 01/08/16 (163 ) JPMorgan Chase USD 4,285 CAD 5,566 01/15/16 (263 ) JPMorgan Chase USD 1,054 CLP 726,903 01/15/16 (29 ) JPMorgan Chase USD 179 EUR 164 02/17/16 (1 ) JPMorgan Chase USD 2,626 JPY 321,456 02/17/16 51 JPMorgan Chase USD 4,783 MXN 82,500 06/10/16 (48 ) JPMorgan Chase USD 870 MYR 3,824 01/15/16 16 JPMorgan Chase USD 1,469 MYR 6,488 01/15/16 35 JPMorgan Chase USD 3,108 NOK 25,204 01/15/16 (261 ) JPMorgan Chase USD 2,150 NZD 3,174 02/17/16 15 JPMorgan Chase USD 1,348 PLN 5,032 01/15/16 (65 ) JPMorgan Chase USD 2,933 SEK 23,885 01/15/16 (103 ) JPMorgan Chase USD 445 ZAR 6,828 01/15/16 (4 ) JPMorgan Chase AUD 2,350 USD 1,710 01/11/16 (2 ) JPMorgan Chase AUD 7,881 USD 5,655 02/17/16 (76 ) JPMorgan Chase BRL 374 USD 94 01/15/16 — See accompanying notes which are an integral part of the financial statements. 86 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — December 31, 2015 Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ JPMorgan Chase BRL 1,470 USD 370 01/15/16 — JPMorgan Chase BRL 1,855 USD 468 01/15/16 1 JPMorgan Chase BRL 7,153 USD 1,763 01/15/16 (38 ) JPMorgan Chase CHF 4,141 USD 4,319 01/15/16 183 JPMorgan Chase COP 8,856,586 USD 2,939 01/15/16 152 JPMorgan Chase CZK 33,283 USD 1,396 01/15/16 58 JPMorgan Chase GBP 2,418 USD 3,643 02/17/16 78 JPMorgan Chase IDR 11,975,390 USD 851 01/15/16 (14 ) JPMorgan Chase IDR 28,792,681 USD 1,897 01/15/16 (182 ) JPMorgan Chase MXN 46,090 USD 2,785 01/15/16 113 JPMorgan Chase NZD 16,472 USD 10,849 02/17/16 (389 ) JPMorgan Chase PEN 14,291 USD 4,305 01/15/16 126 JPMorgan Chase SGD 3,116 USD 2,231 01/15/16 34 JPMorgan Chase TRY 5,488 USD 1,839 01/15/16 (37 ) JPMorgan Chase ZAR 322 USD 24 01/15/16 3 Royal Bank of Canada USD 1,721 AUD 2,392 01/21/16 21 Royal Bank of Canada USD 2,299 CZK 57,775 02/19/16 28 Royal Bank of Canada USD 5,991 ILS 23,216 01/21/16 (23 ) Royal Bank of Canada USD 2,277 PLN 9,042 02/19/16 26 Royal Bank of Canada USD 2,288 SGD 3,265 02/19/16 11 Royal Bank of Canada USD 991 TRY 2,928 02/19/16 — Royal Bank of Canada USD 2,229 TRY 6,589 02/19/16 1 Royal Bank of Canada AUD 5,382 USD 3,873 01/21/16 (46 ) Royal Bank of Canada AUD 8,372 USD 6,024 01/21/16 (73 ) Royal Bank of Canada CZK 25,678 USD 1,022 02/19/16 (12 ) Royal Bank of Canada DKK 11,697 USD 1,716 01/21/16 11 Royal Bank of Canada DKK 26,318 USD 3,860 01/21/16 26 Royal Bank of Canada EUR 1,550 USD 1,700 01/28/16 15 Royal Bank of Canada HUF 296,236 USD 1,017 02/19/16 (3 ) Royal Bank of Canada PLN 4,019 USD 1,012 02/19/16 (12 ) Standard Chartered USD 2,503 NZD 3,730 01/28/16 44 Standard Chartered AUD 9,244 USD 6,652 01/28/16 (76 ) UBS AUD 1,181 CAD 1,172 01/28/16 (25 ) UBS EUR 4,808 USD 5,275 01/28/16 47 UBS GBP 3,400 USD 5,158 01/28/16 145 Total Unrealized Appreciation (Depreciation) on Open Foreign Currency Exchange Contracts (526 ) Total Return Swap Contracts (*) Amounts in thousands Fund Receives/(Pays) Notional Termination Fair Value Underlying Reference Entity Counterparty Amount Date $ Long Reference Entity Barclays Capital U.S. Aggregate Bond Index Barclays USD 18,870 04/29/16 (8 ) Barclays Capital U.S. Aggregate Bond Index Barclays USD 20,856 04/29/16 (8 ) Barclays Capital U.S. Aggregate Bond Index Barclays USD 22,647 06/30/16 (8 ) Barclays Capital U.S. Aggregate Bond Index Barclays USD 12,582 06/30/16 (4 ) Barclays Capital U.S. Aggregate Bond Index Barclays USD 10,937 09/30/16 (2 ) Barclays Capital U.S. Aggregate Bond Index Barclays USD 16,903 09/30/16 (2 ) Total Fair Value of Open Total Return Swap Contracts Premiums Paid (Received) - $— (å) (32 ) (*) Total return swaps (which includes index swaps) are agreements between counterparties to exchange cash flows, one based on a market-linked returns of an individual asset or a basket of assets (i.e. an index), and the other on a fixed or floating rate. The floating rate fees were all based on the 1 Month LIBOR rate with a fee ranging from -0.08% to 0.19%. Interest Rate Swap Contracts Amounts in thousands Termination Fair Value Counterparty Notional Amount Fund Receives Fund Pays Date $ Barclays USD 425 Three Month LIBOR 2.412 % 11/15/27 (28 ) Barclays USD 425 Three Month LIBOR 2.481 % 11/15/27 (32 ) See accompanying notes which are an integral part of the financial statements. Core Bond Fund 87 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — December 31, 2015 Interest Rate Swap Contracts Amounts in thousands Termination Fair Value Counterparty Notional Amount Fund Receives Fund Pays Date $ Citigroup USD 850 Three Month LIBOR 2.714 % 08/15/42 (28 ) Citigroup USD 685 Three Month LIBOR 3.676 % 11/15/43 (157 ) JPMorgan Chase DKK 15,600 Six Month CIBOR 0.943 % 05/05/25 50 JPMorgan Chase HKD 17,800 Three Month HIBOR 2.160 % 05/14/25 (56 ) JPMorgan Chase CZK 55,601 Six Month PRIBOR 1.280 % 06/19/25 (77 ) Total Fair Value on Open Interest Rate Swap Contracts Premiums Paid (Received) - $— (å) (328 ) Credit Default Swap Contracts Amounts in thousands Credit Indices Fund (Pays)/ Receives Termination Fair Value Reference Entity Counterparty Notional Amount Fixed Rate Date $ CDX NA High Yield Index Goldman Sachs USD 3,140 5.000 % 12/20/20 42 CDX NA High Yield Index Goldman Sachs USD 6,680 1.000 % 06/20/20 38 CDX NA High Yield Index Morgan Stanley USD 6,000 5.000 % 12/20/20 81 iTraxx Europe Crossover Index Goldman Sachs EUR 5,000 (5.000 %) 12/20/20 (445 ) Total Fair Value on Open Credit Indices Premiums Paid (Received) - ($380) (284 ) Presentation of Portfolio Holdings Amounts in thousands Fair Value Portfolio Summary Level 1 Level 2 Level 3 Total % of Net Assets Long-Term Investments Asset-Backed Securities $ — $ 54,321 $ 564 $ 54,885 6.4 Corporate Bonds and Notes — 174,348 — 174,348 20.4 International Debt — 51,140 — 51,140 6.0 Loan Agreements — 3,811 — 3,811 0.4 Mortgage-Backed Securities — 193,255 683 193,938 22.7 Municipal Bonds — 5,630 — 5,630 0.7 Non-US Bonds — 30,402 — 30,402 3.5 United States Government Agencies — 3,250 — 3,250 0.4 United States Government Treasuries — 169,121 — 169,121 19.7 Common Stocks — Preferred Stocks 892 557 — 1,449 0.2 Options Purchased — 27 — 27 — * Short-Term Investments — 215,117 — 215,117 25.1 Total Investments 892 900,979 1,247 903,118 105.5 Other Assets and Liabilities, Net (5.5 ) 100.0 Other Financial Instruments Futures Contracts (222 ) — — (222 ) (—) * Options Written — (29 ) — (29 ) (—) * Foreign Currency Exchange Contracts — (526 ) — (526 ) (0.1 ) Total Return Swap Contracts — (32 ) — (32 ) (—) * Interest Rate Swap Contracts — (328 ) — (328 ) (—) * Credit Default Swap Contracts — (284 ) — (284 ) (—) * Total Other Financial Instruments ** $ (222 ) $ (1,199 ) $ — $ (1,421 ) *Less than .05% of net assets. **Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the instruments. See accompanying notes which are an integral part of the financial statements. 88 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — December 31, 2015 Presentation of Portfolio Holdings Amounts in thousands Fair Value Portfolio Summary Level 1 Level 2 Level 3 Total % of Net Assets For a description of the Levels see note 2 in the Notes to Financial Statements. For disclosure on transfers between Levels 1, 2 and 3 during the period ended December 31, 2015, see note 2 in the Notes to Financial Statements. Investments in which significant unobservable inputs (Levels 3) were used in determining a fair value for the period ended December 31, 2015 were less than 1% of net assets. See accompanying notes which are an integral part of the financial statements. Core Bond Fund 89 Russell Investment Funds Core Bond Fund Fair Value of Derivative Instruments — December 31, 2015 Amounts in thousands Foreign Credit Currency Interest Rate Derivatives not accounted for as hedging instruments Contracts Contracts Contracts Location: Statement of Assets and Liabilities - Assets Investments, at fair value* $ — $ — $ 27 Unrealized appreciation on foreign currency exchange contracts — 1,872 — Variation margin on futures contracts** — — 76 Interest rate swap contracts, at fair value — — 50 Credit default swap contracts, at fair value 161 — — Total $ 161 $ 1,872 $ 153 Location: Statement of Assets and Liabilities - Liabilities Variation margin on futures contracts** $ — $ — $ 298 Unrealized depreciation on foreign currency exchange contracts — 2,398 — Options written, at fair value — — 29 Total return swap contracts, at fair value — — 32 Interest rate swap contracts, at fair value — — 378 Credit default swap contracts, at fair value 445 — — Total $ 445 $ 2,398 $ 737 Foreign Credit Currency Interest Rate Derivatives not accounted for as hedging instruments Contracts Contracts Contracts Location: Statement of Operations - Net realized gain (loss) Investments*** $ — $ — $ 208 Futures contracts — — 2,220 Options written — — 9 Total return swap contracts — — 45 Interest rate swap contracts — — (280 ) Credit default swap contracts 598 — — Foreign currency-related transactions**** — 8,601 — Total $ 598 $ 8,601 $ 2,202 Location: Statement of Operations - Net change in unrealized appreciation (depreciation) Investments***** $ — $ — $ 173 Futures contracts — — (920 ) Options written — — 7 Total return swap contracts — — (67 ) Interest rate swap contracts — — 6 Credit default swap contracts 103 — — Foreign currency-related transactions***** — (2,467 ) — Total $ 103 $ (2,467 ) $ (801 ) * Fair value of purchased options. ** Includes cumulative appreciation/depreciation of futures contracts as reported in the Schedule of Investments. Only variation margin is reported within the Statement of Assets and Liabilities. *** Includes net realized gain (loss) on purchased options as reported in the Statement of Operations. **** Only includes net realized gain (loss) on forward and spot contracts. May differ from the net realized gain (loss) on foreign currency-related transactions reported within the Statement of Operations. ***** Includes net unrealized gain (loss) on purchased options as reported in the Schedule of Investments. ***** Only includes change in unrealized gain (loss) on forward and spot contracts. May differ from the net change in unrealized gain (loss) on foreign currency- related transactions reported within the Statement of Operations. For further disclosure on derivatives see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. 90 Core Bond Fund Russell Investment Funds Core Bond Fund Balance Sheet Offsetting of Financial and Derivative Instruments — December 31, 2015 Amounts in thousands Offsetting of Financial Assets and Derivative Assets Gross Net Amounts Amounts of Assets Gross Offset in the Presented in Amounts of Statement of the Statement Recognized Assets and of Assets and Description Location: Statement of Assets and Liabilities - Assets Assets Liabilities Liabilities Options Purchased Contracts Investments, at fair value $ 27 $ —$ 27 Foreign Currency Exchange Contracts Unrealized appreciation on foreign currency exchange contracts 1,872 — 1,872 Futures Contracts Variation margin on futures contracts 775 — 775 Interest Rate Swap Contracts Interest rate swap contracts, at fair value 50 — 50 Credit Default Swap Contracts Credit default swap contracts, at fair value 161 — 161 Total Financial and Derivative Assets 2,885 — 2,885 Financial and Derivative Assets not subject to a netting agreement (936) — (936 ) Total Financial and Derivative Assets subject to a netting agreement $ 1,949 $ — $ 1,949 Financial Assets, Derivative Assets, and Collateral Held by Counterparty Gross Amounts Not Offset in the Statement of Assets and Liabilities Net Amounts of Assets Presented in the Statement Financial and of Assets and Derivative Collateral Counterparty Liabilities Instruments Received^ Net Amount Bank of America $ 187 $ 187 $ — $ — Barclays 44 42 — 2 BNP Paribas 308 123 — 185 Goldman Sachs 81 81 — — JPMorgan Chase 954 954 — — Royal Bank of Canada 139 124 — 15 Standard Chartered 44 44 — — UBS 192 25 — 167 Total $ 1,949 $ 1,580 $ — $ 369 See accompanying notes which are an integral part of the financial statements. Core Bond Fund 91 Russell Investment Funds Core Bond Fund Balance Sheet Offsetting of Financial and Derivative Instruments, continued — December 31, 2015 Amounts in thousands Offsetting of Financial Liabilities and Derivative Liabilities Gross Net Amounts Amounts of Liabilities Gross Offset in the Presented in Amounts of Statement of the Statement Recognized Assets and of Assets and Description Location: Statement of Assets and Liabilities - Liabilities Liabilities Liabilities Liabilities Futures Contracts Variation margin on futures contracts $ 4 $ —$ 4 Foreign Currency Exchange Contracts Unrealized depreciation on foreign currency exchange contracts 2,398 — 2,398 Options Written Contracts Options written, at fair value 29 — 29 Total Return Swap Contracts Total return swap contracts, at fair value 32 — 32 Interest Rate Swap Contracts Interest rate swap contracts, at fair value 378 — 378 Credit Default Swap Contracts Credit default swap contracts, at fair value 445 — 445 Total Financial and Derivative Liabilities 3,286 — 3,286 Financial and Derivative Liabilities not subject to a netting agreement (450) — (450 ) Total Financial and Derivative Liabilities subject to a netting agreement $ 2,836 $ — $ 2,836 Financial Liabilities, Derivative Liabilities, and Collateral Pledged by Counterparty Gross Amounts Not Offset in the Statement of Assets and Liabilities Net Amounts of Liabilities Presented in the Statement Financial and of Assets and Derivative Collateral Counterparty Liabilities Instruments Pledged^Net Amount Australia and New Zealand Banking Group $ 1 $ — $ — $ 1 Bank of America 204 187 — 17 Barclays 146 42 104 — BNP Paribas 123 123 — — Citigroup 184 — — 184 Goldman Sachs 101 81 — 20 JPMorgan Chase 1,807 954 830 23 Royal Bank of Canada 169 124 — 45 Standard Chartered 76 44 — 32 UBS 25 25 — — Total $ 2,836 $ 1,580 $ 934 $ 322 ^Collateral received or pledged amounts may not reconcile to those disclosed in the Statement of Assets and Liabilities due to the inclusion of off-Balance Sheet collateral and adjustments made to exclude overcollateralization. For further disclosure on derivatives and counterparty risk see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. 92 Core Bond Fund Russell Investment Funds Core Bond Fund Statement of Assets and Liabilities — December 31, 2015 Amounts in thousands Assets Investments, at identified cost $ 915,673 Investments, at fair value(>) 903,118 Cash 4,034 Cash (restricted)(a)(b) 3,844 Foreign currency holdings(^) 1,234 Unrealized appreciation on foreign currency exchange contracts 1,872 Receivables: Dividends and interest 4,130 Dividends from affiliated Russell funds 26 Investments sold 7,155 Fund shares sold 126 Variation margin on futures contracts 775 Interest rate swap contracts, at fair value(
